Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3284 Filed 11/29/19 Page 1 of 585




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 RICHARD FRANCIS, CHARLES
 AIKEN, NEIL AMBROSIO,
 MICHAEL BANKS, MARIA
 BARALLARDOS, STEVEN BRACK,
 JAMES PAUL BROWNE, CLYDE
 CHENG, GUY CLARK, TROY
 COULSON, KIMBERLY COULSON,
 NICOLETTE COVEY, DARRIN
 DEGRAND, DANIEL DRAIN,
 DENNIS DUFFY, DONALD
 DYKSHORN, JON ELLARD, JIMMY
 FLOWERS, SAMUEL FORD,
 KARINA FREDO, WILLIAM FREDO,
 RICHARD FREEMAN, CHARLES
 GRAFF, LISA MARIE GRAFF,
 TIMOTHY GRAFRATH, WILLIAM      2:19-cv-11044-DML-DRG
 GROSSMAN, MARISELLA
 GUTIERREZ, JIMMY HARMAN, CHI Judge David M. Lawson
 KIM HO, PHIL HOUK, JAY HULL,   Magistrate Judge David R. Grand
 RANDALL JACOBS, CARL
 JOHNSEN, COLTON KELLY, MARK
 KIDD, TAURUS KING,
 CHRISTOPHER KRULL, CHARLES
 LARSEN, BRIAN LLOYD, MARC
 MAZZA, ANDRE MCQUADE,
 RHIANNA MEYERS, RICHARD
 NOONAN, JAMES NORVELL,
 MICHAEL PLAFKER, MICHAEL
 PONDER, LOUIS RAY, JEFFREY
 RICE, ARIF SHAKOOR, KEITH
 SHELTON, KAREN SHELTON,
 CARY SHERROW, RICHARD
 “TERRY” SHOPE, DONALD
 SICURA, JOSEPH SIERCHIO, JASON
 “KEVIN” SINCLAIR, DENNIS
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3285 Filed 11/29/19 Page 2 of 585




 SPEERLY, RICHARD SULLIVAN,
 MICHAEL SYLVESTER, TAIT
 THOMAS, PHILIP WEEKS, KEVIN
 WESLEY, PHILIP WHICKER,
 WESLEY WON, and HOWARD
 YOUNG, individually and on behalf of
 all others similarly situated,
        Plaintiffs,
        v.

 GENERAL MOTORS, LLC,
       Defendant.


      GENERAL MOTORS’ ANSWER TO CONSOLIDATED AMENDED
                  CLASS ACTION COMPLAINT

       General Motors LLC provides its answer, including affirmative defenses, to

 the Consolidated Amended Class Action Complaint (“CAC”), with the general

 limitation that all allegations not expressly admitted are denied.

       1.     GM admits that plaintiffs purport to bring this action as a class action,

 but denies that a class action can be maintained or that plaintiffs state any claims or

 any right to relief against GM. GM denies the remaining allegations in Paragraph

 1.

                            NATURE OF THE ACTION
       2.     GM admits that plaintiffs purport to bring this action as a class action,

 but denies that a class action can be maintained or that plaintiffs state any claims or

 any right to relief against GM. GM denies the remaining allegations in Paragraph



                                           2
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3286 Filed 11/29/19 Page 3 of 585




 2, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

 pose any safety risk. GM states that it fulfilled all its legal and contractual

 obligations to consumers, including any duty to disclose.

       3.     GM denies the allegations in Paragraph 3, and specifically denies that

 the 8L90 and 8L45 transmissions are defective, or pose any safety risk. GM states

 that it fulfilled all its legal and contractual obligations to consumers, including any

 duty to disclose.

       4.     GM denies the allegations in Paragraph 4, and specifically denies that

 the 8L90 and 8L45 transmissions are defective.

       5.     GM denies the allegations in Paragraph 5, and specifically denies that

 the 8L90 and 8L45 transmissions are defective, or pose any safety risk.

       6.     GM denies the allegations in Paragraph 6, and specifically denies that

 the 8L90 and 8L45 transmissions are defective.

       7.     GM admits that it provides express limited warranties with new

 vehicles, but states that the documents speak for themselves and denies plaintiffs’

 characterization of them. GM denies the remaining allegations in Paragraph 7, and

 specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

 that it fulfilled all its legal and contractual obligations to consumers.




                                             3
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3287 Filed 11/29/19 Page 4 of 585




       8.     GM denies the allegations in Paragraph 8, and specifically denies that

 the 8L90 and 8L45 transmission are defective. GM states that it fulfilled all its

 legal and contractual obligations to consumers, including any duty to disclose.

       9.     GM denies the allegations in Paragraph 9, and specifically denies that

 the 8L90 and 8L45 transmission are defective. GM states that it fulfilled all its

 legal and contractual obligations to consumers, including any duty to disclose.

       10.    The allegations in Paragraph 10 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 10, and

 specifically denies that the 8L90 and 8L45 transmission are defective, or pose any

 safety risk. GM states that it fulfilled all its legal and contractual obligations to

 consumers, including any duty to disclose.

       11.    GM admits that it has not issued a recall of GM vehicles equipped

 with 8L90 and 8L45 transmissions, but it denies the remaining allegations in

 Paragraph 11, and specifically denies that the 8L90 and 8L45 transmissions are

 defective. GM states that it fulfilled all its legal and contractual obligations to

 consumers, including any duty to disclose.

       12.    The allegations in Paragraph 12 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 12, and

 specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

 that it fulfilled all its legal or contractual obligations to consumers.


                                             4
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3288 Filed 11/29/19 Page 5 of 585




       13.    GM denies the allegations in Paragraph 13, and specifically denies

 that the 8L90 and 8L45 transmissions are defective, or pose any safety risk. GM

 states that it fulfilled all its legal and contractual obligations to consumers,

 including any duty to disclose.

       14.    The allegations in Paragraph 14 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 14.

                          JURISDICTION AND VENUE
       15.    The allegations in Paragraph 15 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 15, and

 specifically denies that a class action can be maintained.

       16.    The allegations in Paragraph 16 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 16, and

 specifically denies that a class action can be maintained.

       17.    The allegations in Paragraph 17 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 17, and

 specifically denies that a class action can be maintained.

       18.    The allegations in Paragraph 18 state legal conclusions to which no

 response is required. GM denies the remaining allegations in Paragraph 18, and

 specifically denies that a class action can be maintained.




                                           5
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3289 Filed 11/29/19 Page 6 of 585




                                     THE PARTIES
       19.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 19 regarding Mr. Aiken or his vehicle purchase, and

 therefore denies the allegations.

       20.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 20 regarding Mr. Ambrosio or his vehicle lease, and

 therefore denies the allegations.

       21.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 21 regarding Mr. Banks or his vehicle purchase, and

 therefore denies the allegations.

       22.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 22 regarding Ms. Barallardos or her vehicle purchase, and

 therefore denies the allegations.

       23.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 23 regarding Mr. Brack or his vehicle purchase, and

 therefore denies the allegations.

       24.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 24 regarding Mr. Browne or his vehicle purchase, and

 therefore denies the allegations.




                                          6
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3290 Filed 11/29/19 Page 7 of 585




       25.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 25 regarding Mr. Cheng or his vehicle purchase, and

 therefore denies the allegations.

       26.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 26 regarding Mr. Clark or his vehicle purchase, and

 therefore denies the allegations.

       27.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 27 regarding Mr. and Ms. Coulson or their vehicle

 purchase, and therefore denies the allegations.

       28.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 28 regarding Ms. Covey or her vehicle purchase, and

 therefore denies the allegations.

       29.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 29 regarding Mr. Degrand or his vehicle purchase, and

 therefore denies the allegations.

       30.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 30 regarding Mr. Drain or his vehicle purchase, and

 therefore denies the allegations.




                                          7
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3291 Filed 11/29/19 Page 8 of 585




       31.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 31 regarding Mr. Duffy or his vehicle purchase, and

 therefore denies the allegations.

       32.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 32 regarding Mr. Dykshorn or his vehicle purchase, and

 therefore denies the allegations.

       33.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 33 regarding Mr. Ellard or his vehicle purchase, and

 therefore denies the allegations.

       34.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 34 regarding Mr. Flowers or his vehicle purchase, and

 therefore denies the allegations.

       35.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 35 regarding Mr. Francis or his vehicle purchase, and

 therefore denies the allegations

       36.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 36 regarding Mr. and Ms. Fredo or their vehicle purchase,

 and therefore denies the allegations.




                                          8
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3292 Filed 11/29/19 Page 9 of 585




       37.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 37 regarding Mr. Freeman or his vehicle purchase, and

 therefore denies the allegations

       38.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 38 regarding Mr. Ford or his vehicle lease, and therefore

 denies the allegations

       39.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 39 regarding Mr. and Ms. Graff or their vehicle purchase,

 and therefore denies the allegations.

       40.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 40 regarding Mr. Grafrath or his vehicle purchase, and

 therefore denies the allegations.

       41.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 41 regarding Mr. Grossman or his vehicle purchase, and

 therefore denies the allegations.

       42.    GM lacks sufficient information to form a belief as to the truth of the

 allegations in Paragraph 42 regarding Ms. Gutierrez or her vehicle purchase, and

 therefore denies the allegations.




                                          9
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3293 Filed 11/29/19 Page 10 of 585




        43.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 43 regarding Mr. Harman or his vehicle purchase, and

  therefore denies the allegations.

        44.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 44 regarding Mr. Ho or his vehicle purchase, and

  therefore denies the allegations.

        45.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 45 regarding Mr. Houk or his vehicle purchase, and

  therefore denies the allegations.

        46.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 46 regarding Mr. Hull or his vehicle purchase, and

  therefore denies the allegations.

        47.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 47 regarding Mr. Jacobs or his vehicle purchase, and

  therefore denies the allegations.

        48.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 48 regarding Mr. Johnsen or his vehicle purchase, and

  therefore denies the allegations.




                                          10
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3294 Filed 11/29/19 Page 11 of 585




        49.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 49 regarding Mr. Kelly or his vehicle purchase, and

  therefore denies the allegations.

        50.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 50 regarding Mr. Kidd or his vehicle purchase, and

  therefore denies the allegations.

        51.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 51 regarding Mr. King or his vehicle purchase, and

  therefore denies the allegations.

        52.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 52 regarding Mr. Krull or his vehicle purchase, and

  therefore denies the allegations.

        53.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 53 regarding Mr. Larsen or his vehicle purchase, and

  therefore denies the allegations.

        54.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 54 regarding Mr. Lloyd or his vehicle purchase, and

  therefore denies the allegations.




                                          11
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3295 Filed 11/29/19 Page 12 of 585




        55.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 55 regarding Mr. Mazza or his vehicle purchase, and

  therefore denies the allegations.

        56.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 56 regarding Mr. McQuade or his vehicle purchase, and

  therefore denies the allegations.

        57.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 57 regarding Ms. Meyers or her vehicle purchase, and

  therefore denies the allegations.

        58.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 58 regarding Mr. Noonan or his vehicle purchase, and

  therefore denies the allegations.

        59.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 59 regarding Mr. Norvell or his vehicle purchase, and

  therefore denies the allegations.

        60.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 60 regarding Mr. Plafker or his vehicle lease, and

  therefore denies the allegations.




                                          12
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3296 Filed 11/29/19 Page 13 of 585




        61.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 61 regarding Mr. Ponder or his vehicle purchase, and

  therefore denies the allegations.

        62.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 62 regarding Mr. Ray or his vehicle purchase, and

  therefore denies the allegations.

        63.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 63 regarding Mr. Rice or his vehicle purchase, and

  therefore denies the allegations.

        64.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 64 regarding Mr. Shakoor or his vehicle purchase, and

  therefore denies the allegations.

        65.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 65 regarding Mr. and Ms. Shelton or their vehicle

  purchase, and therefore denies the allegations.

        66.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 66 regarding Mr. Sherrow or his vehicle purchase, and

  therefore denies the allegations.




                                           13
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3297 Filed 11/29/19 Page 14 of 585




        67.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 67 regarding Mr. Shope or his vehicle purchase, and

  therefore denies the allegations.

        68.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 68 regarding Mr. Sicura or his vehicle purchase, and

  therefore denies the allegations.

        69.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 69 regarding Mr. Sierchio or his vehicle purchase, and

  therefore denies the allegations.

        70.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 70 regarding Mr. Sinclair or his vehicle purchase, and

  therefore denies the allegations.

        71.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 71 regarding Mr. Speerly or his vehicle purchase, and

  therefore denies the allegations.

        72.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 72 regarding Mr. Sullivan or his vehicle purchase, and

  therefore denies the allegations.




                                          14
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3298 Filed 11/29/19 Page 15 of 585




        73.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 73 regarding Mr. Sylvester or his vehicle purchase, and

  therefore denies the allegations.

        74.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 74 regarding Mr. Thomas or his vehicle purchase, and

  therefore denies the allegations.

        75.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 75 regarding Mr. Weeks or his vehicle purchase, and

  therefore denies the allegations.

        76.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 76 regarding Mr. Wesley or his vehicle purchase, and

  therefore denies the allegations.

        77.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 77 regarding Mr. Whicker or his vehicle purchase, and

  therefore denies the allegations.

        78.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 78 regarding Mr. Won or his vehicle purchase, and

  therefore denies the allegations.




                                          15
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3299 Filed 11/29/19 Page 16 of 585




        79.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 79 regarding Mr. Young or his vehicle purchase, and

  therefore denies the allegations.

        80.    GM admits that it is a Delaware limited liability company with

  headquarters and principal place of business at 300 Renaissance Center, Detroit,

  Michigan 48232, that its sole member is General Motors Holdings LLC, a

  Delaware limited liability company with its principal place of business in

  Michigan, and that the sole member and owner of General Motors Holdings LLC

  is General Motors Company, which is a Delaware corporation with a principal

  place of business in Michigan. GM denies the remaining allegations in Paragraph

  80.

        81.    GM admits that it designs, manufactures, markets and distributes

  motor vehicles, including vehicles equipped with 8L90 and 8L45 transmissions in

  the United States. GM denies the remaining allegations in Paragraph 81.

        82.    GM admits that it designs, manufactures, markets, and distributes

  motor vehicles in the United States. GM denies the remaining allegations in

  Paragraph 82.

                             FACTUAL ALLEGATIONS
        83.    GM admits that it designs, manufactures, markets, distributes, and

  warrants automobiles sold in the United States, including Buick, Cadillac,


                                          16
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3300 Filed 11/29/19 Page 17 of 585




  Chevrolet, and GMC brand-vehicles. GM admits that Paragraph 83 purports to

  quote GM’s 2018 Annual Report (Form 10-K), but states that the document speaks

  for itself and denies plaintiffs’ characterization of it. GM denies the remaining

  allegations in Paragraph 83.

        84.   The allegations in Paragraph 84 state legal conclusions to which no

  response is required. GM admits that there are thousands of dealerships selling

  GM vehicles and parts in the United States. GM denies the remaining allegations

  in Paragraph 84, and specifically denies that the dealerships are under GM’s

  control.

        85.   GM admits that it designs, manufactures, markets and distributes

  motor vehicles, including vehicles equipped with 8L90 and 8L45 transmissions in

  the United States. GM denies the remaining allegations in Paragraph 85.

        86.   GM denies the allegations in Paragraph 86, except to admit that it

  provides express limited warranties with new vehicles.

        87.   GM admits that Paragraph 87 purports to quote from certain GM

  express limited warranties, but states that the documents speaks for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 87.




                                          17
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3301 Filed 11/29/19 Page 18 of 585




        88.    GM admits that it provides express limited warranties with new

  vehicles, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 88.

        89.    The allegations in Paragraph 89 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 89 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 89.

        90.    GM denies the remaining allegations in Paragraph 90, except to admit

  that it manufactured the 8L90 and 8L45 transmissions in certain GM vehicles.

        91.    GM admits that, among other things, the 8L90 and 8L45

  transmissions affect fuel consumption and torque. GM denies the remaining

  allegations of Paragraph 91.

        92.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 92 regarding transmissions other than those manufactured

  by GM, and therefore denies the allegations. GM denies the remaining allegations

  of Paragraph 92, except to admit that some transmissions use toothed gears.

        93.    GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 93 regarding transmissions other than those manufactured

  by GM, and therefore denies the allegations. GM denies the remaining allegations


                                            18
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3302 Filed 11/29/19 Page 19 of 585




  of Paragraph 93, except to admit that automatic transmissions automate the

  switching of gears.

        94.   GM admits that Paragraph 94 purports to quote from a GM press

  release, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 94.

        95.   GM admits that Paragraph 95 purports to quote from a GM press

  release, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 95.

        96.   GM admits that Paragraph 96 purports to quote from a GM press

  release, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 96.

        97.   GM denies the allegations in Paragraph 97, and specifically denies

  that the 8L90 and 8L45 transmissions are defective, or pose any safety risk.

        98.   GM denies the allegations in Paragraph 98, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        A.    GM’s Knowledge of the Transmission Defect
        99.   GM denies the allegations in Paragraph 99, and specifically denies

  that the 8L90 and 8L45 transmissions are defective, or pose any safety risk.

        100. The allegations in Paragraph 100 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 100, and


                                          19
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3303 Filed 11/29/19 Page 20 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

  1.    GM’s 8L90 and 8L45 Transmissions Suffer from Similar Defects as the
        6L50 Transmission
        101. GM denies the allegations in Paragraph 101, except to admit that it

  manufactured 8L90 and 8L45 transmissions in certain GM vehicles.

        102. GM admits that Paragraph 102 purports to quote from NHTSA

  complaints, but states that the documents speak for themselves and denies

  plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 102.

        103. GM admits that McKee v. General Motors, LLC, Case No. 18-11303

  (E.D. Mich.) was filed on April 26, 2018, but states that the CAC speaks for itself

  and denies plaintiffs’ characterization of it. GM denies the remaining allegations in

  Paragraph 103.

        104. The allegations in Paragraph 104 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 104, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           20
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3304 Filed 11/29/19 Page 21 of 585




  2.    GM’s Own Service Bulletins Demonstrate Its Knowledge of the
        Transmission Defect as Early as September 1, 2014.
        a.     Service Bulletin 14628
        105. GM denies the allegations in Paragraph 105 except to admit that it

  issued certain service bulletins between September 2014 and February 2019.

        106. GM admits that Paragraph 106 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 106.

        107. GM admits that Paragraph 107 purports to quote a service bulletin, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM denies the remaining allegations in Paragraph 107.

        b.     Service Bulletin 14-07-30-001
        108. GM admits that Paragraph 108 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 108.

        109. GM denies the allegations in Paragraph 109, except to admit that it

  issued service bulletins numbered 14-07-30-001A through 14-07-30-001G between

  October 2014 and October 2018.

        110. GM admits that Paragraph 110 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 110.


                                           21
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3305 Filed 11/29/19 Page 22 of 585




        111. GM admits that Paragraph 111 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 111.

        112. GM admits that Paragraph 112 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 112.

        113. GM admits that Paragraph 113 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 113.

        114. GM admits that Paragraph 114 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 114.

        115. GM admits that Paragraph 115 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 115.

        116. GM admits that Paragraph 116 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 116.

        c.    Service Bulletin 14876




                                          22
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3306 Filed 11/29/19 Page 23 of 585




        117. GM admits that Paragraph 117 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 117.

        d.    Service Bulletin 15-NA-007
        118. GM admits that Paragraph 118 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 118.

        119. GM admits that Paragraph 119 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 119.

        e.    Service Bulletin PIP5337
        120. GM admits that Paragraph 120 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 120.

        121. GM denies the allegations in Paragraph 121, except to admit that it

  issued service bulletins numbered PIP5337A through PIP5337K between January

  20, 2016 and October 2018.

        122. GM admits that Paragraph 122 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 122.


                                          23
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3307 Filed 11/29/19 Page 24 of 585




        123. GM admits that Paragraph 123 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 123.

        124. GM admits that Paragraph 124 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 124.

        125. GM admits that Paragraph 125 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 125.

        126. GM admits that Paragraph 126 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 126.

        127. GM admits that Paragraph 127 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 127.

        f.    Service Bulletin PIE0353
        128. GM admits that Paragraph 128 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 128.




                                          24
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3308 Filed 11/29/19 Page 25 of 585




        g.    Service Bulletin 16-NA-014
        129. GM admits that Paragraph 128 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 129.

        130. GM admits that Paragraph 130 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 130.

        131. GM admits that Paragraph 131 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 131.

        132. GM admits that Paragraph 132 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 132.

        h.    Service Bulletin 16-NA-019
        133. GM admits that Paragraph 133 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 133.

        134. GM admits that Paragraph 134 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 134.


                                          25
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3309 Filed 11/29/19 Page 26 of 585




        i.    Service Bulletin 16-NA-175
        135. GM admits that Paragraph 135 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 135.

        136. GM admits that Paragraph 136 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 136.

        137. GM denies the remaining allegations in Paragraph 137, except to

  admit that it issued service bulletins between June 2016 and February 2019.

        138. GM admits that Paragraph 138 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 138.

        139. GM admits that Paragraph 139 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 139.

        140. GM admits that Paragraph 140 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 140.




                                          26
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3310 Filed 11/29/19 Page 27 of 585




        141. GM admits that Paragraph 141 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 141.

        142. GM admits that Paragraph 142 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 142.

        j.    Service Bulletin PIP5405
        143. GM admits that Paragraph 143 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 143.

        144. GM admits that Paragraph 144 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 144.

        k.    Service Bulletin 16-NA-213
        145. GM admits that Paragraph 145 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 145.

        l.    Service Bulletin PIP5437
        146. GM admits that Paragraph 146 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 146.
                                          27
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3311 Filed 11/29/19 Page 28 of 585




        m.     Service Bulletin 16-NA-411
        147. GM admits that Paragraph 147 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 147.

        148. GM admits that Paragraph 148 purports to quote a service bulletin, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM denies the remaining allegations in Paragraph 148.

        n.     Service Bulletin 16-NA-404
        149. GM admits that Paragraph 149 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 149.

        150. GM admits that Paragraph 150 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 150.

        o.     Engineering Information PIE0405
        151. GM admits that Paragraph 151 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 151.

        152. GM admits that Paragraph 152 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 152.
                                           28
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3312 Filed 11/29/19 Page 29 of 585




        p.    Service Bulletin 16-NA-361
        153. GM admits that Paragraph 153 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 153.

        154. GM admits that Paragraph 154 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 154.

        q.    Service Bulletin 18-NA-177
        155. GM admits that Paragraph 155 purports to quote from certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 155.

        r.    Service Bulletin 18-NA-235
        156. GM admits that Paragraph 156 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 156.

        s.    Service Bulletin 18-NA-356
        157. GM admits that Paragraph 157 purports to quote from a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 157.




                                          29
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3313 Filed 11/29/19 Page 30 of 585




  t.    Other Service Bulletins and Communications Involving the Eight-Speed
        Transmissions
        158. GM denies the allegations in Paragraph 158, except to admit that it

  has issued service bulletins.

        159. GM admits that Paragraph 159 purports to quote from service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 159.

        160. GM admits that Paragraph 160 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 160.

        161. GM admits that Paragraph 161 purports to summarize certain service

  bulletins, but states that the documents speak for themselves and denies plaintiffs’

  characterization of them. GM denies the remaining allegations in Paragraph 160,

  and specifically denies that the 8L90 and 8L45 transmissions are defective.

        162. GM admits that Paragraph 162 purports to summarize a service

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 162.

        163. GM admits that Paragraph 163 purports to quote from a program

  bulletin, but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 163.



                                          30
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3314 Filed 11/29/19 Page 31 of 585




        164. GM admits that Paragraph 164 purports to quote from a

  communication but states that the document speaks for itself and denies plaintiffs’

  characterization of it. GM denies the remaining allegations in Paragraph 164.

  3.    Numerous Consumer Complaints on the NHTSA Demonstrate That GM
        Was Aware of the Transmission Defect.
        165.   The allegations in Paragraph 165 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 165, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        166. The allegations in Paragraph 166 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 166, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        167. GM denies the allegations in Paragraph 167, and specifically denies

  that the 8L90 and 8L45 transmissions are defective, or pose any safety risk.

        a.     2015 Cadillac Escalade
        168. GM admits that Paragraph 168 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            31
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3315 Filed 11/29/19 Page 32 of 585




  to the truth of the allegations in Paragraph 168, and therefore denies the

  allegations.

        169. GM admits that Paragraph 169 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 169, and therefore denies the

  allegations.

        170. GM admits that Paragraph 170 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 170, and therefore denies the

  allegations.

        b.       2016 Cadillac Escalade
        171. GM admits that Paragraph 171 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 171, and therefore denies the

  allegations.

        172. GM admits that Paragraph 172 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            32
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3316 Filed 11/29/19 Page 33 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 172, and therefore denies the

  allegations.

        173. GM admits that Paragraph 173 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 173, and therefore denies the

  allegations.

        174. GM admits that Paragraph 174 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 174, and therefore denies the

  allegations.

        175. GM admits that Paragraph 175 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 175, and therefore denies the

  allegations.

        176. GM admits that Paragraph 176 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            33
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3317 Filed 11/29/19 Page 34 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 176, and therefore denies the

  allegations.

        177. GM admits that Paragraph 177 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 177, and therefore denies the

  allegations.

        178. GM admits that Paragraph 178 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 178, and therefore denies the

  allegations.

        c.       2015 Chevrolet Corvette
        179. GM admits that Paragraph 179 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 179, and therefore denies the

  allegations.




                                            34
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3318 Filed 11/29/19 Page 35 of 585




        180. GM admits that Paragraph 180 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 180, and therefore denies the

  allegations.

        181. GM admits that Paragraph 181 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 181, and therefore denies the

  allegations.

        182. GM admits that Paragraph 182 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 182, and therefore denies the

  allegations.

        183. GM admits that Paragraph 183 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 183, and therefore denies the

  allegations.


                                            35
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3319 Filed 11/29/19 Page 36 of 585




        184. GM admits that Paragraph 184 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 184, and therefore denies the

  allegations.

        185. GM admits that Paragraph 185 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 185, and therefore denies the

  allegations.

        d.       2016 Chevrolet Camaro
        186. GM admits that Paragraph 186 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 186, and therefore denies the

  allegations.

        187. GM admits that Paragraph 187 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            36
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3320 Filed 11/29/19 Page 37 of 585




  to the truth of the allegations in Paragraph 187, and therefore denies the

  allegations.

           188. GM admits that Paragraph 188 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the

           189. GM admits that Paragraph 189 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 189, and therefore denies the

  allegations.

           190. GM admits that Paragraph 190 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 190, and therefore denies the

  allegations.

           191. GM admits that Paragraph 191 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            37
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3321 Filed 11/29/19 Page 38 of 585




  to the truth of the allegations in Paragraph 191, and therefore denies the

  allegations.

        e.       2017 Chevrolet Camaro
        192. GM admits that Paragraph 192 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 192, and therefore denies the

  allegations.

        193. GM admits that Paragraph 193 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 193, and therefore denies the

  allegations.

        f.       2015 Chevrolet Silverado
        194. GM admits that Paragraph 194 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 194, and therefore denies the

  allegations.




                                            38
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3322 Filed 11/29/19 Page 39 of 585




        195. GM admits that Paragraph 195 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 195, and therefore denies the

  allegations.

        196. GM admits that Paragraph 196 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 196, and therefore denies the

  allegations.

        197. GM admits that Paragraph 197 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 197, and therefore denies the

  allegations.

        198. GM admits that Paragraph 198 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 198, and therefore denies the

  allegations.


                                            39
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3323 Filed 11/29/19 Page 40 of 585




        199. GM admits that Paragraph 199 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 199, and therefore denies the

  allegations.

        200. GM admits that Paragraph 200 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 200, and therefore denies the

  allegations.

        201. GM admits that Paragraph 201 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 201, and therefore denies the

  allegations.

        202. GM admits that Paragraph 202 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 202, and therefore denies the

  allegations.


                                            40
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3324 Filed 11/29/19 Page 41 of 585




        203. GM admits that Paragraph 203 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 203, and therefore denies the

  allegations.

        204. GM admits that Paragraph 204 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 204, and therefore denies the

  allegations.

        205. GM admits that Paragraph 205 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 205, and therefore denies the

  allegations.

        206. GM admits that Paragraph 206 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 206, and therefore denies the

  allegations.


                                            41
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3325 Filed 11/29/19 Page 42 of 585




        g.       2016 Chevrolet Silverado
        207. GM admits that Paragraph 207 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 207, and therefore denies the

  allegations.

        208. GM admits that Paragraph 208 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 208, and therefore denies the

  allegations.

        209. GM admits that Paragraph 209 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 209, and therefore denies the

  allegations.

        210. GM admits that Paragraph 210 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            42
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3326 Filed 11/29/19 Page 43 of 585




  to the truth of the allegations in Paragraph 210, and therefore denies the

  allegations.

        h.       2017 Chevrolet Silverado
        211. GM admits that Paragraph 211 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 211, and therefore denies the

  allegations.

        212. GM admits that Paragraph 212 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 212, and therefore denies the

  allegations.

        213. GM admits that Paragraph 213 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 213, and therefore denies the

  allegations.

        214. GM admits that Paragraph 214 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            43
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3327 Filed 11/29/19 Page 44 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 214, and therefore denies the

  allegations.

        215. GM admits that Paragraph 215 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 215, and therefore denies the

  allegations.

        216. GM admits that Paragraph 216 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 216, and therefore denies the

  allegations.

        217. GM admits that Paragraph 217 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 217, and therefore denies the

  allegations.

        218. GM admits that Paragraph 218 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            44
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3328 Filed 11/29/19 Page 45 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 218, and therefore denies the

  allegations.

        219. GM admits that Paragraph 219 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 219, and therefore denies the

  allegations.

        220. GM admits that Paragraph 220 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 220, and therefore denies the

  allegations.

        221. GM admits that Paragraph 221 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 221, and therefore denies the

  allegations.

        222. GM admits that Paragraph 222 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            45
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3329 Filed 11/29/19 Page 46 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 222, and therefore denies the

  allegations.

        i.       2017 Chevrolet Colorado
        223. GM admits that Paragraph 223 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 223, and therefore denies the

  allegations.

        224. GM admits that Paragraph 224 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 224, and therefore denies the

  allegations.

        225. GM admits that Paragraph 225 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 225, and therefore denies the

  allegations.




                                            46
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3330 Filed 11/29/19 Page 47 of 585




        226. GM admits that Paragraph 226 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 226, and therefore denies the

  allegations.

        227. GM admits that Paragraph 227 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 227, and therefore denies the

  allegations.

        228. GM admits that Paragraph 228 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 228, and therefore denies the

  allegations.

        229. GM admits that Paragraph 229 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 229, and therefore denies the

  allegations.


                                            47
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3331 Filed 11/29/19 Page 48 of 585




        230. GM admits that Paragraph 230 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 230, and therefore denies the

  allegations.

        231. GM admits that Paragraph 231 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 231, and therefore denies the

  allegations.

        232. GM admits that Paragraph 232 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 232, and therefore denies the

  allegations.

        233. GM admits that Paragraph 233 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 233, and therefore denies the allegations




                                            48
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3332 Filed 11/29/19 Page 49 of 585




        234. GM admits that Paragraph 234 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 234, and therefore denies the

  allegations.

        235. GM admits that Paragraph 235 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 235, and therefore denies the

  allegations.

        236. GM admits that Paragraph 236 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 236, and therefore denies the

  allegations.

        237. GM admits that Paragraph 237 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 237, and therefore denies the

  allegations.


                                            49
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3333 Filed 11/29/19 Page 50 of 585




        238. GM admits that Paragraph 238 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 238, and therefore denies the

  allegations.

        239. GM admits that Paragraph 239 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 239, and therefore denies the

  allegations.

        240. GM admits that Paragraph 240 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 240, and therefore denies the

  allegations.

        j.       2018 Chevrolet Colorado
        241. GM admits that Paragraph 241 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            50
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3334 Filed 11/29/19 Page 51 of 585




  to the truth of the allegations in Paragraph 241, and therefore denies the

  allegations.

        242. GM admits that Paragraph 242 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 242, and therefore denies the

  allegations.

        243. GM admits that Paragraph 243 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 243, and therefore denies the

  allegations.

        244. GM admits that Paragraph 244 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 244, and therefore denies the

  allegations.

        245. GM admits that Paragraph 245 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as


                                            51
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3335 Filed 11/29/19 Page 52 of 585




  to the truth of the allegations in Paragraph 245, and therefore denies the

  allegations.

        246. GM admits that Paragraph 246 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 246, and therefore denies the

  allegations.

        247. GM admits that Paragraph 247 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 247, and therefore denies the

  allegations.

        248. GM admits that Paragraph 248 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 248, and therefore denies the

  allegations.

        249. GM admits that Paragraph 249 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as


                                            52
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3336 Filed 11/29/19 Page 53 of 585




  to the truth of the allegations in Paragraph 249, and therefore denies the

  allegations.

        k.       2015 GMC Sierra
        250. GM admits that Paragraph 250 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 250, and therefore denies the

  allegations.

        251. GM admits that Paragraph 251 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 251, and therefore denies the

  allegations.

        252. GM admits that Paragraph 252 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 252, and therefore denies the

  allegations.

        253. GM admits that Paragraph 253 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            53
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3337 Filed 11/29/19 Page 54 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 253, and therefore denies the

  allegations.

        254. GM admits that Paragraph 254 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 254, and therefore denies the

  allegations.

        255. GM admits that Paragraph 255 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 255, and therefore denies the

  allegations.

        256. GM admits that Paragraph 256 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 256, and therefore denies the

  allegations.

        257. GM admits that Paragraph 257 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            54
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3338 Filed 11/29/19 Page 55 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 257, and therefore denies the

  allegations.

        258. GM admits that Paragraph 258 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 258, and therefore denies the

  allegations.

        259. GM admits that Paragraph 259 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 259, and therefore denies the allegations

        260. GM admits that Paragraph 260 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 260, and therefore denies the

  allegations.

        l.       2016 GMC Sierra
        261. GM admits that Paragraph 261 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            55
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3339 Filed 11/29/19 Page 56 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 261, and therefore denies the

  allegations.

        262. GM admits that Paragraph 262 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 262, and therefore denies the

  allegations.

        263. GM admits that Paragraph 263 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 263, and therefore denies the

  allegations.

        264. GM admits that Paragraph 264 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 264, and therefore denies the

  allegations.

        265. GM admits that Paragraph 265 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            56
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3340 Filed 11/29/19 Page 57 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 265, and therefore denies the

  allegations.

        266. GM admits that Paragraph 266 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 266, and therefore denies the

  allegations.

        267. GM admits that Paragraph 267 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 267, and therefore denies the

  allegations.

        268. GM admits that Paragraph 268 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 268, and therefore denies the

  allegations.

        269. GM admits that Paragraph 269 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies


                                            57
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3341 Filed 11/29/19 Page 58 of 585




  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 269, and therefore denies the

  allegations.

        270. GM admits that Paragraph 270 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 270, and therefore denies the

  allegations.

        271. GM admits that Paragraph 271 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 271, and therefore denies the

  allegations.

        m.       2017 GMC Sierra
        272. GM admits that Paragraph 272 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 272, and therefore denies the

  allegations.




                                            58
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3342 Filed 11/29/19 Page 59 of 585




        273. GM admits that Paragraph 273 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 273, and therefore denies the

  allegations.

        274. GM admits that Paragraph 274 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 274, and therefore denies the

  allegations.

        275. GM admits that Paragraph 275 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 275, and therefore denies the

  allegations.

        276. GM admits that Paragraph 276 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 276, and therefore denies the

  allegations.


                                            59
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3343 Filed 11/29/19 Page 60 of 585




        277. GM admits that Paragraph 277 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 277, and therefore denies the

  allegations.

        278. GM admits that Paragraph 278 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 278, and therefore denies the allegations

        279. GM admits that Paragraph 279 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 279, and therefore denies the

  allegations.

        280. GM admits that Paragraph 280 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 280, and therefore denies the

  allegations.




                                            60
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3344 Filed 11/29/19 Page 61 of 585




        281. GM admits that Paragraph 281 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 281, and therefore denies the

  allegations.

        282. GM admits that Paragraph 282 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 282, and therefore denies the

  allegations.

        283. GM admits that Paragraph 283 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 283, and therefore denies the

  allegations.

        284. GM admits that Paragraph 284 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 284, and therefore denies the

  allegations.


                                            61
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3345 Filed 11/29/19 Page 62 of 585




        285. GM admits that Paragraph 285 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 285, and therefore denies the

  allegations.

        n.       2015 GMC Yukon Denali
        286. GM admits that Paragraph 286 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 286, and therefore denies the

  allegations.

        287. GM admits that Paragraph 287 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 287, and therefore denies the

  allegations.

        288. GM admits that Paragraph 288 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            62
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3346 Filed 11/29/19 Page 63 of 585




  to the truth of the allegations in Paragraph 288, and therefore denies the

  allegations.

        289. GM admits that Paragraph 289 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 289, and therefore denies the

  allegations.

        290. GM admits that Paragraph 290 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 290, and therefore denies the

  allegations.

        291. GM admits that Paragraph 291 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 291, and therefore denies the

  allegations.

        292. GM admits that Paragraph 292 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as


                                            63
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3347 Filed 11/29/19 Page 64 of 585




  to the truth of the allegations in Paragraph 292, and therefore denies the

  allegations.

        293. GM admits that Paragraph 293 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 293, and therefore denies the

  allegations.

        294. GM admits that Paragraph 294 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 294, and therefore denies the

  allegations.

        295. GM admits that Paragraph 295 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 295, and therefore denies the

  allegations.

        296. GM admits that Paragraph 296 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as


                                            64
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3348 Filed 11/29/19 Page 65 of 585




  to the truth of the allegations in Paragraph 296, and therefore denies the

  allegations.

        o.       2017 GMC Yukon Denali
        297. GM admits that Paragraph 297 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 297, and therefore denies the

  allegations.

        p.       2017 GMC Canyon
        298. GM admits that Paragraph 298 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 298, and therefore denies the

  allegations.

        299. GM admits that Paragraph 299 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 299, and therefore denies the

  allegations.




                                            65
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3349 Filed 11/29/19 Page 66 of 585




        300. GM admits that Paragraph 300 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 300, and therefore denies the

  allegations.

        q.       2018 GMC Canyon
        301. GM admits that Paragraph 301 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 301, and therefore denies the

  allegations.

        302. GM admits that Paragraph 302 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 302, and therefore denies the

  allegations.

        303. GM admits that Paragraph 303 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as




                                            66
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3350 Filed 11/29/19 Page 67 of 585




  to the truth of the allegations in Paragraph 303, and therefore denies the

  allegations.

        304. GM admits that Paragraph 304 purports to quote from a post on the

  NHTSA website, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth of the allegations in Paragraph 304, and therefore denies the

  allegations.

  4.    Consumer Complaints on Internet Forums Demonstrate That GM Was
        Aware of the Transmission Defect
        305. GM denies the allegations in Paragraph 305, and specifically denies

  that the 8L90 and 8L45 transmissions are defective, or pose any safety risk. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        a.       Complaints on Edmunds.com
        306. GM admits that Paragraph 306 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 306, and therefore denies the allegations.

        307. GM admits that Paragraph 307 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of




                                            67
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3351 Filed 11/29/19 Page 68 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 307, and therefore denies the allegations.

        308. GM admits that Paragraph 308 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 308, and therefore denies the allegations.

        309. GM admits that Paragraph 309 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 309, and therefore denies the allegations.

        310. GM admits that Paragraph 310 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 310, and therefore denies the allegations.

        311. GM admits that Paragraph 311 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 311, and therefore denies the allegations.

        312. GM admits that Paragraph 312 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of


                                            68
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3352 Filed 11/29/19 Page 69 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 312, and therefore denies the allegations.

        313. GM admits that Paragraph 313 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 313, and therefore denies the allegations.

        314. GM admits that Paragraph 314 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 314, and therefore denies the allegations.

        315. GM admits that Paragraph 315 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 315, and therefore denies the allegations.

        316. GM admits that Paragraph 316 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 316, and therefore denies the allegations.

        317. GM admits that Paragraph 317 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of


                                            69
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3353 Filed 11/29/19 Page 70 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 317, and therefore denies the allegations.

        318. GM admits that Paragraph 318 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 318, and therefore denies the allegations.

        319. GM admits that Paragraph 319 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 319, and therefore denies the allegations.

        320. GM admits that Paragraph 320 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 320, and therefore denies the allegations.

        321. GM admits that Paragraph 321 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 321, and therefore denies the allegations.




                                            70
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3354 Filed 11/29/19 Page 71 of 585




        b.     Complaints on Cars.com
        322. GM admits that Paragraph 322 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 322, and therefore denies the allegations.

        323. GM admits that Paragraph 323 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 323, and therefore denies the allegations.

        324. GM admits that Paragraph 324 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 324, and therefore denies the allegations.

        325. GM admits that Paragraph 325 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 325, and therefore denies the allegations.

        326. GM admits that Paragraph 326 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of




                                            71
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3355 Filed 11/29/19 Page 72 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 326, and therefore denies the allegations.

        327. GM admits that Paragraph 327 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 327, and therefore denies the allegations.

        328. GM admits that Paragraph 328 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 328, and therefore denies the allegations.

        329. GM admits that Paragraph 329 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 329, and therefore denies the allegations.

        330. GM admits that Paragraph 330 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 330, and therefore denies the allegations.

        331. GM admits that Paragraph 331 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of


                                            72
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3356 Filed 11/29/19 Page 73 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 331, and therefore denies the allegations.

        332. GM admits that Paragraph 332 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 332, and therefore denies the allegations.

        333. GM admits that Paragraph 333 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 333, and therefore denies the allegations.

        334. GM admits that Paragraph 334 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 334, and therefore denies the allegations.

        335. GM admits that Paragraph 335 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 335, and therefore denies the allegations.

        336. GM admits that Paragraph 336 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of


                                            73
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3357 Filed 11/29/19 Page 74 of 585




  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 336, and therefore denies the allegations.

        337. GM admits that Paragraph 337 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 337, and therefore denies the allegations.

        338. GM admits that Paragraph 338 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 338, and therefore denies the allegations.

        339. GM admits that Paragraph 339 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 339, and therefore denies the allegations.

        c.     Complaints on CarComplaints.com
        340. GM admits that Paragraph 340 purports to quote a post from an online

  discussion board, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth the allegations in Paragraph 340, and therefore denies the allegations.




                                            74
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3358 Filed 11/29/19 Page 75 of 585




        341. GM admits that Paragraph 341 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 341 and its

  subparts, and therefore denies the allegations.

        342. GM admits that Paragraph 342 purports to quote a post from an online

  discussion board, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth the allegations in Paragraph 342, and therefore denies the allegations.

        343. GM admits that Paragraph 343 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 343 and its

  subparts, and therefore denies the allegations.

        344. GM admits that Paragraph 344 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 344 and its

  subparts, and therefore denies the allegations.




                                            75
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3359 Filed 11/29/19 Page 76 of 585




        d.     Complaints on gmauthority.com
        345. GM admits that Paragraph 345 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 345 and its

  subparts, and therefore denies the allegations.

        e.     Complaints on gminsidenews.com
        346. GM admits that Paragraph 346 purports to quote an online post, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth the allegations in

  Paragraph 346, and therefore denies the allegations.

        f.     Complaints on gm-trucks.com
        347. GM admits that Paragraph 347 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 347 and its

  subparts, and therefore denies the allegations.

        348. GM admits that Paragraph 348 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient



                                            76
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3360 Filed 11/29/19 Page 77 of 585




  information to form a belief as to the truth the allegations in Paragraph 348 and its

  subparts, and therefore denies the allegations.

        349. GM admits that Paragraph 349 purports to quote a post from an online

  discussion board, but states that the document speaks for itself and denies

  plaintiffs’ characterization of it. GM lacks sufficient information to form a belief as

  to the truth the allegations in Paragraph 349, and therefore denies the allegations.

        g.     Complaints on cadillacforums.com
        350. GM admits that Paragraph 350 and its subparts purport to quote posts

  from an online discussion board, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM lacks sufficient

  information to form a belief as to the truth the allegations in Paragraph 350 and its

  subparts, and therefore denies the allegations.

  5.    Well-Publicized Criticism of the Transmission Defect in Trade
        Publications Demonstrate GM’s Knowledge of the Defect.
        351. GM admits that Paragraph 351 purports to quote an online article, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth of the remaining

  allegations in Paragraph 351, and therefore denies the allegations. GM specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        352. GM admits that Paragraph 352 purports to quote an online article, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

                                            77
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3361 Filed 11/29/19 Page 78 of 585




  it. GM lacks sufficient information to form a belief as to the truth of the remaining

  allegations in Paragraph 352, and therefore denies the allegations.

        353. GM admits that Paragraph 353 purports to quote an online article, but

  states that the document speaks for itself and denies plaintiffs’ characterization of

  it. GM lacks sufficient information to form a belief as to the truth of the remaining

  allegations in Paragraph 353, and therefore denies the allegations.

        354. GM denies the allegations in Paragraph 354, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        B.     Plaintiffs’ Experiences

        1.     Charles Aiken
        355. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 355 regarding Mr. Aiken or his vehicle purchase, and

  therefore denies the allegations.

        356. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 356 regarding Mr. Aiken, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        357. The allegations in Paragraph 357 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 357 regarding Mr. Aiken, his actions, or his

  vehicle ownership, and therefore denies the allegations.


                                           78
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3362 Filed 11/29/19 Page 79 of 585




        358. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 358 regarding Mr. Aiken, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        359. The allegations in Paragraph 359 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 359 regarding Mr. Aiken, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        360. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 360 regarding Mr. Aiken or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  360, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        361. The allegations in Paragraph 361 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 361 regarding Mr. Aiken, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 361, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        362. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 362 regarding Mr. Aiken or his vehicle experience, and


                                            79
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3363 Filed 11/29/19 Page 80 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  362, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        363. The allegations in Paragraph 363 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 363 regarding Mr. Aiken, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 363, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        2.     Neil Ambrosio
        364. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 364 regarding Mr. Ambrosio or his lease, and therefore

  denies the allegations.

        365. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 365 regarding Mr. Ambrosio, his knowledge or intentions,

  or his vehicle lease, and therefore denies the allegations.

        366. The allegations in Paragraph 366 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 366 regarding Mr. Ambrosio, his actions, or

  his vehicle lease, and therefore denies the allegations.


                                            80
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3364 Filed 11/29/19 Page 81 of 585




        367. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 367 regarding Mr. Ambrosio, his actions, or his vehicle

  lease, and therefore denies the allegations.

        368. The allegations in Paragraph 368 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 368 regarding Mr. Ambrosio, his knowledge

  or intentions, or his vehicle lease, and therefore denies the allegations.

        369. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 369 regarding Mr. Ambrosio or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 369, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        370. The allegations in Paragraph 370 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 370 regarding Mr. Ambrosio, his actions, or

  his vehicle experience, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 370, and specifically denies that the 8L90 and

  8L45 transmissions are defective.

        371. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 371 regarding Mr. Ambrosio or his vehicle experience,


                                            81
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3365 Filed 11/29/19 Page 82 of 585




  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 371, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        372. The allegations in Paragraph 372 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 372 regarding Mr. Ambrosio, his knowledge

  or intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 372, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        3.     Michael Banks
        373. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 373 regarding Mr. Banks or his vehicle purchase, and

  therefore denies the allegations.

        374. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 374 regarding Mr. Banks, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        375. The allegations in Paragraph 375 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the




                                           82
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3366 Filed 11/29/19 Page 83 of 585




  truth of the allegations in Paragraph 375 regarding Mr. Banks, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        376. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 376 regarding Mr. Banks, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        377. The allegations in Paragraph 377 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 377 regarding Mr. Banks, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        378. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 378 regarding Mr. Banks or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  378, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        379. The allegations in Paragraph 379 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 379 regarding Mr. Banks, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 379, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                            83
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3367 Filed 11/29/19 Page 84 of 585




        380. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 380 regarding Mr. Banks or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  380, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        381. The allegations in Paragraph 381 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 381 regarding Mr. Banks, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 381, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        4.       Maria Barallardos
        382. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 382 regarding Ms. Barallardos or her vehicle purchase,

  and therefore denies the allegations.

        383. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 383 regarding Ms. Barallardos, her knowledge or

  intentions, or her vehicle purchase or ownership, and therefore denies the

  allegations.




                                          84
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3368 Filed 11/29/19 Page 85 of 585




        384. The allegations in Paragraph 384 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 384 regarding Ms. Barallardos, her actions, or

  her vehicle ownership, and therefore denies the allegations.

        385. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 385 regarding Ms. Barallardos, her actions, or her vehicle

  purchase, and therefore denies the allegations.

        386. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 386 regarding Ms. Barallardos, her knowledge or

  intentions, or her vehicle purchase, and therefore denies the allegations.

        387. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 387 regarding Ms. Barallardos or her vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 387, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        388. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 388 regarding Ms. Barallardos, her actions, or her vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 388, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                            85
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3369 Filed 11/29/19 Page 86 of 585




        389. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 389 regarding Ms. Barallardos or her vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 389, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        390. The allegations in Paragraph 390 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 390 regarding Ms. Barallardos, her knowledge

  or intentions, or her actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 390, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        391. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 391 regarding Mr. Brack or his vehicle purchase, and

  therefore denies the allegations.

        392. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 392 regarding Mr. Brack, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        393. The allegations in Paragraph 393 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                           86
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3370 Filed 11/29/19 Page 87 of 585




  truth of the allegations in Paragraph 393 regarding Mr. Brack, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        394. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 394 regarding Mr. Brack, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        395. The allegations in Paragraph 395 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 395 regarding Mr. Brack, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        396. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 396 regarding Mr. Brack or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  396, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        397. The allegations in Paragraph 397 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 397 regarding Mr. Brack, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 397, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                            87
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3371 Filed 11/29/19 Page 88 of 585




        398. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 398 regarding Mr. Brack or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  398, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        399. The allegations in Paragraph 399 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 399 regarding Mr. Brack, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 399, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        5.     James Paul Browne
        400. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 400 regarding Mr. Browne or his vehicle purchase, and

  therefore denies the allegations.

        401. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 401 regarding Mr. Browne, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.




                                           88
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3372 Filed 11/29/19 Page 89 of 585




        402. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 402 regarding Mr. Browne, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        403. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 403 regarding Mr. Browne, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        404. The allegations in Paragraph 404 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 404 regarding Mr. Browne, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        405. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 405 regarding Mr. Browne or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  405, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        406. The allegations in Paragraph 406 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 406 regarding Mr. Browne, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining




                                            89
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3373 Filed 11/29/19 Page 90 of 585




  allegations in Paragraph 406, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        407. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 407 regarding Mr. Browne or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  407, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        408. The allegations in Paragraph 408 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 408 regarding Mr. Browne, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 408, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        6.     Clyde Cheng
        409. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 409 regarding Mr. Cheng or his vehicle purchase, and

  therefore denies the allegations.

        410. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 410 regarding Mr. Cheng, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.


                                           90
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3374 Filed 11/29/19 Page 91 of 585




        411. The allegations in Paragraph 411 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 411 regarding Mr. Cheng, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        412. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 412 regarding Mr. Cheng, his actions, and or vehicle

  purchase, and therefore denies the allegations.

        413. The allegations in Paragraph 413 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 413 regarding Mr. Cheng, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        414. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 414 regarding Mr. Cheng or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  414, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        415. The allegations in Paragraph 415 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 415 regarding Mr. Cheng, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining


                                            91
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3375 Filed 11/29/19 Page 92 of 585




  allegations in Paragraph 415, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        416. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 416 regarding Mr. Cheng or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  416, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        417. The allegations in Paragraph 417 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 417 regarding Mr. Cheng, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 417, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        7.     Guy Clark
        418. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 418 regarding Mr. Clark or his vehicle purchase, and

  therefore denies the allegations.

        419. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 419 regarding Mr. Clark, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.


                                           92
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3376 Filed 11/29/19 Page 93 of 585




        420. The allegations in Paragraph 420 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 420 regarding Mr. Clark, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        421. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 421 regarding Mr. Clark, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        422. The allegations in Paragraph 422 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 422 regarding Mr. Clark, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        423. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 423 regarding Mr. Clark or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  423, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        424. The allegations in Paragraph 424 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 424 regarding Mr. Clark, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining


                                            93
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3377 Filed 11/29/19 Page 94 of 585




  allegations in Paragraph 424, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        425. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 425 regarding Mr. Clark or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  425, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        426. The allegations in Paragraph 426 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 426 regarding Mr. Clark, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 426, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        8.     Troy and Kimberly Coulson
        427. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 427 regarding Mr. and Ms. Coulson or their vehicle

  purchase, and therefore denies the allegations.

        428. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 428 regarding Mr. and Ms. Coulson, their knowledge or




                                           94
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3378 Filed 11/29/19 Page 95 of 585




  intentions, or their vehicle purchase or ownership, and therefore denies the

  allegations.

        429. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 429 regarding Mr. and Ms. Coulson, their actions, or their

  vehicle ownership, and therefore denies the allegations.

        430. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 430 regarding Mr. and Ms. Coulson, their actions, or their

  vehicle purchase, and therefore denies the allegations.

        431. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 431 regarding Mr. and Ms. Coulson, their knowledge or

  intentions, or their vehicle purchase, and therefore denies the allegations.

        432. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 432 regarding Mr. and Ms. Coulson or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 432, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk.

        433. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 433 regarding Mr. and Ms. Coulson, their actions, or their

  vehicle experience, and therefore denies the allegations. GM denies the remaining




                                            95
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3379 Filed 11/29/19 Page 96 of 585




  allegations in Paragraph 433, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        434. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 434 regarding Mr. and Ms. Coulson or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 434, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        435. The allegations in Paragraph 435 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 435 regarding Mr. and Ms. Coulson, their

  knowledge or intentions, or their actions, and therefore denies the allegations. GM

  denies the remaining allegations in Paragraph 435, and specifically denies that the

  8L90 and 8L45 transmissions are defective. GM states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.

        9.     Nicolette Covey
        436. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 436 regarding Ms. Covey or her vehicle purchase, and

  therefore denies the allegations.




                                          96
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3380 Filed 11/29/19 Page 97 of 585




        437. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 437 regarding Ms. Covey, her knowledge or intentions, or

  her vehicle purchase or ownership, and therefore denies the allegations.

        438. The allegations in Paragraph 438 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 438 regarding Ms. Covey, her actions, or her

  vehicle ownership, and therefore denies the allegations.

        439. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 439 regarding Ms. Covey, her actions, or her vehicle

  purchase, and therefore denies the allegations.

        440. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 440 regarding Ms. Covey, her knowledge or intentions, or

  her vehicle purchase, and therefore denies the allegations.

        441. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 441 regarding Ms. Covey or her vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  441, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        442. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 442 regarding Ms. Covey, her actions, or her vehicle


                                           97
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3381 Filed 11/29/19 Page 98 of 585




  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 442, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        443. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 443 regarding Ms. Covey or her vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  443, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        444. The allegations in Paragraph 444 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 444 regarding Ms. Covey, her knowledge or

  intentions, or her actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 444, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        10.    Darrin Degrand
        445. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 445 regarding Mr. Degrand or his vehicle purchase, and

  therefore denies the allegations.




                                          98
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3382 Filed 11/29/19 Page 99 of 585




        446. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 446 regarding Mr. Degrand, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        447. The allegations in Paragraph 447 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 447 regarding Mr. Degrand, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        448. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 448 regarding Mr. Degrand, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        449. The allegations in Paragraph 449 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 449 regarding Mr. Degrand, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        450. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 450 regarding Mr. Degrand or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  450, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.




                                            99
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3383 Filed 11/29/19 Page 100 of 585




        451. The allegations in Paragraph 451 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 451 regarding Mr. Degrand, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 451, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        452. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 452 regarding Mr. Degrand or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  452, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        453. The allegations in Paragraph 453 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 453 regarding Mr. Degrand, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 453, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          100
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3384 Filed 11/29/19 Page 101 of 585




        11.    Daniel Drain
        454. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 454 regarding Mr. Drain or his vehicle purchase, and

  therefore denies the allegations.

        455. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 455 regarding Mr. Drain, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        456. The allegations in Paragraph 456 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 456 regarding Mr. Drain, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        457. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 457 regarding Mr. Drain, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        458. The allegations in Paragraph 458 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 458 regarding Mr. Drain, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        459. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 459 regarding Mr. Drain or his vehicle experience, and


                                           101
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3385 Filed 11/29/19 Page 102 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  459, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        460. The allegations in Paragraph 460 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 460 regarding Mr. Drain, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 460, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        461. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 461 regarding Mr. Drain or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  461, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        462. The allegations in Paragraph 462 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 462 regarding Mr. Drain, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 462, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          102
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3386 Filed 11/29/19 Page 103 of 585




        12.    Dennis Duffy
        463. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 463 regarding Mr. Duffy or his vehicle purchase, and

  therefore denies the allegations.

        464. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 464 regarding Mr. Duffy, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        465. The allegations in Paragraph 465 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 465 regarding Mr. Duffy, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        466. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 466 regarding Mr. Duffy, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        467. The allegations in Paragraph 467 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 467 regarding Mr. Duffy, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        468. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 468 regarding Mr. Duffy or his vehicle experience, and


                                           103
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3387 Filed 11/29/19 Page 104 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  468, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        469. The allegations in Paragraph 469 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 469 regarding Mr. Duffy, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 469, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        470. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 470 regarding Mr. Duffy or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  470, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        471. The allegations in Paragraph 471 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 471 regarding Mr. Duffy, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 471, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          104
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3388 Filed 11/29/19 Page 105 of 585




        13.    Donald Dykshorn
        472. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 472 regarding Mr. Dykshorn or his vehicle purchase, and

  therefore denies the allegations.

        473. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 473 regarding Mr. Dykshorn, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        474. The allegations in Paragraph 474 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 474 regarding Mr. Dykshorn, his actions, or

  his vehicle ownership, and therefore denies the allegations.

        475. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 475 regarding Mr. Dykshorn, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        476. The allegations in Paragraph 476 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 476 regarding Mr. Dykshorn, his knowledge

  or intentions, or his vehicle purchase, and therefore denies the allegations.

        477. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 477 regarding Mr. Dykshorn or his vehicle experience,


                                           105
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3389 Filed 11/29/19 Page 106 of 585




  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 477, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        478. The allegations in Paragraph 478 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 478 regarding Mr. Dykshorn, his actions, or

  his vehicle experience, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 478, and specifically denies that the 8L90 and

  8L45 transmissions are defective.

        479. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 479 regarding Mr. Dykshorn or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 479, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        480. The allegations in Paragraph 480 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 480 regarding Mr. Dykshorn, his knowledge

  or intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 480, and specifically denies that the 8L90 and




                                         106
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3390 Filed 11/29/19 Page 107 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        14.    Jon Ellard
        481. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 481 regarding Mr. Ellard or his vehicle purchase, and

  therefore denies the allegations.

        482. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 482 regarding Mr. Ellard, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        483. The allegations in Paragraph 483 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 483 regarding Mr. Ellard, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        484. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 484 regarding Mr. Ellard, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        485. The allegations in Paragraph 485 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 485 regarding Mr. Ellard, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           107
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3391 Filed 11/29/19 Page 108 of 585




        486. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 486 regarding Mr. Ellard or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  486, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        487. The allegations in Paragraph 487 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 487 regarding Mr. Ellard, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 487, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        488. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 488 regarding Mr. Ellard or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  488, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        489. The allegations in Paragraph 489 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 489 regarding Mr. Ellard, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 489, and specifically denies that the 8L90 and


                                          108
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3392 Filed 11/29/19 Page 109 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        15.    Jimmy Flowers
        490. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 490 regarding Mr. Flowers or his vehicle purchase, and

  therefore denies the allegations.

        491. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 491 regarding Mr. Flowers, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        492. The allegations in Paragraph 492 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 492 regarding Mr. Flowers, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        493. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 493 regarding Mr. Flowers, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        494. The allegations in Paragraph 494 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 494 regarding Mr. Flowers, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           109
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3393 Filed 11/29/19 Page 110 of 585




        495. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 495 regarding Mr. Flowers or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  495, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        496. The allegations in Paragraph 496 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 496 regarding Mr. Flowers, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 496, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        497. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 497 regarding Mr. Flowers or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  497, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        498. The allegations in Paragraph 498 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 498 regarding Mr. Flowers, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 498, and specifically denies that the 8L90 and


                                          110
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3394 Filed 11/29/19 Page 111 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        16.    Samuel Ford
        499. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 499 regarding Mr. Ford or his vehicle lease, and therefore

  denies the allegations.

        500. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 500 regarding Mr. Ford, his knowledge or intentions, or

  his vehicle lease, and therefore denies the allegations.

        501. The allegations in Paragraph 501 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 501 regarding Mr. Ford, his actions, or his

  vehicle lease, and therefore denies the allegations.

        502. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 502 regarding Mr. Ford, his actions, or his vehicle lease,

  and therefore denies the allegations.

        503. The allegations in Paragraph 503 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 503 regarding Mr. Ford, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           111
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3395 Filed 11/29/19 Page 112 of 585




        504. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 504 regarding Mr. Ford or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  504, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        505. The allegations in Paragraph 505 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 505 regarding Mr. Ford, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 505, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        506. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 506 regarding Mr. Ford or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  506, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        507. The allegations in Paragraph 507 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 507 regarding Mr. Ford, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 507, and specifically denies that the 8L90 and


                                          112
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3396 Filed 11/29/19 Page 113 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        17.    Richard Francis
        508. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 508 regarding Mr. Francis or his vehicle purchase, and

  therefore denies the allegations.

        509. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 509 regarding Mr. Francis, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        510. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 510 regarding Mr. Francis, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        511. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 511 regarding Mr. Francis, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        512. The allegations in Paragraph 512 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 512 regarding Mr. Francis, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.




                                           113
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3397 Filed 11/29/19 Page 114 of 585




        513. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 513 regarding Mr. Francis or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  513, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        514. The allegations in Paragraph 514 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 514 regarding Mr. Francis, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 514, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        515. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 515 regarding Mr. Francis or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  515, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        516. The allegations in Paragraph 516 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 516 regarding Mr. Francis, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 516, and specifically denies that the 8L90 and


                                          114
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3398 Filed 11/29/19 Page 115 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        18.      Karina and William Fredo
        517. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 517 regarding Mr. and Ms. Fredo or their vehicle

  purchase, and therefore denies the allegations.

        518. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 518 regarding Mr. and Ms. Fredo, their knowledge

  intentions, or their vehicle purchase or ownership, and therefore denies the

  allegations.

        519. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 519 regarding Mr. and Ms. Fredo, their actions, or their

  vehicle ownership, and therefore denies the allegations.

        520. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 520 regarding Mr. and Ms. Fredo, their actions, or their

  vehicle purchase, and therefore denies the allegations.

        521. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 521 regarding Mr. and Ms. Fredo, their knowledge or

  intentions, or their vehicle purchase, and therefore denies the allegations.




                                           115
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3399 Filed 11/29/19 Page 116 of 585




        522. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 522 regarding Mr. and Ms. Fredo or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 522, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk.

        523. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 523 regarding Mr. and Ms. Fredo, their actions, or their

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 523, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        524. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 524 regarding Mr. and Ms. Fredo or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 524, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        525. The allegations in Paragraph 525 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 525 regarding Mr. and Ms. Fredo, their

  knowledge or intentions, or their actions, and therefore denies the allegations. GM

  denies the remaining allegations in Paragraph 525, and specifically denies that the


                                           116
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3400 Filed 11/29/19 Page 117 of 585




  8L90 and 8L45 transmissions are defective. GM states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.

        19.    Richard Freeman
        526. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 526 regarding Mr. Freeman or his vehicle purchase, and

  therefore denies the allegations.

        527. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 527 regarding Mr. Freeman, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        528. The allegations in Paragraph 528 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 528 regarding Mr. Freeman, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        529. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 529 regarding Mr. Freeman, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        530. The allegations in Paragraph 530 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 530 regarding Mr. Freeman, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           117
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3401 Filed 11/29/19 Page 118 of 585




        531. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 531 regarding Mr. Freeman or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  531, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        532. The allegations in Paragraph 532 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 532 regarding Mr. Freeman, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 532, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        533. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 533 regarding Mr. Freeman or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  533, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        534. The allegations in Paragraph 534 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 534 regarding Mr. Freeman, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 534, and specifically denies that the 8L90 and


                                          118
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3402 Filed 11/29/19 Page 119 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        20.      Charles and Lisa Marie Graff
        535. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 535 regarding Mr. and Ms. Graff or their vehicle

  purchase, and therefore denies the allegations.

        536. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 536 regarding Mr. and Ms. Graff, their knowledge or

  intentions, or their vehicle purchase or ownership, and therefore denies the

  allegations.

        537. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 537 regarding Mr. and Ms. Graff, their actions, or their

  vehicle ownership, and therefore denies the allegations.

        538. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 538 regarding Mr. and Ms. Graff, their actions, or their

  vehicle purchase, and therefore denies the allegations.

        539. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 539 regarding Mr. and Ms. Graff, their knowledge or

  intentions, or their vehicle purchase, and therefore denies the allegations.




                                           119
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3403 Filed 11/29/19 Page 120 of 585




        540. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 540 regarding Mr. and Ms. Graff or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 540, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk.

        541. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 541 regarding Mr. and Ms. Graff, their actions, or their

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 541, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        542. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 542 regarding Mr. and Ms. Graff or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 542, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        543. The allegations in Paragraph 543 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 543 regarding Mr. and Ms. Graff, their

  knowledge or intentions, or their actions, and therefore denies the allegations. GM

  denies the remaining allegations in Paragraph 543, and specifically denies that the


                                           120
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3404 Filed 11/29/19 Page 121 of 585




  8L90 and 8L45 transmissions are defective. GM states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.

        21.    Timothy Grafrath
        544. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 544 regarding Mr. Grafrath or his vehicle purchase, and

  therefore denies the allegations.

        545. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 545 regarding Mr. Grafrath, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        546. The allegations in Paragraph 546 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 546 regarding Mr. Grafrath, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        547. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 547 regarding Mr. Grafrath, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        548. The allegations in Paragraph 548 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 548 regarding Mr. Grafrath, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           121
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3405 Filed 11/29/19 Page 122 of 585




        549. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 549 regarding Mr. Grafrath or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  549, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        550. The allegations in Paragraph 550 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 550 regarding Mr. Grafrath, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 550, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        551. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 551 regarding Mr. Grafrath or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  551, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        552. The allegations in Paragraph 552 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 552 regarding Mr. Grafrath, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 552, and specifically denies that the 8L90 and


                                          122
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3406 Filed 11/29/19 Page 123 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        22.    William Grossman
        553. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 553 regarding Mr. Grossman or his vehicle purchase, and

  therefore denies the allegations.

        554. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 554 regarding Mr. Grossman, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        555. The allegations in Paragraph 555 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 555 regarding Mr. Grossman, his actions, or

  his vehicle ownership, and therefore denies the allegations.

        556. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 556 regarding Mr. Grossman, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        557. The allegations in Paragraph 557 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 557 regarding Mr. Grossman, his knowledge

  or intentions, or his vehicle purchase, and therefore denies the allegations.


                                           123
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3407 Filed 11/29/19 Page 124 of 585




        558. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 558 regarding Mr. Grossman or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 558, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        559. The allegations in Paragraph 559 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 559 regarding Mr. Grossman, his actions, or

  his vehicle experience, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 559, and specifically denies that the 8L90 and

  8L45 transmissions are defective.

        560. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 560 regarding Mr. Grossman or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 560, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        561. The allegations in Paragraph 561 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 561 regarding Mr. Grossman, his knowledge

  or intentions, or his actions, and therefore denies the allegations. GM denies the


                                         124
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3408 Filed 11/29/19 Page 125 of 585




  remaining allegations in Paragraph 561, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        23.    Marisella Gutierrez
        562. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 562 regarding Ms. Gutierrez or her vehicle purchase, and

  therefore denies the allegations.

        563. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 563 regarding Ms. Gutierrez, her knowledge or intentions,

  or her vehicle purchase or ownership, and therefore denies the allegations.

        564. The allegations in Paragraph 564 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 564 regarding Ms. Gutierrez, her actions, or

  her vehicle ownership, and therefore denies the allegations.

        565. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 565 regarding Ms. Gutierrez, her actions, or her vehicle

  purchase, and therefore denies the allegations.

        566. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 566 regarding Ms. Gutierrez, her knowledge or intentions,

  or her vehicle purchase, and therefore denies the allegations.


                                           125
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3409 Filed 11/29/19 Page 126 of 585




        567. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 567 regarding Ms. Gutierrez or her vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 567, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        568. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 568 regarding Ms. Gutierrez, her actions, or her vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 568, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        569. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 569 regarding Ms. Gutierrez or her vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 569, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        570. The allegations in Paragraph 570 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 570 regarding Ms. Gutierrez, her knowledge

  or intentions, or her actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 570, and specifically denies that the 8L90 and


                                         126
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3410 Filed 11/29/19 Page 127 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        24.    Jimmy Harman
        571. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 571 regarding Mr. Harman or his vehicle purchase, and

  therefore denies the allegations.

        572. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 572 regarding Mr. Harman, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        573. The allegations in Paragraph 573 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 573 regarding Mr. Harman, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        574. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 574 regarding Mr. Harman, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        575. The allegations in Paragraph 575 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 575 regarding Mr. Harman, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           127
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3411 Filed 11/29/19 Page 128 of 585




        576. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 576 regarding Mr. Harman or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  576, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        577. The allegations in Paragraph 577 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 577 regarding Mr. Harman, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 577, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        578. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 578 regarding Mr. Harman or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  578, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        579. The allegations in Paragraph 579 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 579 regarding Mr. Harman, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 579, and specifically denies that the 8L90 and


                                          128
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3412 Filed 11/29/19 Page 129 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        25.    Chi Kim Ho
        580. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 580 regarding Mr. Ho or his vehicle purchase, and

        581. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 581 regarding Mr. Ho, his knowledge or intentions, or his

  vehicle purchase or ownership, and therefore denies the allegations.

        582. The allegations in Paragraph 582 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 582 regarding Mr. Ho, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        583. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 583 regarding Mr. Ho, his actions, or his vehicle purchase,

  and therefore denies the allegations.

        584. The allegations in Paragraph 584 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 584 on regarding Mr. Ho, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.




                                           129
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3413 Filed 11/29/19 Page 130 of 585




        585. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 585 regarding Mr. Ho or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  585, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        586. The allegations in Paragraph 586 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 586 regarding Mr. Ho, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 586, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        587. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 587 regarding Mr. Ho or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  587, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        588. The allegations in Paragraph 588 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 588 regarding Mr. Ho, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 588, and specifically denies that the 8L90 and


                                          130
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3414 Filed 11/29/19 Page 131 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        26.    Phil Houk
        589. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 589 regarding Mr. Houk or his vehicle purchase, and

  therefore denies the allegations.

        590. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 590 regarding Mr. Houk, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        591. The allegations in Paragraph 591 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 591 regarding Mr. Houk, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        592. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 592 regarding Mr. Houk, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        593. The allegations in Paragraph 593 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 593 regarding Mr. Houk, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           131
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3415 Filed 11/29/19 Page 132 of 585




        594. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 594 regarding Mr. Houk or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  594, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        595. The allegations in Paragraph 595 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 595 regarding Mr. Houk, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 595, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        596. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 596 regarding Mr. Houk or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  596, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        597. The allegations in Paragraph 597 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 597 regarding Mr. Houk, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 597, and specifically denies that the 8L90 and


                                          132
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3416 Filed 11/29/19 Page 133 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        27.    Jay Hull
        598. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 598 regarding Mr. Hull or his vehicle purchase, and

  therefore denies the allegations.

        599. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 599 regarding Mr. Hull, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        600. The allegations in Paragraph 600 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 600 regarding Mr. Hull, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        601. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 601 regarding Mr. Hull, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        602. The allegations in Paragraph 602 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 602 regarding Mr. Hull, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           133
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3417 Filed 11/29/19 Page 134 of 585




        603. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 603 regarding Mr. Hull or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  603, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        604. The allegations in Paragraph 604 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 604 regarding Mr. Hull, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 604, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        605. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 605 regarding Mr. Hull or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  605, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        606. The allegations in Paragraph 606 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 606 regarding Mr. Hull, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 606, and specifically denies that the 8L90 and


                                          134
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3418 Filed 11/29/19 Page 135 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        28.    Randall Jacobs
        607. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 607 regarding Mr. Jacobs or his vehicle purchase, and

  therefore denies the allegations.

        608. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 608 regarding Mr. Jacobs, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        609. The allegations in Paragraph 609 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 609 regarding Mr. Jacobs, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        610. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 610 regarding Mr. Jacobs, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        611. The allegations in Paragraph 611 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 611 regarding Mr. Jacobs, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           135
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3419 Filed 11/29/19 Page 136 of 585




        612. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 612 regarding Mr. Jacobs or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  612, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        613. The allegations in Paragraph 613 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 613 regarding Mr. Jacobs, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 613, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        614. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 614 regarding Mr. Jacobs or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  614, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        615. The allegations in Paragraph 615 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 615 regarding Mr. Jacobs, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 615, and specifically denies that the 8L90 and


                                          136
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3420 Filed 11/29/19 Page 137 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        29.    Carl Johnsen
        616. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 616 regarding Mr. Johnsen or his vehicle purchase, and

  therefore denies the allegations.

        617. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 617 regarding Mr. Johnsen, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        618. The allegations in Paragraph 618 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 618 regarding Mr. Johnsen, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        619. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 619 regarding Mr. Johnsen, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        620. The allegations in Paragraph 620 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 620 regarding Mr. Johnsen, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           137
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3421 Filed 11/29/19 Page 138 of 585




        621. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 621 regarding Mr. Johnsen or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  621, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        622. The allegations in Paragraph 622 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 622 regarding Mr. Johnsen, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 622, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        623. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 623 regarding Mr. Johnsen or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  623, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        624. The allegations in Paragraph 624 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 624 regarding Mr. Johnsen, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 624, and specifically denies that the 8L90 and


                                          138
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3422 Filed 11/29/19 Page 139 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        30.    Colton Kelly
        625. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 625 regarding Mr. Kelly or his vehicle purchase, and

  therefore denies the allegations.

        626. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 626 regarding Mr. Kelly, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        627. The allegations in Paragraph 627 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 627 regarding Mr. Kelly, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        628. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 628 regarding Mr. Kelly, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        629. The allegations in Paragraph 629 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 629 regarding Mr. Kelly, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           139
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3423 Filed 11/29/19 Page 140 of 585




        630. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 630 regarding Mr. Kelly or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  630, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        631. The allegations in Paragraph 631 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 631 regarding Mr. Kelly, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 631, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        632. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 632 regarding Mr. Kelly or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  632, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        633. The allegations in Paragraph 633 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 633 regarding Mr. Kelly, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 633, and specifically denies that the 8L90 and


                                          140
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3424 Filed 11/29/19 Page 141 of 585




  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        31.    Mark Kidd
        634. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 634 regarding Mr. Kidd or his vehicle purchase, and

  therefore denies the allegations.

        635. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 635 regarding Mr. Kidd, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        636. The allegations in Paragraph 636 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 636 regarding Mr. Kidd, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        637. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 637 regarding Mr. Kidd, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        638. The allegations in Paragraph 638 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 638 regarding Mr. Kidd, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.


                                           141
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3425 Filed 11/29/19 Page 142 of 585




        639. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 639 regarding Mr. Kidd or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  639, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        640. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 640 regarding Mr. Kidd, his actions, or his vehicle

  experience, and therefore denies the allegations.

        641. The allegations in Paragraph 641 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 641 regarding Mr. Kidd, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 641, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        32.    Taurus King
        642. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 642 regarding Mr. King or his vehicle purchase, and

  therefore denies the allegations.




                                          142
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3426 Filed 11/29/19 Page 143 of 585




        643. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 643 regarding Mr. King, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        644. The allegations in Paragraph 644 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 644 regarding Mr. King, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        645. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 645 regarding Mr. King, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        646. The allegations in Paragraph 646 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 646 regarding Mr. King, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        647. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 647 regarding Mr. King or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  647, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.




                                           143
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3427 Filed 11/29/19 Page 144 of 585




        648. The allegations in Paragraph 648 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 648 regarding Mr. King, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 648, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        649. The allegations in Paragraph 649 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 649 regarding Mr. King, his knowledge or

  intentions, his actions, or his vehicle experience, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 649, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        33.    Christopher Krull
        650. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 650 regarding Mr. Krull or his vehicle purchase, and

  therefore denies the allegations.




                                           144
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3428 Filed 11/29/19 Page 145 of 585




        651. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 651 regarding Mr. Krull, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        652. The allegations in Paragraph 652 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 652 regarding Mr. Krull, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        653. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 653 regarding Mr. Krull, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        654. The allegations in Paragraph 654 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 654 regarding Mr. Krull, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        655. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 655 regarding Mr. Krull or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  655, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.




                                           145
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3429 Filed 11/29/19 Page 146 of 585




        656. The allegations in Paragraph 656 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 656 regarding Mr. Krull, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 656, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        657. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 657 regarding Mr. Krull or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  657, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        658. The allegations in Paragraph 658 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 658 regarding Mr. Krull, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 658, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          146
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3430 Filed 11/29/19 Page 147 of 585




        34.    Charles Larsen
        659. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 659 regarding Mr. Larsen or his vehicle purchase, and

  therefore denies the allegations.

        660. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 660 regarding Mr. Larsen, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        661. The allegations in Paragraph 661 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 661 regarding Mr. Larsen, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        662. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 662 regarding Mr. Larsen, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        663. The allegations in Paragraph 663 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 663 regarding Mr. Larsen, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        664. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 664 regarding Mr. Larsen or his vehicle experience, and


                                           147
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3431 Filed 11/29/19 Page 148 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  664, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        665. The allegations in Paragraph 665 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 665 regarding Mr. Larsen, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 665, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        666. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 666 regarding Mr. Larsen or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  666, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        667. The allegations in Paragraph 667 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 667 regarding Mr. Larsen, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 667, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          148
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3432 Filed 11/29/19 Page 149 of 585




        668. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 668 regarding Mr. Lloyd or his vehicle purchase, and

  therefore denies the allegations.

        669. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 669 regarding Mr. Lloyd, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        670. The allegations in Paragraph 670 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 670 regarding Mr. Lloyd, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        671. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 671 regarding Mr. Lloyd, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        672. The allegations in Paragraph 672 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 672 regarding Mr. Lloyd, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        673. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 673 regarding Mr. Lloyd or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph


                                           149
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3433 Filed 11/29/19 Page 150 of 585




  673, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        674. The allegations in Paragraph 674 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 674 regarding Mr. Lloyd, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 674, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        675. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 675 regarding Mr. Lloyd or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  675, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        676. The allegations in Paragraph 676 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 676 regarding Mr. Lloyd, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 676, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          150
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3434 Filed 11/29/19 Page 151 of 585




        35.    Marc Mazza
        677. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 677 regarding Mr. Mazza or his vehicle purchase, and

  therefore denies the allegations.

        678. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 678 regarding Mr. Mazza, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        679. The allegations in Paragraph 679 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 679 regarding Mr. Mazza, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        680. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 680 regarding Mr. Mazza, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        681. The allegations in Paragraph 681 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 681 regarding Mr. Mazza, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        682. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 682 regarding Mr. Mazza or his vehicle experience, and


                                           151
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3435 Filed 11/29/19 Page 152 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  682, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        683. The allegations in Paragraph 683 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 683 regarding Mr. Mazza, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 683, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        684. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 684 regarding Mr. Mazza or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  684, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        685. The allegations in Paragraph 685 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 685 regarding Mr. Mazza, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 685, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          152
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3436 Filed 11/29/19 Page 153 of 585




        36.    Andre McQuade
        686. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 686 regarding Mr. McQuade or his vehicle purchase, and

  therefore denies the allegations.

        687. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 687 regarding Mr. McQuade, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        688. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 688 regarding Mr. McQuade, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        689. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 689 regarding Mr. McQuade, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        690. The allegations in Paragraph 690 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 690 regarding Mr. McQuade, his knowledge

  or intentions, or his vehicle purchase, and therefore denies the allegations.

        691. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 691 regarding Mr. McQuade or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in


                                           153
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3437 Filed 11/29/19 Page 154 of 585




  Paragraph 691, and specifically denies that the 8L90 and 8L45 transmissions are

  defective, or pose any safety risk.

        692. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 692 regarding Mr. McQuade, his actions, or his vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 692, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        693. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 693 regarding Mr. McQuade or his vehicle experience,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 693, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        694. The allegations in Paragraph 694 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 694 regarding Mr. McQuade, his knowledge

  or intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 694, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          154
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3438 Filed 11/29/19 Page 155 of 585




        37.    Rhianna Meyers
        695. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 695 regarding Ms. Meyers or her vehicle purchase, and

  therefore denies the allegations.

        696. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 696 regarding Ms. Meyers, her knowledge or intentions,

  or her vehicle purchase or ownership, and therefore denies the allegations.

        697. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 697 regarding Ms. Meyers, her actions, or her vehicle

  ownership, and therefore denies the allegations.

        698. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 698 regarding Ms. Meyers, her actions, or her vehicle

  purchase, and therefore denies the allegations.

        699. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 699 regarding Ms. Meyers, her knowledge or intentions,

  or her vehicle purchase, and therefore denies the allegations.

        700. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 700 regarding Ms. Meyers or her vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph




                                           155
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3439 Filed 11/29/19 Page 156 of 585




  700, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        701. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 701 regarding Ms. Meyers, her actions, or her vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 701, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        702. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 702 regarding Ms. Meyers or her vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  702, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        703. The allegations in Paragraph 703 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 703 regarding Ms. Meyers, her knowledge or

  intentions, or her actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 703, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          156
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3440 Filed 11/29/19 Page 157 of 585




        38.    Richard Noonan
        704. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 704 regarding Mr. Noonan or his vehicle purchase, and

  therefore denies the allegations.

        705. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 705 regarding Mr. Noonan, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        706. The allegations in Paragraph 706 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 706 regarding Mr. Noonan, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        707. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 707 regarding Mr. Noonan, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        708. The allegations in Paragraph 708 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 708 regarding Mr. Noonan, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        709. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 709 regarding Mr. Noonan or his vehicle experience, and


                                           157
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3441 Filed 11/29/19 Page 158 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  709, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        710. The allegations in Paragraph 710 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 710 regarding Mr. Noonan, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 710, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        711. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 711 regarding Mr. Noonan or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  711, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        712. The allegations in Paragraph 712 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 712 regarding Mr. Noonan, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 712, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          158
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3442 Filed 11/29/19 Page 159 of 585




        39.    James Norvell
        713. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 713 regarding Mr. Norvell or his vehicle purchase, and

  therefore denies the allegations.

        714. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 714 regarding Mr. Norvell, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        715. The allegations in Paragraph 715 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 715 regarding Mr. Norvell, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        716. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 716 regarding Mr. Norvell, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        717. The allegations in Paragraph 717 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 717 regarding Mr. Norvell, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        718. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 718 regarding Mr. Norvell or his vehicle experience, and


                                           159
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3443 Filed 11/29/19 Page 160 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  718, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        719. The allegations in Paragraph 719 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 719 regarding Mr. Norvell, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 719, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        720. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 720 regarding Mr. Norvell or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  720, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        721. The allegations in Paragraph 721 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 721 regarding Mr. Norvell, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 721, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          160
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3444 Filed 11/29/19 Page 161 of 585




        40.    Michael Plafker
        722. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 722 regarding Mr. Plafker or his vehicle lease, and

  therefore denies the allegations.

        723. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 723 regarding Mr. Plafker, his knowledge or intentions, or

  his vehicle lease, and therefore denies the allegations.

        724. The allegations in Paragraph 724 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 724 regarding Mr. Plafker, his actions, or his

  vehicle lease, and therefore denies the allegations.

        725. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 725 regarding Mr. Plafker, his actions, or his vehicle

  lease, and therefore denies the allegations.

        726. The allegations in Paragraph 726 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 726 regarding Mr. Plafker, his knowledge or

  intentions, or his vehicle lease, and therefore denies the allegations.

        727. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 727 regarding Mr. Plafker or his vehicle experience, and


                                            161
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3445 Filed 11/29/19 Page 162 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  727, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        728. The allegations in Paragraph 728 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 728 regarding Mr. Plafker, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 728, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        729. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 729 regarding Mr. Plafker or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  729, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        730. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 730 regarding Mr. Plafker, his knowledge or intentions, or

  his actions, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 730, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.




                                           162
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3446 Filed 11/29/19 Page 163 of 585




        41.    Michael Ponder
        731. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 731 regarding Mr. Ponder or his vehicle purchase, and

  therefore denies the allegations.

        732. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 732 regarding Mr. Ponder, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        733. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 733 regarding Mr. Ponder, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        734. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 734 regarding Mr. Ponder, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        735. The allegations in Paragraph 735 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 735 regarding Mr. Ponder, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        736. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 736 regarding Mr. Ponder or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph


                                           163
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3447 Filed 11/29/19 Page 164 of 585




  736, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        737. The allegations in Paragraph 737 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 737 regarding Mr. Ponder, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 737, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        738. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 738 regarding Mr. Ponder or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  738, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        739. The allegations in Paragraph 739 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 739 regarding Mr. Ponder, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 739, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          164
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3448 Filed 11/29/19 Page 165 of 585




        42.    Louis Ray
        740. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 740 regarding Mr. Ray or his vehicle purchase, and

  therefore denies the allegations.

        741. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 741 regarding Mr. Ray, his knowledge or intentions, or his

  vehicle purchase or ownership, and therefore denies the allegations.

        742. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 742 regarding Mr. Ray, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        743. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 743 regarding Mr. Ray, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        744. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 744 regarding Mr. Ray, his knowledge or intentions, or his

  vehicle purchase, and therefore denies the allegations.

        745. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 745 regarding Mr. Ray or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph




                                          165
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3449 Filed 11/29/19 Page 166 of 585




  745, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        746. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 746 regarding Mr. Ray, his actions, or his vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 746, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        747. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 747 regarding Mr. Ray or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  747, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        748. The allegations in Paragraph 748 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 748 regarding Mr. Ray, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 748, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          166
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3450 Filed 11/29/19 Page 167 of 585




        43.    Jeffrey Rice
        749. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 749 regarding Mr. Rice or his vehicle purchase, and

  therefore denies the allegations.

        750. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 750 regarding Mr. Rice, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        751. The allegations in Paragraph 751 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 751 regarding Mr. Rice, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        752. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 752 regarding Mr. Rice, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        753. The allegations in Paragraph 753 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 753 regarding Mr. Rice, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        754. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 754 regarding Mr. Rice or his vehicle experience, and


                                           167
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3451 Filed 11/29/19 Page 168 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  754, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        755. The allegations in Paragraph 755 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 755 regarding Mr. Rice, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 755, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        756. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 756 regarding Mr. Rice or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  756, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        757. The allegations in Paragraph 757 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 757 regarding Mr. Rice, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 757, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          168
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3452 Filed 11/29/19 Page 169 of 585




        44.    Arif Shakoor
        758. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 758 regarding Mr. Shakoor or his vehicle purchase, and

  therefore denies the allegations.

        759. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 759 regarding Mr. Shakoor, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        760. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 760 regarding Mr. Shakoor, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        761. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 761 regarding Mr. Shakoor, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        762. The allegations in Paragraph 762 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 762 regarding Mr. Shakoor, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        763. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 763 regarding Mr. Shakoor or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph


                                           169
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3453 Filed 11/29/19 Page 170 of 585




  763, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        764. The allegations in Paragraph 764 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 764 regarding Mr. Shakoor, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 764, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        765. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 765 regarding Mr. Shakoor or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  765, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        766. The allegations in Paragraph 766 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 766 regarding Mr. Shakoor, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 766, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          170
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3454 Filed 11/29/19 Page 171 of 585




        45.      Keith and Karen Shelton
        767. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 767 regarding Mr. and Ms. Shelton or their vehicle

  purchase, and therefore denies the allegations.

        768. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 768 regarding Mr. and Ms. Shelton, their knowledge or

  intentions, or their vehicle purchase or ownership, and therefore denies the

  allegations.

        769. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 769 regarding Mr. and Ms. Shelton, their actions, or their

  vehicle ownership, and therefore denies the allegations.

        770. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 770 regarding Mr. and Ms. Shelton, their actions, or their

  vehicle purchase, and therefore denies the allegations.

        771. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 771 regarding Mr. and Ms. Shelton, their knowledge or

  intentions, or their vehicle purchase, and therefore denies the allegations.

        772. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 772 regarding Mr. and Ms. Shelton or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining


                                           171
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3455 Filed 11/29/19 Page 172 of 585




  allegations in Paragraph 772, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk.

        773. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 773 regarding Mr. and Ms. Shelton, their actions, or their

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 773, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        774. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 774 regarding Mr. and Ms. Shelton or their vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 774, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        775. The allegations in Paragraph 775 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 775 regarding Mr. and Ms. Shelton, their

  knowledge or intentions, or their actions, and therefore denies the allegations. GM

  denies the remaining allegations in Paragraph 775, and specifically denies that the

  8L90 and 8L45 transmissions are defective. GM states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.




                                           172
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3456 Filed 11/29/19 Page 173 of 585




        46.    Cary Sherrow
        776. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 776 regarding Mr. Sherrow or his vehicle purchase, and

  therefore denies the allegations.

        777. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 777 regarding Mr. Sherrow, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        778. The allegations in Paragraph 778 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 778 regarding Mr. Sherrow, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        779. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 779 regarding Mr. Sherrow, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        780. The allegations in Paragraph 780 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 780 regarding Mr. Sherrow, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        781. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 781 regarding Mr. Sherrow or his vehicle experience, and


                                           173
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3457 Filed 11/29/19 Page 174 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  781, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        782. The allegations in Paragraph 782 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 782 regarding Mr. Sherrow, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 782, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        783. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 783 regarding Mr. Sherrow or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  783, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        784. The allegations in Paragraph 784 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 784 regarding Mr. Sherrow, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 784, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          174
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3458 Filed 11/29/19 Page 175 of 585




        47.    Richard “Terry” Shope
        785. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 785 regarding Mr. Shope or his vehicle purchase, and

  therefore denies the allegations.

        786. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 786 regarding Mr. Shope, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        787. The allegations in Paragraph 787 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 787 regarding Mr. Shope, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        788. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 788 regarding Mr. Shope, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        789. The allegations in Paragraph 789 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 789 regarding Mr. Shope, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        790. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 790 regarding Mr. Shope or his vehicle experience, and


                                           175
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3459 Filed 11/29/19 Page 176 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  790, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        791. The allegations in Paragraph 791 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 791 regarding Mr. Shope, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 791, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        792. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 792 regarding Mr. Shope or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  792, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        793. The allegations in Paragraph 793 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 793 regarding Mr. Shope, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 793, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          176
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3460 Filed 11/29/19 Page 177 of 585




        48.    Donald Sicura
        794. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 794 regarding Mr. Sicura or his vehicle purchase, and

  therefore denies the allegations.

        795. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 795 regarding Mr. Sicura, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        796. The allegations in Paragraph 796 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 796 regarding Mr. Sicura, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        797. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 797 regarding Mr. Sicura, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        798. The allegations in Paragraph 798 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 798 regarding Mr. Sicura, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        799. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 799 regarding Mr. Sicura or his vehicle experience, and


                                           177
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3461 Filed 11/29/19 Page 178 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  799, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        800. The allegations in Paragraph 800 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 800 regarding Mr. Sicura, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 800, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        801. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 801 regarding Mr. Sicura or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  801, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        802. The allegations in Paragraph 802 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 802 regarding Mr. Sicura, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 802, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          178
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3462 Filed 11/29/19 Page 179 of 585




        49.    Joseph Sierchio
        803. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 803 regarding Mr. Sierchio or his vehicle purchase, and

  therefore denies the allegations.

        804. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 804 regarding Mr. Sierchio, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        805. The allegations in Paragraph 805 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 805 regarding Mr. Sierchio, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        806. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 806 regarding Mr. Sierchio, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        807. The allegations in Paragraph 807 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 807 regarding Mr. Sierchio, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        808. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 808 regarding Mr. Sierchio or his vehicle experience, and


                                           179
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3463 Filed 11/29/19 Page 180 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  808, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        809. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 809 regarding Mr. Sierchio, his actions, or his vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 809, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        810. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 810 regarding Mr. Sierchio or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  810, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        811. The allegations in Paragraph 811 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 811 regarding Mr. Sierchio, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 811, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          180
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3464 Filed 11/29/19 Page 181 of 585




        50.    Jason “Kevin” Sinclair
        812. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 812 regarding Mr. Sinclair or his vehicle purchase, and

  therefore denies the allegations.

        813. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 813 regarding Mr. Sinclair, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        814. The allegations in Paragraph 814 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 814 regarding Mr. Sinclair, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        815. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 815 regarding Mr. Sinclair, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        816. The allegations in Paragraph 816 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 816 regarding Mr. Sinclair, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        817. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 817 regarding Mr. Sinclair or his vehicle experience, and


                                           181
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3465 Filed 11/29/19 Page 182 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  817, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        818. The allegations in Paragraph 818 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 818 regarding Mr. Sinclair, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 818, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        819. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 819 regarding Mr. Sinclair or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  819, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        820. The allegations in Paragraph 820 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 820 regarding Mr. Sinclair, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 820, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          182
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3466 Filed 11/29/19 Page 183 of 585




        51.    Dennis Speerly
        821. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 821 regarding Mr. Speerly or his vehicle purchase, and

  therefore denies the allegations.

        822. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 822 regarding Mr. Speerly, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        823. The allegations in Paragraph 823 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 823 regarding Mr. Speerly, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        824. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 824 regarding Mr. Speerly, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        825. The allegations in Paragraph 825 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 825 regarding Mr. Speerly, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        826. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 826 regarding Mr. Speerly or his vehicle experience, and


                                           183
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3467 Filed 11/29/19 Page 184 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  826, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        827. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 827 regarding Mr. Speerly, his actions, or his vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 827, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        828. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 828 regarding Mr. Speerly or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  828, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        829. The allegations in Paragraph 829 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 829 regarding Mr. Speerly, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 829, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          184
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3468 Filed 11/29/19 Page 185 of 585




        52.    Richard Sullivan
        830. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 830 regarding Mr. Sullivan or his vehicle purchase, and

  therefore denies the allegations.

        831. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 831 regarding Mr. Sullivan, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        832. The allegations in Paragraph 832 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 832 regarding Mr. Sullivan, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        833. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 833 regarding Mr. Sullivan, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        834. The allegations in Paragraph 834 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 834 regarding Mr. Sullivan, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        835. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 835 regarding Mr. Sullivan or his vehicle experience, and


                                           185
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3469 Filed 11/29/19 Page 186 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  835, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        836. The allegations in Paragraph 836 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 836 regarding Mr. Sullivan, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 836, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        837. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 837 regarding Mr. Sullivan or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  837, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        838. The allegations in Paragraph 838 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 838 regarding Mr. Sullivan, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 838, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          186
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3470 Filed 11/29/19 Page 187 of 585




        53.    Michael Sylvester
        839. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 839 regarding Mr. Sylvester or his vehicle purchase, and

  therefore denies the allegations.

        840. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 840 regarding Mr. Sylvester, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        841. The allegations in Paragraph 841 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 841 regarding Mr. Sylvester, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        842. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 842 regarding Mr. Sylvester, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        843. The allegations in Paragraph 843 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 843 regarding Mr. Sylvester, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        844. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 844 regarding Mr. Sylvester or his vehicle experience, and


                                           187
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3471 Filed 11/29/19 Page 188 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  844, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        845. The allegations in Paragraph 845 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 845 regarding Mr. Sylvester, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 845, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        846. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 846 regarding Mr. Sylvester or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  846, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        847. The allegations in Paragraph 847 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 847 regarding Mr. Sylvester, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 847, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                           188
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3472 Filed 11/29/19 Page 189 of 585




        54.    Tait Thomas
        848. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 848 regarding Mr. Thomas or his vehicle purchase, and

  therefore denies the allegations.

        849. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 849 regarding Mr. Thomas, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        850. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 850 regarding Mr. Thomas, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        851. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 851 regarding Mr. Thomas, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        852. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 852 regarding Mr. Thomas, his knowledge or intentions,

  or his vehicle purchase, and therefore denies the allegations.

        853. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 853 regarding Mr. Thomas or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph




                                           189
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3473 Filed 11/29/19 Page 190 of 585




  853, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        854. The allegations in Paragraph 854 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 854 regarding Mr. Thomas, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 854, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        855. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 855 regarding Mr. Thomas or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  855, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        856. The allegations in Paragraph 856 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 856 regarding Mr. Thomas, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 856, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          190
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3474 Filed 11/29/19 Page 191 of 585




        55.    Philip Weeks
        857. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 857 regarding Mr. Weeks or his vehicle purchase, and

  therefore denies the allegations.

        858. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 858 regarding Mr. Weeks, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        859. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 859 regarding Mr. Weeks, his actions, or his vehicle

  ownership, and therefore denies the allegations.

        860. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 860 regarding Mr. Weeks, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        861. The allegations in Paragraph 861 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 861 regarding Mr. Weeks, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        862. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 862 regarding Mr. Weeks or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph


                                           191
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3475 Filed 11/29/19 Page 192 of 585




  862, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        863. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 863 regarding Mr. Weeks, his actions, or his vehicle

  experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 863, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        864. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 864 regarding Mr. Weeks or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  864, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        865. The allegations in Paragraph 865 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 865 regarding Mr. Weeks, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 865, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.




                                          192
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3476 Filed 11/29/19 Page 193 of 585




        56.    Kevin Wesley
        866. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 866 regarding Mr. Wesley or his vehicle purchase, and

  therefore denies the allegations.

        867. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 867 regarding Mr. Wesley, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        868. The allegations in Paragraph 868 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 868 regarding Mr. Wesley, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        869. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 869 regarding Mr. Wesley, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        870. The allegations in Paragraph 870 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 870 regarding Mr. Wesley, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        871. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 871 regarding Mr. Wesley or his vehicle experience, and


                                           193
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3477 Filed 11/29/19 Page 194 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  871, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        872. The allegations in Paragraph 872 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 872 regarding Mr. Wesley, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 872, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        873. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 873 regarding Mr. Wesley or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  873, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        874. The allegations in Paragraph 874 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 874 regarding Mr. Wesley, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 874, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          194
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3478 Filed 11/29/19 Page 195 of 585




        57.    Philip Whicker
        875. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 875 regarding Mr. Whicker or his vehicle purchase, and

  therefore denies the allegations.

        876. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 876 regarding Mr. Whicker, his knowledge or intentions,

  or his vehicle purchase or ownership, and therefore denies the allegations.

        877. The allegations in Paragraph 877 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 877 regarding Mr. Whicker, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        878. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 878 regarding Mr. Whicker, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        879. The allegations in Paragraph 879 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 879 regarding Mr. Whicker, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        880. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 880 regarding Mr. Whicker or his vehicle experience, and


                                           195
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3479 Filed 11/29/19 Page 196 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  880, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        881. The allegations in Paragraph 881 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 881 regarding Mr. Whicker, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 881, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        882. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 882 regarding Mr. Whicker or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  882, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        883. The allegations in Paragraph 883 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 883 regarding Mr. Whicker, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 883, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          196
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3480 Filed 11/29/19 Page 197 of 585




        58.    Wesley Won
        884. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 884 regarding Mr. Won or his vehicle purchase, and

  therefore denies the allegations.

        885. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 885 regarding Mr. Won, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        886. The allegations in Paragraph 886 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 886 regarding Mr. Won, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        887. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 887 regarding Mr. Won, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        888. The allegations in Paragraph 888 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 888 regarding Mr. Won, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        889. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 889 regarding Mr. Won or his vehicle experience, and


                                           197
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3481 Filed 11/29/19 Page 198 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  889, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        890. The allegations in Paragraph 890 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 890 regarding Mr. Won, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 890, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        891. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 891 regarding Mr. Won or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  891, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        892. The allegations in Paragraph 892 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 892 regarding Mr. Won, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 892, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          198
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3482 Filed 11/29/19 Page 199 of 585




        59.    Howard Young
        893. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 893 regarding Mr. Young or his vehicle purchase, and

  therefore denies the allegations.

        894. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 894 regarding Mr. Young, his knowledge or intentions, or

  his vehicle purchase or ownership, and therefore denies the allegations.

        895. The allegations in Paragraph 895 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 895 regarding Mr. Young, his actions, or his

  vehicle ownership, and therefore denies the allegations.

        896. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 896 regarding Mr. Young, his actions, or his vehicle

  purchase, and therefore denies the allegations.

        897. The allegations in Paragraph 897 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 897 regarding Mr. Young, his knowledge or

  intentions, or his vehicle purchase, and therefore denies the allegations.

        898. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 898 regarding Mr. Young or his vehicle experience, and


                                           199
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3483 Filed 11/29/19 Page 200 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  898, and specifically denies that the 8L90 and 8L45 transmissions are defective, or

  pose any safety risk.

        899. The allegations in Paragraph 899 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 899 regarding Mr. Young, his actions, or his

  vehicle experience, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 899, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        900. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 900 regarding Mr. Young or his vehicle experience, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  900, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        901. The allegations in Paragraph 901 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 901 regarding Mr. Young, his knowledge or

  intentions, or his actions, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 901, and specifically denies that the 8L90 and

  8L45 transmissions are defective. GM states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.


                                          200
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3484 Filed 11/29/19 Page 201 of 585




                         CLASS ACTION ALLEGATIONS
        902. GM denies the allegations in Paragraph 902 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        903. GM denies the allegations in Paragraph 903 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        904. GM denies the allegations in Paragraph 904 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        905. GM denies the allegations in Paragraph 905 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        906. GM denies the allegations in Paragraph 906 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        907. GM denies the allegations in Paragraph 907 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          201
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3485 Filed 11/29/19 Page 202 of 585




        908. GM denies the allegations in Paragraph 908 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        909. GM denies the allegations in Paragraph 909 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        910. GM denies the allegations in Paragraph 910 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        911. GM denies the allegations in Paragraph 911 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        912. GM denies the allegations in Paragraph 912 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        913. GM denies the allegations in Paragraph 913 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          202
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3486 Filed 11/29/19 Page 203 of 585




        914. GM denies the allegations in Paragraph 914 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        915. GM denies the allegations in Paragraph 915 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        916. GM denies the allegations in Paragraph 916 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        917. GM denies the allegations in Paragraph 917 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        918. GM denies the allegations in Paragraph 918 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        919. GM denies the allegations in Paragraph 919 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          203
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3487 Filed 11/29/19 Page 204 of 585




        920. GM denies the allegations in Paragraph 920 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        921. GM denies the allegations in Paragraph 921 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        922. GM denies the allegations in Paragraph 922 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        923. GM denies the allegations in Paragraph 923 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        924. GM denies the allegations in Paragraph 924 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        925. GM denies the allegations in Paragraph 925 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          204
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3488 Filed 11/29/19 Page 205 of 585




        926. GM denies the allegations in Paragraph 926 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        927. GM denies the allegations in Paragraph 927 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        928. GM denies the allegations in Paragraph 928 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        929. GM denies the allegations in Paragraph 929 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        930. GM denies the allegations in Paragraph 930 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        931. GM denies the allegations in Paragraph 931 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          205
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3489 Filed 11/29/19 Page 206 of 585




        932. GM denies the allegations in Paragraph 932 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        933. GM denies the allegations in Paragraph 933 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        934. GM denies the allegations in Paragraph 934 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        935. GM denies the allegations in Paragraph 935 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        936. GM denies the allegations in Paragraph 936 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.

        937. GM denies the allegations in Paragraph 937 except to admit that the

  CAC purports to bring a class action. GM specifically denies that a class action can

  be maintained.




                                          206
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3490 Filed 11/29/19 Page 207 of 585




        938. Numerosity. The allegations in Paragraph 938 state legal conclusions

  to which no response is required. GM denies the remaining allegations in

  Paragraph 938, and specifically denies that a class action can be maintained.

        939. The allegations in Paragraph 939 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 939, and

  specifically denies that a class action can be maintained or that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        940. The allegations in Paragraph 940 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 940,

  including all subparts, and specifically denies that a class action can be maintained,

  that the 8L90 and 8L45 transmissions are defective, or pose any safety risk. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        941. The allegations in Paragraph 941 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 941, and

  specifically denies that a class action can be maintained.

        942. The allegations in Paragraph 942 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 942, and

  specifically denies that a class action can be maintained. GM states that it fulfilled




                                             207
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3491 Filed 11/29/19 Page 208 of 585




  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        943. The allegations in Paragraph 943 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 943, and

  specifically denies that a class action can be maintained or that plaintiffs state any

  claims or any right to relief against GM.

        944. The allegations in Paragraph 944 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 944, and

  specifically denies that a class action can be maintained or that the 8L90 and 8L45

  transmissions are defective.

        945. GM denies the allegations in Paragraph 945, and specifically denies

  that a class action can be maintained.

               TOLLING OF THE STATUTES OF LIMITATIONS
        946. The allegations in Paragraph 946 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 946, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.




                                           208
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3492 Filed 11/29/19 Page 209 of 585




        947. GM denies the allegations in Paragraph 947, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        948. The allegations in Paragraph 948 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 948, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        949. GM denies the allegations in Paragraph 949, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        950. The allegations in Paragraph 950 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 950, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.




                                           209
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3493 Filed 11/29/19 Page 210 of 585




                                CAUSES OF ACTION

                          COUNT 1
         BREACH OF WARRANTY UNDER THE MAGNUSON-MOSS
              WARRANTY ACT 15 U.S.C. . § 2303, ET SEQ
        951. GM incorporates by reference its responses to all preceding

  paragraphs above.

        952. GM admits that plaintiffs purport to bring this claim on behalf of

  themselves and all putative class members. GM denies that any class action can be

  maintained.

        953. The allegations in Paragraph 953 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 953.

        954. The allegations in Paragraph 954 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 954.

        955. The allegations in Paragraph 955 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 955.

        956. The allegations in Paragraph 956 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 956.

        957. The allegations in Paragraph 957 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 957,

  except to admit that it provides express limited warranties with new vehicles.




                                          210
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3494 Filed 11/29/19 Page 211 of 585




        958. GM denies the allegations in Paragraph 958, except to admit that it

  provides express limited warranties with new vehicles.

        959. GM admits that Paragraph 959 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 959, and specifically denies that the 8L90 and 8L45 are defective.

        960. GM admits that Paragraph 960 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 960.

        961. The allegations in Paragraph 961 state legal conclusions to which no

  response is required. GM admits that it provides express limited warranties with

  new vehicles, but denies plaintiffs’ characterization of them. GM denies the

  remaining allegations in Paragraph 961 including all subparts, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        962. The allegations in Paragraph 962 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 962, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             211
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3495 Filed 11/29/19 Page 212 of 585




        963. The allegations in Paragraph 963 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 963, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        964. The allegations in Paragraph 964 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 964, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        965. GM denies the allegations in Paragraph 965.

        966. The allegations in Paragraph 966 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 966, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        967. The allegations in Paragraph 967 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 967. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        968. The allegations in Paragraph 968 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 968.




                                             212
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3496 Filed 11/29/19 Page 213 of 585




                            COUNT 2
              UNJUST ENRICHMENT (ON BEHALF OF THE
           NATIONWIDE CLASS OR ALTERNATIVELY, EACH OF
                     THE STATE SUB-CLASSES)
        969. GM incorporates by reference its responses to all preceding

  paragraphs above.

        970. GM admits that plaintiffs purport to bring this claim on behalf of

  themselves and the putative nationwide class, or in the alternative on behalf of the

  state Sub-Classes. GM denies that any class action can be maintained.

        971. The allegations in Paragraph 971 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 971, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        972. The allegations in Paragraph 972 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 972, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        973. The allegations in Paragraph 973 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 973, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

                                           213
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3497 Filed 11/29/19 Page 214 of 585




        974. The allegations in Paragraph 974 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 974.

                           COUNT 3
            FRAUDULENT OMISSION (ON BEHALF OF THE
        NATIONWIDE CLASS OR ALTERNATIVELY EACH OF THE
                     STATE SUB-CLASSES)
        975. GM incorporates by reference its responses to all preceding

  paragraphs above.

        976. GM admits that plaintiffs purport to bring this claim on behalf of

  themselves and the putative nationwide class, or in the alternative on behalf of the

  state Sub-Classes. GM denies that any class action can be maintained.

        977. The allegations in Paragraph 977 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 977, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        978. The allegations in Paragraph 978 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 978, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        979. The allegations in Paragraph 979 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 979.



                                          214
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3498 Filed 11/29/19 Page 215 of 585




         980. The allegations in Paragraph 980 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 980, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.

         981. The allegations in Paragraph 981 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 981, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

         982. The allegations in Paragraph 982 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 982 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 982, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

         983. The allegations in Paragraph 983 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 983, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.


                                           215
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3499 Filed 11/29/19 Page 216 of 585




        984. The allegations in Paragraph 984 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 984 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 984 and specifically denies that

  the 8L90 and 8L45 transmissions are defective, or pose any safety risk. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        985. The allegations in Paragraph 985 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 985 and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        A.     Claims on Behalf of the Alabama Sub-Class
                              COUNT 4
             VIOLATION OF THE ALABAMA DECEPTIVE TRADE
                           PRACTICES ACT
                      ALA. CODE § 8-19-1, ET SEQ.
        986. GM incorporates by reference its responses to all preceding

  paragraphs above.

        987. GM admits that plaintiff Lloyd purports to bring this claim on behalf

  of the Alabama Sub-Class. GM denies that any class action can be maintained.

                                           216
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3500 Filed 11/29/19 Page 217 of 585




        988. The allegations in Paragraph 988 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 988.

        989. The allegations in Paragraph 989 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 989.

        990. The allegations in Paragraph 990 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 990.

        991. The allegations in Paragraph 991 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 991.

        992. GM admits that Paragraph 992 purports to quote from the Alabama

  Deceptive Trade Practices Act, but states that the statute speaks for itself and

  denies plaintiffs’ characterization of it. GM denies the remaining allegations in

  Paragraph 992.

        993. The allegations in Paragraph 993 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 993, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        994. The allegations in Paragraph 994 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 994 and




                                          217
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3501 Filed 11/29/19 Page 218 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        995. The allegations in Paragraph 995 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 995 and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        996.    The allegations in Paragraph 996 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 996 and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        997. The allegations in Paragraph 997 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 997 and

  states that it fulfilled all its legal and contractual duties to consumers.

        998. The allegations in Paragraph 998 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 998 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 998, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.


                                             218
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3502 Filed 11/29/19 Page 219 of 585




        999. The allegations in Paragraph 999 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 999 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 999, and specifically denies that

  the 8L90 and 8L45 transmissions are defective.

        1000. The allegations in Paragraph 1000 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1000, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1001. The allegations in Paragraph 1001 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1001 and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1002. The allegations in Paragraph 1002 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1002.

        1003. GM admits the CAC purports to seek injunctive and other relief and

  attorneys’ fees under Ala. Code § 8-19-3, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1003.




                                           219
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3503 Filed 11/29/19 Page 220 of 585




        1004. GM admits that the CAC purports to seek relief under Ala. Code § 8-

  19-3, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 1004.

                                 COUNT 5
                      BREACH OF EXPRESS WARRANTY
                      ALA. CODE §§ 7-2-313 AND 7-2A-210
        1005. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1006. GM admits that plaintiffs purport to bring this claim on behalf of the

  Alabama Sub-Class. GM denies that any class action can be maintained.

        1007. The allegations in Paragraph 1007 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1007.

        1008. The allegations in Paragraph 1008 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1008.

        1009. The allegations in Paragraph 1009 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1009.

        1010. The allegations in Paragraph 1010 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1010,

  except to admit that it provides express limited warranties with new vehicles.

        1011. GM denies the allegations in Paragraph 1011, except to admit that it

  provides express limited warranties with new vehicles.


                                          220
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3504 Filed 11/29/19 Page 221 of 585




        1012. GM admits that Paragraph 1012 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1012, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1013. GM admits that Paragraph 1013 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1013.

        1014. The allegations in Paragraph 1014 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1014,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1015. GM denies the allegations in Paragraph 1015, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1016. The allegations in Paragraph 1016 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1016 regarding plaintiffs, their knowledge or

  intentions, or their purchases or leases, and therefore denies the allegations. GM

  denies the remaining allegations in Paragraph 1016.


                                         221
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3505 Filed 11/29/19 Page 222 of 585




        1017. The allegations in Paragraph 1017 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1017, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1018. The allegations in Paragraph 1018 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1018, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1019. The allegations in Paragraph 1019 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1019, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1020. The allegations in Paragraph 1020 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1020, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1021. The allegations in Paragraph 1021 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1021, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             222
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3506 Filed 11/29/19 Page 223 of 585




          1022. The allegations in Paragraph 1022 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1022, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1023. The allegations in Paragraph 1023 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1023 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1023.

          1024. The allegations in Paragraph 1024 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1024, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1025. The allegations in Paragraph 1025 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1025, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1026. The allegations in Paragraph 1026 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1026, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.


                                            223
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3507 Filed 11/29/19 Page 224 of 585




        1027. The allegations in Paragraph 1027 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1027, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1028. The allegations in Paragraph 1028 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1028, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 6
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                     ALA. CODE §§ 7-2-314 AND 7-2A-212
        1029. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1030. GM admits that plaintiffs purport to bring this claim on behalf of the

  Alabama Sub-Class. GM denies that any class action can be maintained.

        1031. The allegations in Paragraph 1031 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1031.

        1032. The allegations in Paragraph 1032 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1032.

        1033. The allegations in Paragraph 1033 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1033.

        1034. The allegations in Paragraph 1034 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1034.

                                             224
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3508 Filed 11/29/19 Page 225 of 585




        1035. The allegations in Paragraph 1035 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1035 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1035, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1036. The allegations in Paragraph 1036 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1036.

        1037. The allegations in Paragraph 1037 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1037.

        1038. The allegations in Paragraph 1038 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1038, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1039. The allegations in Paragraph 1039 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1039, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            225
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3509 Filed 11/29/19 Page 226 of 585




          1040. The allegations in Paragraph 1040 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1040, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1041. The allegations in Paragraph 1041 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1041 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1041.

          1042. The allegations in Paragraph 1042 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1042, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1043. The allegations in Paragraph 1043 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1043.

          1044. The allegations in Paragraph 1044 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1044 and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             226
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3510 Filed 11/29/19 Page 227 of 585




        B.      Claims on Behalf of the Arizona Sub-Class

                              COUNT 7
          VIOLATION OF THE ARIZONA CONSUMER FRAUD ACT
                  ARIZ. REV. STAT. § 44-1521, ET SEQ.
        1045. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1046. GM admits that plaintiff Barallardos purports to bring this claim on

  behalf of the Arizona Sub-Class. GM denies that any class action can be

  maintained.

        1047. GM admits that Paragraph 1047 purports to quote from the Arizona

  Consumer Fraud Act, Ariz. Rev. Stat. § 44-1522(A), but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1047.

        1048. The allegations in Paragraph 1048 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1048, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1049. The allegations in Paragraph 1049 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1049, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any


                                          227
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3511 Filed 11/29/19 Page 228 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1050. The allegations in Paragraph 1050 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1050, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1051. The allegations in Paragraph 1051 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1051, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1052. The allegations in Paragraph 1052 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1052, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1053. The allegations in Paragraph 1053 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1053 and

  states that it fulfilled all its legal and contractual duties to consumers.

        1054. The allegations in Paragraph 1054 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             228
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3512 Filed 11/29/19 Page 229 of 585




  truth of the allegations in Paragraph 1054 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1054. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1055. The allegations in Paragraph 1055 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1055 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1055, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1056. The allegations in Paragraph 1056 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1056.

        1057. The allegations in Paragraph 1057 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1057, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1058. The allegations in Paragraph 1058 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1058. GM




                                           229
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3513 Filed 11/29/19 Page 230 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1059. GM admits the CAC purports to seek relief under the Arizona

  Consumer Fraud Act, but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1059.

        1060. GM admits the CAC purports to seek punitive damages, but denies

  that it states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 1060.

        1061. GM admits the CAC purports to seek injunctive relief, but denies that

  it states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 1061.

                                COUNT 8
                    BREACH OF EXPRESS WARRANTY
                  ARIZ. REV. STAT. §§ 47-2313 AND 47-2A210
        1062. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1063. GM admits that plaintiff Barallardos purports to bring this claim on

  behalf of the Arizona Sub-Class. GM denies that any class action can be

  maintained.

        1064. The allegations in Paragraph 1064 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1064.


                                          230
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3514 Filed 11/29/19 Page 231 of 585




        1065. The allegations in Paragraph 1065 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1065.

        1066. The allegations in Paragraph 1066 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1066.

        1067. The allegations in Paragraph 1067 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1067,

  except to admit that it provides express limited warranties with new vehicles.

        1068. GM denies the allegations in Paragraph 1068, except to admit that it

  provides express limited warranties with new vehicles.

        1069. GM admits that Paragraph 1069 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1069, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1070. GM admits that Paragraph 1070 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1070.

        1071. The allegations in Paragraph 1071 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1071,


                                          231
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3515 Filed 11/29/19 Page 232 of 585




  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1072. GM denies the allegations in Paragraph 1072, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1073. The allegations in Paragraph 1073 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1073 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1073.

        1074. The allegations in Paragraph 1074 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1074, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1075. The allegations in Paragraph 1075 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1075, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1076. The allegations in Paragraph 1076 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1076, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states




                                            232
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3516 Filed 11/29/19 Page 233 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1077. The allegations in Paragraph 1077 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1077, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1078. The allegations in Paragraph 1078 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1078, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1079. The allegations in Paragraph 1079 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1079, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1080. The allegations in Paragraph 1080 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1080 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1080.

          1081. The allegations in Paragraph 1081 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1081, and




                                             233
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3517 Filed 11/29/19 Page 234 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1082. The allegations in Paragraph 1082 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1082, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1083. The allegations in Paragraph 1083 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1083, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1084. The allegations in Paragraph 1084 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1084, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1085. The allegations in Paragraph 1085 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1085, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                 COUNT 9
                  BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
                   ARIZ. REV. STAT. §§ 47-2314 AND 47-2A212
        1086. GM incorporates by reference its responses to all preceding

  paragraphs above.



                                             234
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3518 Filed 11/29/19 Page 235 of 585




        1087. GM admits that plaintiff Barallardos purports to bring this claim on

  behalf of the Arizona Sub-Class. GM denies that any class action can be

  maintained.

        1088. The allegations in Paragraph 1088 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1088.

        1089. The allegations in Paragraph 1089 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1089.

        1090. The allegations in Paragraph 1090 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1090.

        1091. The allegations in Paragraph 1091 state legal conclusions to which no

  response is required. GM admits that Paragraph 1091 purports to summarize Ariz.

  Rev. Stat. §§ 47-2314 and 47-2A212, but states that those statutes speak for

  themselves and denies plaintiffs’ characterization of them. GM denies the

  remaining allegations in Paragraph 1091.

        1092. The allegations in Paragraph 1092 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1092 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1092, and specifically denies that the 8L90

  and 8L45 transmissions are defective.


                                          235
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3519 Filed 11/29/19 Page 236 of 585




        1093. The allegations in Paragraph 1093 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1093.

        1094. The allegations in Paragraph 1094 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1094.

        1095. The allegations in Paragraph 1095 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1095, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1096. The allegations in Paragraph 1096 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1096, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1097. The allegations in Paragraph 1097 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1097, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1098. The allegations in Paragraph 1098 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1098 regarding plaintiffs, or their actions, and




                                             236
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3520 Filed 11/29/19 Page 237 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1098.

          1099. The allegations in Paragraph 1099 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1099, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1100. The allegations in Paragraph 1100 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1100, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1101. The allegations in Paragraph 1101 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1101, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          C.     Claims on Behalf of the Arkansas Sub-Class
                                COUNT 10
                 VIOLATION OF ARKANSAS DECEPTIVE TRADE
               PRACTICES ACT ARK. ANN. CODE § 4-88-101, ET SEQ.
          1102. GM incorporates by reference its responses to all preceding

  paragraphs above.

          1103. GM admits that plaintiff Browne purports to bring this claim on

  behalf of the Arkansas Sub-Class. GM denies that any class action can be

  maintained.


                                             237
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3521 Filed 11/29/19 Page 238 of 585




        1104. GM admits that Paragraph 1104 purports to quote from the Alabama

  Deceptive Trade Practices Act, Ark. Code. Ann. § 4-88-107(a), but states that the

  statute speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1104.

        1105. The allegations in Paragraph 1105 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1105, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1106. The allegations in Paragraph 1106 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1106, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1107. The allegations in Paragraph 1107 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1107, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1108. The allegations in Paragraph 1108 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1108, and


                                           238
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3522 Filed 11/29/19 Page 239 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

         1109. The allegations in Paragraph 1109 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1109, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.

         1110. The allegations in Paragraph 1110 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1110 and

  states that it fulfilled all its legal and contractual duties to consumers.

         1111. The allegations in Paragraph 1111 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1111 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1111, and states that it fulfilled

  all its legal and contractual obligations to consumers.

         1112. The allegations in Paragraph 1112 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1112 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.


                                             239
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3523 Filed 11/29/19 Page 240 of 585




  GM denies the remaining allegations in Paragraph 1112, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1113. The allegations in Paragraph 1113 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1113.

        1114. The allegations in Paragraph 1114 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1114, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1115. The allegations in Paragraph 1115 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1115.

        1116. GM admits the CAC purports to seek relief under the Arkansas

  Deceptive Trade Practices Act, Ark. Code. Ann. § 4-88-107(a), but denies that it

  states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 1116.

        1117. GM admits the CAC purports to seek punitive damages under the

  Arkansas Deceptive Trade Practices Act, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1117.

        1118. GM admits the CAC purports to seek injunctive relief under the

  Arkansas Deceptive Trade Practices Act, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1118.


                                         240
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3524 Filed 11/29/19 Page 241 of 585




                                COUNT 11
                      BREACH OF EXPRESS WARRANTY
                         ARK. CODE ANN. §4-2-313
        1119. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1120. GM admits that plaintiff Browne purports to bring this claim on

  behalf of the Arkansas Sub-Class. GM denies that any class action can be

  maintained.

        1121. The allegations in Paragraph 1121 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1121.

        1122. The allegations in Paragraph 1122 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1122.

        1123. The allegations in Paragraph 1123 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1123.

        1124. The allegations in Paragraph 1124 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1124,

  except to admit that it provides express limited warranties with new vehicles.

        1125. GM denies the allegations in Paragraph 1125, except to admit that it

  provides express limited warranties with new vehicles.

        1126. GM admits that Paragraph 1126 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          241
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3525 Filed 11/29/19 Page 242 of 585




  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1126, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1127. GM admits that Paragraph 1127 purports to quote certain GM express

  limited warranties, but states that the documents speak for themselves and denies

  plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1127.

        1128. The allegations in Paragraph 1128 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1128,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1129. The allegations in Paragraph 1129 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1129, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1130. The allegations in Paragraph 1130 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1130 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1130.




                                           242
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3526 Filed 11/29/19 Page 243 of 585




        1131. The allegations in Paragraph 1131 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1131, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1132. The allegations in Paragraph 1132 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1132, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1133. The allegations in Paragraph 1133 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1133, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1134. The allegations in Paragraph 1134 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1134, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1135. The allegations in Paragraph 1135 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1135, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states




                                             243
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3527 Filed 11/29/19 Page 244 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1136. The allegations in Paragraph 1136 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1136, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1137. The allegations in Paragraph 1137 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1137 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1137.

          1138. The allegations in Paragraph 1138 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1138, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1139. The allegations in Paragraph 1139 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1139, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1140. The allegations in Paragraph 1140 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1140, and




                                             244
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3528 Filed 11/29/19 Page 245 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1141. The allegations in Paragraph 1141 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1141, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1142. The allegations in Paragraph 1142 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1142, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 12
                      BREACH OF IMPLIED WARRANTY OF
                            MERCHANTABILITY
                          ARK. CODE ANN. §4-2-314
        1143. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1144. GM admits that plaintiff Browne purports to bring this claim on

  behalf of the Arkansas Sub-Class. GM denies that any class action can be

  maintained.

        1145. The allegations in Paragraph 1145 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1145.

        1146. The allegations in Paragraph 1146 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1146.



                                             245
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3529 Filed 11/29/19 Page 246 of 585




        1147. The allegations in Paragraph 1147 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1147.

        1148. The allegations in Paragraph 1148 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1148.

        1149. The allegations in Paragraph 1149 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1149 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1149, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1150. The allegations in Paragraph 1150 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1150.

        1151. The allegations in Paragraph 1151 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1151.

        1152. The allegations in Paragraph 1152 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1152, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.




                                          246
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3530 Filed 11/29/19 Page 247 of 585




          1153. The allegations in Paragraph 1153 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1153, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1154. The allegations in Paragraph 1154 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1154, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1155. The allegations in Paragraph 1155 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1155 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1155.

          1156. The allegations in Paragraph 1156 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1156, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1157. The allegations in Paragraph 1157 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1157, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             247
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3531 Filed 11/29/19 Page 248 of 585




        1158. The allegations in Paragraph 1158 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1158, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        D.      Claims on Behalf of the California Sub-Class
                                  COUNT 13
                VIOLATION OF CALIFORNIA CONSUMER LEGAL
                              REMEDIES ACT
                       CAL. CIV. CODE § 1750, ET SEQ.
        1159. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1160. GM admits that plaintiffs Cheng and Won purport to bring this claim

  on behalf of the California Sub-Class. GM denies that any class action can be

  maintained.

        1161. The allegations in Paragraph 1161 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1161.

        1162. The allegations in Paragraph 1162 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1162 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1162.

        1163. The allegations in Paragraph 1163 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1163, and

                                             248
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3532 Filed 11/29/19 Page 249 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1164. The allegations in Paragraph 1164 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1164, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1165. The allegations in Paragraph 1165 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1165, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1166. The allegations in Paragraph 1166 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1166, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1167. The allegations in Paragraph 1167 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1167

  including all subparts, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.


                                            249
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3533 Filed 11/29/19 Page 250 of 585




        1168. The allegations in Paragraph 1168 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1168, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1169. The allegations in Paragraph 1169 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1169 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1169, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        1170. The allegations in Paragraph 1170 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1170 regarding plaintiffs, their knowledge, or

  their expectations, and therefore denies the allegations.GM denies the remaining

  allegations in Paragraph 1170, and specifically denies that the 8L90 and 8L45

  transmissions are defective.




                                           250
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3534 Filed 11/29/19 Page 251 of 585




        1171. The allegations in Paragraph 1171 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1171, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1172. The allegations in Paragraph 1172 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1172, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1173. The allegations in Paragraph 1173 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1173.

        1174. The allegations in Paragraph 1174 state legal conclusions to which no

  response is required. GM admits that plaintiffs seek relief under California Civil

  Code § 1750 et seq., but denies that plaintiffs have any right to relief against GM.

  GM denies the remaining allegations in Paragraph 1174, and states that it fulfilled

  all its legal and contractual obligations to consumers.

                               COUNT 14
              VIOLATION OF CALIFORNIA BUS. & PROF. CODE
                            §17200, ET SEQ.
        1175. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1176. GM admits that the California plaintiffs purport to bring this claim on

  behalf of the California Sub-Class. GM denies that any class action can be

  maintained.


                                             251
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3535 Filed 11/29/19 Page 252 of 585




          1177. The allegations in Paragraph 1177 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1177 regarding plaintiffs, or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 1177, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose

          1178. GM admits that Paragraph 1178 purports to quote California Business

  & Professions Code § 17200, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  1178.

          1179. The allegations in Paragraph 1179 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1179 regarding plaintiffs, and therefore denies

  the allegations. GM denies the remaining allegations in Paragraph 1179, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1180. The allegations in Paragraph 1180 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1180, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           252
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3536 Filed 11/29/19 Page 253 of 585




        1181. The allegations in Paragraph 1181 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1181, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1182. The allegations in Paragraph 1182 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1182

  including all subparts, and specifically denies that the 8L90 and 8L45

  transmissions are defective, or pose any safety risk. GM states that it fulfilled all its

  legal and contractual obligations to consumers, including any duty to disclose.

        1183. The allegations in Paragraph 1183 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1183 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1183, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        1184. The allegations in Paragraph 1184 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1184, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states


                                            253
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3537 Filed 11/29/19 Page 254 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1185. GM denies the allegations in Paragraph 1185, and states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        1186. The allegations in Paragraph 1186 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1186,

  including all subparts.

        1187. The allegations in Paragraph 1187 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1187, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1188. The allegations in Paragraph 1188 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1188, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1189. The allegations in Paragraph 1189 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1189, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.


                                           254
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3538 Filed 11/29/19 Page 255 of 585




        1190. The allegations in Paragraph 1190 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1190.

                              COUNT 15
          BREACH OF IMPLIED WARRANTY PURSUANT TO THE
             SONG-BEVERLY CONSUMER WARRANTY ACT
              CAL. CIV. CODE §§ 1792 AND 1791.1, ET SEQ.
        1191. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1192. GM admits that the California plaintiffs purport to bring this claim on

  behalf of the California Sub-Class. GM denies that any class action can be

  maintained.

        1193. The allegations in Paragraph 1193 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1193.

        1194. The allegations in Paragraph 1194 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1194.

        1195. The allegations in Paragraph 1195 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1195.

        1196. The allegations in Paragraph 1196 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1196.

        1197. The allegations in Paragraph 1197 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1197 regarding plaintiffs, their intentions, or

                                          255
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3539 Filed 11/29/19 Page 256 of 585




  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1197, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1198. The allegations in Paragraph 1198 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1198.

        1199. The allegations in Paragraph 1199 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1199.

        1200. The allegations in Paragraph 1200 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1200, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1201. The allegations in Paragraph 1201 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1201, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1202. The allegations in Paragraph 1202 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1202, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             256
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3540 Filed 11/29/19 Page 257 of 585




          1203. The allegations in Paragraph 1203 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1203 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1203.

          1204. The allegations in Paragraph 1204 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1204, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1205. The allegations in Paragraph 1205 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1205, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1206. The allegations in Paragraph 1206 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1206, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 16
                       BREACH OF EXPRESS WARRANTY
                       CAL. COM. CODE §§ 2313 AND 10210
          1207. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             257
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3541 Filed 11/29/19 Page 258 of 585




        1208. GM admits that plaintiffs Cheng and Won purport to bring this claim

  on behalf of the California Sub-Class. GM denies that any class action can be

  maintained.

        1209. The allegations in Paragraph 1209 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1209.

        1210. The allegations in Paragraph 1210 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1210.

        1211. The allegations in Paragraph 1211 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1211.

        1212. The allegations in Paragraph 1212 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1212,

  except to admit that it provides express limited warranties with new vehicles.

        1213. GM denies the allegations in Paragraph 1213, except to admit that it

  provides express limited warranties with new vehicles.

        1214. GM admits that Paragraph 1214 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1214, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.




                                          258
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3542 Filed 11/29/19 Page 259 of 585




        1215. GM admits that Paragraph 1215 purports to quote certain GM express

  limited warranties, but states that the documents speak for themselves and denies

  plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1215.

        1216. The allegations in Paragraph 1216 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1216,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1217. The allegations in Paragraph 1217 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1217, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1218. The allegations in Paragraph 1218 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1218 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1218.

        1219. The allegations in Paragraph 1219 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1219, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.


                                            259
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3543 Filed 11/29/19 Page 260 of 585




        1220. The allegations in Paragraph 1220 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1220, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1221. The allegations in Paragraph 1221 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1221, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1222. The allegations in Paragraph 1222 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1222, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1223. The allegations in Paragraph 1223 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1223, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1224. The allegations in Paragraph 1224 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1224, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             260
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3544 Filed 11/29/19 Page 261 of 585




          1225. The allegations in Paragraph 1225 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1225 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1225.

          1226. The allegations in Paragraph 1226 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1226, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1227. The allegations in Paragraph 1227 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1227, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1228. The allegations in Paragraph 1228 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1228, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1229. The allegations in Paragraph 1229 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1229, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             261
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3545 Filed 11/29/19 Page 262 of 585




        1230. The allegations in Paragraph 1230 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1230.

        E.     Claims on Behalf of the Colorado Sub-Class

                            COUNT 17
       VIOLATION OF THE COLORADO CONSUMER PROTECTION
                              ACT
                COLO. REV. STAT. § 6-1-101, ET SEQ.
        1231. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1232. GM admits that plaintiff Drain purports to bring this claim on behalf

  of the Colorado Sub-Class. GM denies that any class action can be maintained.

        1233. The allegations in Paragraph 1233 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1233.

        1234. GM admits that Paragraph 1234 purports to quote from the Colorado

  Consumer Protection Act, Colo. Rev. Stat. § 6-1-102, but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it.

        1235. The allegations in Paragraph 1235 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1235, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.




                                             262
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3546 Filed 11/29/19 Page 263 of 585




        1236. The allegations in Paragraph 1236 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1236, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1237. The allegations in Paragraph 1237 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1237, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1238. The allegations in Paragraph 1238 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1238, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1239. The allegations in Paragraph 1239 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1239 and

  states that it fulfilled all its legal and contractual duties to consumers.

        1240. The allegations in Paragraph 1240 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1240 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1240, and specifically denies


                                             263
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3547 Filed 11/29/19 Page 264 of 585




  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        1241. The allegations in Paragraph 1241 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1241 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1241, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1242. The allegations in Paragraph 1242 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1242.

        1243. The allegations in Paragraph 1243 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1243, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1244. The allegations in Paragraph 1244 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1244, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1245. GM admits the CAC purports to seek relief under the Colorado

  Consumer Protection Act, but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1245.


                                             264
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3548 Filed 11/29/19 Page 265 of 585




                                COUNT 18
                    BREACH OF EXPRESS WARRANTY
                  COLO. REV. STAT. §§ 4-2-313 AND 4-2.5-210
        1246. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1247. GM admits that the Colorado plaintiff purports to bring this claim on

  behalf of the Colorado Sub-Class. GM denies that any class action can be

  maintained.

        1248. The allegations in Paragraph 1248 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1248.

        1249. The allegations in Paragraph 1249 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1249.

        1250. The allegations in Paragraph 1250 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1250.

        1251. The allegations in Paragraph 1251 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1251,

  except to admit that it provides express limited warranties with new vehicles.

        1252. GM denies the allegations in Paragraph 1252, except to admit that it

  provides express limited warranties with new vehicles.

        1253. GM admits that Paragraph 1253 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          265
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3549 Filed 11/29/19 Page 266 of 585




  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1253, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1254. GM admits that Paragraph 1254 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1254.

        1255. The allegations in Paragraph 1255 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1255,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1256. The allegations in Paragraph 1256 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1256, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1257. The allegations in Paragraph 1257 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1257 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1257.




                                           266
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3550 Filed 11/29/19 Page 267 of 585




        1258. The allegations in Paragraph 1258 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1258, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1259. The allegations in Paragraph 1259 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1259, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1260. The allegations in Paragraph 1260 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1260, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1261. The allegations in Paragraph 1261 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1261, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1262. The allegations in Paragraph 1262 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1262, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             267
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3551 Filed 11/29/19 Page 268 of 585




          1263. The allegations in Paragraph 1263 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1263, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1264. The allegations in Paragraph 1264 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1264 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1264.

          1265. The allegations in Paragraph 1265 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1265, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1266. The allegations in Paragraph 1266 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1266, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1267. The allegations in Paragraph 1267 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1267, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            268
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3552 Filed 11/29/19 Page 269 of 585




        1268. The allegations in Paragraph 1268 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1268, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1269. The allegations in Paragraph 1269 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1269, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 19
                  BREACH OF THE IMPLIED WARRANTY OF
                          MERCHANTABILITY
                  COLO. REV. STAT. §§ 4-2-313 AND 4-2.5-212
        1270. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1271. GM admits that plaintiff Drain purports to bring this claim on behalf

  of the Colorado Sub-Class. GM denies that any class action can be maintained.

        1272. The allegations in Paragraph 1272 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1272.

        1273. The allegations in Paragraph 1273 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1273.

        1274. The allegations in Paragraph 1274 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1274.

        1275. The allegations in Paragraph 1275 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1275.

                                             269
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3553 Filed 11/29/19 Page 270 of 585




        1276. The allegations in Paragraph 1276 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1276 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1276, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1277. The allegations in Paragraph 1277 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1277.

        1278. The allegations in Paragraph 1278 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1278.

        1279. The allegations in Paragraph 1279 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1279, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1280. The allegations in Paragraph 1280 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1280, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            270
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3554 Filed 11/29/19 Page 271 of 585




          1281. The allegations in Paragraph 1281 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1281, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1282. The allegations in Paragraph 1282 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1282 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1282.

          1283. The allegations in Paragraph 1283 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1283, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1284. The allegations in Paragraph 1284 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1284, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1285. The allegations in Paragraph 1285 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1285, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             271
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3555 Filed 11/29/19 Page 272 of 585




        F.     Claims on Behalf of the Connecticut Sub-Class

                              COUNT 20
          VIOLATION OF THE CONNECTICUT UNLAWFUL TRADE
                          PRACTICES ACT
                  CONN. GEN. STAT. § 42-110A, ET SEQ.
        1286. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1287. GM admits that plaintiff Wesley purports to bring this claim on behalf

  of the Connecticut Sub-Class. GM denies that any class action can be maintained.

        1288. The allegations in Paragraph 1288 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1288.

        1289. The allegations in Paragraph 1289 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1289.

        1290. GM admits that Paragraph 1290 purports to quote Conn. Gen. Stat. §

  42-110b of the Connecticut Unfair Trade Practices Act, but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it.

        1291. The allegations in Paragraph 1291 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1291, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.




                                             272
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3556 Filed 11/29/19 Page 273 of 585




        1292. The allegations in Paragraph 1292 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1292, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1293. The allegations in Paragraph 1293 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1293.

        1294. The allegations in Paragraph 1294 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1294, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1295. The allegations in Paragraph 1295 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1295, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1296. The allegations in Paragraph 1296 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1296 regarding plaintiffs, or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 1296, and specifically denies that the 8L90 and 8L45




                                             273
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3557 Filed 11/29/19 Page 274 of 585




  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        1297. The allegations in Paragraph 1297 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1297, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1298. The allegations in Paragraph 1298 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1298, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1299. The allegations in Paragraph 1299 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1299, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1300. GM admits the CAC purports to seek monetary damages, punitive

  damages, injunctive relief, and attorneys’ fees and costs pursuant Conn. Gen. Stat.

  § 42-110g, but denies that it states any such claim or right to relief against GM.

  GM denies the remaining allegations in Paragraph 1300.




                                             274
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3558 Filed 11/29/19 Page 275 of 585




                                 COUNT 21
                      BREACH OF EXPRESS WARRANTY
                      CONN. GEN. STAT. ANN. § 42A-2-313
        1301. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1302. GM admits that plaintiff Wesley purports to bring this claim on behalf

  of the Connecticut Sub-Class. GM denies that any class action can be maintained.

        1303. The allegations in Paragraph 1303 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1303.

        1304. The allegations in Paragraph 1304 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1304.

        1305. The allegations in Paragraph 1305 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1305,

  except to admit that it provides express limited warranties with new of vehicles.

        1306. GM denies the allegations in Paragraph 1306, except to admit that it

  provides express limited warranties with new vehicles.

        1307. The allegations in Paragraph 1307 state legal conclusions to which no

  response is required. GM admits that Paragraph 1307 purports to quote certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in




                                          275
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3559 Filed 11/29/19 Page 276 of 585




  Paragraph 1307, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1308. GM admits that Paragraph 1308 purports to quote certain GM express

  limited warranties, but states that the documents speak for themselves and denies

  plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1308.

        1309. The allegations in Paragraph 1309 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1309,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1310. The allegations in Paragraph 1310 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1310, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1311. The allegations in Paragraph 1311 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1311 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1311.




                                           276
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3560 Filed 11/29/19 Page 277 of 585




        1312. The allegations in Paragraph 1312 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1312, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1313. The allegations in Paragraph 1313 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1313, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1314. The allegations in Paragraph 1314 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1314, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1315. The allegations in Paragraph 1315 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1315, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1316. The allegations in Paragraph 1316 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1316, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             277
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3561 Filed 11/29/19 Page 278 of 585




          1317. The allegations in Paragraph 1317 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1317, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1318. The allegations in Paragraph 1318 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1318 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1318.

          1319. The allegations in Paragraph 1319 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1319, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1320. The allegations in Paragraph 1320 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1320, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1321. The allegations in Paragraph 1321 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1321, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            278
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3562 Filed 11/29/19 Page 279 of 585




        1322. GM admits the CAC purports to seek revocation of acceptance, return

  of purchase price, and incidental and consequential damages pursuant to Conn.

  Gen. Stat. Ann. § 42a-2-711 and 42a-2-608, but denies that it states any such claim

  or right to relief against GM. GM denies the remaining allegations in Paragraph

  1322, and states that it fulfilled all its legal and contractual obligations to

  consumers.

        1323. The allegations in Paragraph 1323 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1323, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1324. The allegations in Paragraph 1324 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1324, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 22
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                     CONN. GEN. STAT. ANN. § 42A-2-314
        1325. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1326. GM admits that plaintiff Wesley purports to bring this claim on behalf

  of the Connecticut Sub-Class. GM denies that any class action can be maintained.

        1327. The allegations in Paragraph 1327 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1327.

                                             279
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3563 Filed 11/29/19 Page 280 of 585




        1328. The allegations in Paragraph 1328 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1328.

        1329. The allegations in Paragraph 1329 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1329.

        1330. The allegations in Paragraph 1330 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1330, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1331. The allegations in Paragraph 1331 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1331 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1331, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1332. The allegations in Paragraph 1332 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1332, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1333. The allegations in Paragraph 1333 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1333.

        1334. The allegations in Paragraph 1334 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1334, and


                                             280
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3564 Filed 11/29/19 Page 281 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1335. The allegations in Paragraph 1335 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1335, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1336. The allegations in Paragraph 1336 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1336, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1337. The allegations in Paragraph 1337 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1337 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1337.

          1338. The allegations in Paragraph 1338 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1338, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             281
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3565 Filed 11/29/19 Page 282 of 585




        1339. The allegations in Paragraph 1339 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1339, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1340. The allegations in Paragraph 1340 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1340, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        G.      Claims on Behalf of the Delaware Sub-Class
                              COUNT 23
         VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT
                        6 DEL. CODE § 2511(7)
        1341. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1342. GM admits that plaintiffs Shelton and Shelton purport to bring this

  claim on behalf of the Delaware Sub-Class. GM denies that any class action can be

  maintained.

        1343. The allegations in Paragraph 1343 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1343.

        1344. GM admits that Paragraph 1344 purports to quote from the Delaware

  Consumer Fraud Act, 6 Del. Code § 2513(a), but states that the statute speaks for

  itself and denies plaintiffs’ characterization of it. GM denies the remaining

  allegations in Paragraph 1344.


                                             282
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3566 Filed 11/29/19 Page 283 of 585




        1345. The allegations in Paragraph 1345 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1345, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1346. The allegations in Paragraph 1346 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1346, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1347. The allegations in Paragraph 1347 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1347, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1348. The allegations in Paragraph 1348 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1348, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1349. The allegations in Paragraph 1349 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1347, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             283
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3567 Filed 11/29/19 Page 284 of 585




        1350. The allegations in Paragraph 1350 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1350 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1350, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1351. The allegations in Paragraph 1351 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1351 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1351, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1352. The allegations in Paragraph 1352 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1352.

        1353. The allegations in Paragraph 1353 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1353, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.




                                           284
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3568 Filed 11/29/19 Page 285 of 585




        1354. The allegations in Paragraph 1354 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1354, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1355. GM admits the CAC purports to seek damages under the Delaware

  Consumer Fraud Act, but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1355.

        1356. The allegations in Paragraph 1356 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1356.

                                 COUNT 24
                      BREACH OF EXPRESS WARRANTY
                       6 DEL. CODE §§ 2-313 AND 2A-210
        1357. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1358. GM admits that plaintiffs Shelton and Shelton purport to bring this

  claim on behalf of the Delaware Sub-Class. GM denies that any class action can be

  maintained.

        1359. The allegations in Paragraph 1359 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1359.

        1360. The allegations in Paragraph 1360 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1360.


                                         285
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3569 Filed 11/29/19 Page 286 of 585




        1361. The allegations in Paragraph 1361 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1361.

        1362. The allegations in Paragraph 1362 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1362,

  except to admit that it provides express limited warranties with new vehicles.

        1363. GM denies the allegations in Paragraph 1363, except to admit that it

  provides express limited warranties with new vehicles.

        1364. GM admits that Paragraph 1364 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1364, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        1365. GM admits that Paragraph 1365 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1365.

        1366. The allegations in Paragraph 1366 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1366,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.


                                          286
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3570 Filed 11/29/19 Page 287 of 585




        1367. The allegations in Paragraph 1367 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1367, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1368. The allegations in Paragraph 1368 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1368 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1368.

        1369. The allegations in Paragraph 1369 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1369, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1370. The allegations in Paragraph 1370 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1370, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1371. The allegations in Paragraph 1371 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1371, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                            287
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3571 Filed 11/29/19 Page 288 of 585




          1372. The allegations in Paragraph 1372 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1372, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1373. The allegations in Paragraph 1373 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1373, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1374. The allegations in Paragraph 1374 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1374, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1375. The allegations in Paragraph 1375 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1375 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1375.

          1376. The allegations in Paragraph 1376 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1376, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states




                                             288
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3572 Filed 11/29/19 Page 289 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1377. The allegations in Paragraph 1377 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1377, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1378. The allegations in Paragraph 1378 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1378, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1379. The allegations in Paragraph 1379 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1379, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1380. The allegations in Paragraph 1380 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1380, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 25
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                      6 DEL. CODE §§ 2-314 AND 2A-212
        1381. GM incorporates by reference its responses to all preceding

  paragraphs above.



                                             289
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3573 Filed 11/29/19 Page 290 of 585




        1382. GM admits that plaintiffs Shelton and Shelton purport to bring this

  claim on behalf of the Delaware Sub-Class. GM denies that any class action can be

  maintained.

        1383. The allegations in Paragraph 1383 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1383.

        1384. The allegations in Paragraph 1384 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1384.

        1385. The allegations in Paragraph 1385 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1385.

        1386. The allegations in Paragraph 1386 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1386.

        1387. The allegations in Paragraph 1387 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1387 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1387, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1388. The allegations in Paragraph 1388 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1388.




                                          290
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3574 Filed 11/29/19 Page 291 of 585




          1389. The allegations in Paragraph 1389 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1389.

          1390. The allegations in Paragraph 1390 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1390, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1391. The allegations in Paragraph 1391 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1391, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1392. The allegations in Paragraph 1392 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1392, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1393. The allegations in Paragraph 1393 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1393 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1393.




                                             291
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3575 Filed 11/29/19 Page 292 of 585




        1394. The allegations in Paragraph 1394 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1394, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1395. The allegations in Paragraph 1395 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1395, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1396. The allegations in Paragraph 1396 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1396, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        H.      Claims on Behalf of the Florida Sub-Class
                               COUNT 26
          VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR
                       TRADE PRACTICES ACT
                         F.S.A. §§ 501.201-.213
        1397. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1398. GM admits that the Florida Plaintiffs purport to bring this claim on

  behalf of the Florida Sub-Class. GM denies that any class action can be

  maintained.

        1399. The allegations in Paragraph 1399 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1399.

                                             292
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3576 Filed 11/29/19 Page 293 of 585




        1400. The allegations in Paragraph 1400 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1400.

        1401. The allegations in Paragraph 1401 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1401.

        1402. The allegations in Paragraph 1402 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1402 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1402 including all subparts, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1403. The allegations in Paragraph 1403 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1403, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1404. The allegations in Paragraph 1404 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1404 regarding plaintiffs, their knowledge or


                                           293
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3577 Filed 11/29/19 Page 294 of 585




  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1404, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1405. The allegations in Paragraph 1405 state legal conclusions to which no

  response is required. GM admits the CAC purports to seek actual damages, other

  damages, attorneys’ fees, and costs of suit pursuant to the Florida Deceptive and

  Unfair Trade Practices Act, but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1405. GM denies

  the remaining allegations in Paragraph 1405, and states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.


                                 COUNT 27
                   BREACH OF EXPRESS WARRANTY F.S.A.
                           §§ 672.313 AND 680.21
        1406. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1407. GM admits that the Florida Plaintiffs purport to bring this claim on

  behalf of the Florida Sub-Class. GM denies that any class action can be

  maintained.

        1408. The allegations in Paragraph 1408 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1408.



                                           294
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3578 Filed 11/29/19 Page 295 of 585




        1409. The allegations in Paragraph 1409 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1409.

        1410. The allegations in Paragraph 1410 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1410.

        1411. The allegations in Paragraph 1411 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1411,

  except to admit that it provides express limited warranties with new vehicles.

        1412. GM denies the allegations in Paragraph 1412, except to admit that it

  provides express limited warranties with new vehicles.

        1413. GM admits that Paragraph 1413 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1413 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1413, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1414. GM admits that Paragraph 1414 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1414.




                                          295
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3579 Filed 11/29/19 Page 296 of 585




        1415. The allegations in Paragraph 1415 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1415,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1416. The allegations in Paragraph 1416 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1416, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1417. The allegations in Paragraph 1417 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1417 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1417.

        1418. The allegations in Paragraph 1418 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1418, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1419. The allegations in Paragraph 1419 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1419, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            296
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3580 Filed 11/29/19 Page 297 of 585




        1420. The allegations in Paragraph 1420 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1420, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1421. The allegations in Paragraph 1421 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1421, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1422. The allegations in Paragraph 1422 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1422, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1423. The allegations in Paragraph 1423 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1423, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1424. The allegations in Paragraph 1424 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1424 regarding plaintiffs, or their actions, and




                                             297
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3581 Filed 11/29/19 Page 298 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1424.

          1425. The allegations in Paragraph 1425 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1425, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1426. The allegations in Paragraph 1426 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1426, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1427. The allegations in Paragraph 1427 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1427, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1428. The allegations in Paragraph 1428 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1428, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1429. The allegations in Paragraph 1429 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1429, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             298
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3582 Filed 11/29/19 Page 299 of 585




                                     COUNT 28
                       BREACH OF IMPLIED WARRANTY
                          F.S.A. §§ 672.314 AND 680.212
        1430. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1431. GM admits that the Florida Plaintiffs purport to bring this claim on

  behalf of the Florida Sub-Class. GM denies that any class action can be

  maintained.

        1432. The allegations in Paragraph 1432 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1432.

        1433. The allegations in Paragraph 1433 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1433.

        1434. The allegations in Paragraph 1434 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1434.

        1435. The allegations in Paragraph 1435 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1435.

        1436. The allegations in Paragraph 1436 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1436 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies




                                          299
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3583 Filed 11/29/19 Page 300 of 585




  the remaining allegations in Paragraph 1436, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1437. The allegations in Paragraph 1437 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 1437, except to admit

  that certain plaintiffs’ vehicles were accompanied by an express limited warranty.

        1438. The allegations in Paragraph 1438 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1438.

        1439. The allegations in Paragraph 1439 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1439, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1440. The allegations in Paragraph 1440 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1440, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1441. The allegations in Paragraph 1441 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1441, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             300
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3584 Filed 11/29/19 Page 301 of 585




          1442. The allegations in Paragraph 1442 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1442 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1442.

          1443. The allegations in Paragraph 1443 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1443, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1444. The allegations in Paragraph 1444 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1444, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1445. The allegations in Paragraph 1445 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1445, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          I.     Claims on Behalf of the Georgia Sub-Class
                                 COUNT 29
               VIOLATION OF THE GEORGIA UNIFORM DECEPTIVE
                           TRADE PRACTICES ACT
                       GA. CODE ANN. § 10-1-370, ET SEQ.
          1446. GM incorporates by reference its responses to all preceding

  paragraphs above.

                                             301
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3585 Filed 11/29/19 Page 302 of 585




        1447. GM admits that the Georgia Plaintiffs purport to bring this claim on

  behalf of the Georgia Sub-Class. GM denies that any class action can be

  maintained.

        1448. The allegations in Paragraph 1448 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1448.

        1449. GM admits that Paragraph 1449 purports to quote from the Georgia

  Uniform Deceptive Trade Practices Act, Ga. Code. Ann. § 10-1-371(5), but states

  that the statute speaks for itself and denies plaintiffs’ characterization of it. GM

  denies the remaining allegations in Paragraph 1449.

        1450. The allegations in Paragraph 1450 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1450, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1451. The allegations in Paragraph 1451 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1451, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1452. The allegations in Paragraph 1452 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1452, and


                                          302
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3586 Filed 11/29/19 Page 303 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1453. The allegations in Paragraph 1453 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1453, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1454. The allegations in Paragraph 1454 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1454 and

  states that it fulfilled all its legal and contractual duties to consumers.

        1455. The allegations in Paragraph 1455 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1455 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1455, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1456. The allegations in Paragraph 1456 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1456 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.


                                             303
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3587 Filed 11/29/19 Page 304 of 585




  GM denies the remaining allegations in Paragraph 1456, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1457. The allegations in Paragraph 1457 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1457.

        1458. The allegations in Paragraph 1458 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1458, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1459. The allegations in Paragraph 1459 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1459, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1460. GM admits the CAC purports to seek injunctive relief, and attorneys’

  fees pursuant to the Georgia Uniform Deceptive Trade Practices Act, but denies

  that it states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 1460.

                                  COUNT 30
                      BREACH OF EXPRESS WARRANTY
                    GA. CODE. ANN. §§ 11-2-313 AND 11-2A-210
        1461. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             304
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3588 Filed 11/29/19 Page 305 of 585




        1462. GM admits that the Georgia Plaintiffs purport to bring this claim on

  behalf of the Georgia Sub-Class. GM denies that any class action can be

  maintained.

        1463. The allegations in Paragraph 1463 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1463.

        1464. The allegations in Paragraph 1464 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1464.

        1465. The allegations in Paragraph 1465 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1465.

        1466. The allegations in Paragraph 1466 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1466,

  except to admit that it provides express limited warranties with new vehicles.

        1467. GM denies the allegations in Paragraph 1467, except to admit that it

  provides express limited warranties with new vehicles.

        1468. GM admits that Paragraph 1468 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1468 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1468, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                          305
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3589 Filed 11/29/19 Page 306 of 585




        1469. GM admits that Paragraph 1469 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1469.

        1470. The allegations in Paragraph 1470 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1470,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1471. The allegations in Paragraph 1471 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1471, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1472. The allegations in Paragraph 1472 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1472 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1472.

        1473. The allegations in Paragraph 1473 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1473, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           306
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3590 Filed 11/29/19 Page 307 of 585




        1474. The allegations in Paragraph 1474 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1474, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1475. The allegations in Paragraph 1475 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1475, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1476. The allegations in Paragraph 1476 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1476, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1477. The allegations in Paragraph 1477 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1477, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1478. The allegations in Paragraph 1478 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1478, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             307
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3591 Filed 11/29/19 Page 308 of 585




          1479. The allegations in Paragraph 1479 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1479 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1479.

          1480. The allegations in Paragraph 1480 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1480, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1481. The allegations in Paragraph 1481 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1481, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1482. The allegations in Paragraph 1482 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1482, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1483. The allegations in Paragraph 1483 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1483, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             308
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3592 Filed 11/29/19 Page 309 of 585




        1484. The allegations in Paragraph 1484 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1484, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                 COUNT 31
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                   GA. CODE. ANN. §§ 11-2-314 AND 11-2A-212
        1485. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1486. GM admits that the Georgia Plaintiffs purport to bring this claim on

  behalf of the Georgia Sub-Class. GM denies that any class action can be

  maintained.

        1487. The allegations in Paragraph 1487 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1487.

        1488. The allegations in Paragraph 1488 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1488.

        1489. The allegations in Paragraph 1489 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1489.

        1490. The allegations in Paragraph 1490 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1490.

        1491. The allegations in Paragraph 1491 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

                                             309
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3593 Filed 11/29/19 Page 310 of 585




  truth of the allegations in Paragraph 1491 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1491, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1492. The allegations in Paragraph 1492 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1492.

        1493. The allegations in Paragraph 1493 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1493.

        1494. The allegations in Paragraph 1494 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1494, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1495. The allegations in Paragraph 1495 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1495, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1496. The allegations in Paragraph 1496 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1496, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             310
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3594 Filed 11/29/19 Page 311 of 585




          1497. The allegations in Paragraph 1497 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1497 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1497.

          1498. The allegations in Paragraph 1498 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1498, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1499. The allegations in Paragraph 1499 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1499, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

          1500. The allegations in Paragraph 1500 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1500, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

          J.     Claims on Behalf of the Idaho Sub-Class

                                  COUNT 32
               VIOLATION OF THE IDAHO CONSUMER PROTECTION

                                           311
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3595 Filed 11/29/19 Page 312 of 585




                                   ACT
                         IDAHO CODE § 48-601, ET SEQ.
        1501. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1502. GM admits that the Idaho Plaintiff purports to bring this claim on

  behalf of the Idaho Sub-Class. GM denies that any class action can be maintained.

        1503. The allegations in Paragraph 1503 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1503.

        1504. The allegations in Paragraph 1504 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1504.

        1505. The allegations in Paragraph 1505 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1505.

        1506. The allegations in Paragraph 1506 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1506.

        1507. The allegations in Paragraph 1507 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1507 on plaintiffs’ vehicle experiences, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1507, and specifically denies that the 8L90 and 8L45 transmissions are defective,

  or pose any safety risk. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

                                          312
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3596 Filed 11/29/19 Page 313 of 585




         1508. The allegations in Paragraph 1508 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1508, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

         1509. The allegations in Paragraph 1509 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1509.

         1510. The allegations in Paragraph 1510 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1510 and

  states that it fulfilled all its legal and contractual obligations to consumers.

         1511. The allegations in Paragraph 1511 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1511 regarding plaintiffs, or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 1511, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

         1512. The allegations in Paragraph 1512 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1512, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.


                                             313
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3597 Filed 11/29/19 Page 314 of 585




        1513. The allegations in Paragraph 1513 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1513, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1514. The allegations in Paragraph 1514 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1514, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1515. GM admits the CAC purports to seek actual damages, punitive

  damages, restitution, injunctive relief, declaratory relief, and attorneys’ fees and

  costs pursuant Idaho Code § 48-608, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1515.

                                  COUNT 33
                        BREACH OF EXPRESS WARRANTY
                      IDAHO CODE §§ 28-2-313 AND 28-12-210
        1516. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1517. GM admits that the Idaho Plaintiff purports to bring this claim on

  behalf of the Idaho Sub-Class. GM denies that any class action can be maintained.

        1518. The allegations in Paragraph 1518 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1518.

        1519. The allegations in Paragraph 1519 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1519.


                                             314
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3598 Filed 11/29/19 Page 315 of 585




        1520. The allegations in Paragraph 1520 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1520.

        1521. The allegations in Paragraph 1521 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1521,

  except to admit that it provides express limited warranties with new vehicles.

        1522. GM denies the allegations in Paragraph 1522, except to admit that it

  provides express limited warranties with new vehicles.

        1523. GM admits that Paragraph 1523 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1523 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1523, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1524. GM admits that Paragraph 1524 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1524.

        1525. The allegations in Paragraph 1525 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1525,




                                          315
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3599 Filed 11/29/19 Page 316 of 585




  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1526. The allegations in Paragraph 1526 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1526, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1527. The allegations in Paragraph 1527 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1527 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1527.

        1528. The allegations in Paragraph 1528 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1528, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1529. The allegations in Paragraph 1529 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1529, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1530. The allegations in Paragraph 1530 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1530, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states


                                            316
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3600 Filed 11/29/19 Page 317 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1531. The allegations in Paragraph 1531 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1531, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1532. The allegations in Paragraph 1532 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1532, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1533. The allegations in Paragraph 1533 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1533, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1534. The allegations in Paragraph 1534 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1534 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1534.

          1535. The allegations in Paragraph 1535 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1535, and


                                             317
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3601 Filed 11/29/19 Page 318 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1536. The allegations in Paragraph 1536 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1536, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1537. The allegations in Paragraph 1537 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1537, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1538. The allegations in Paragraph 1538 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1538, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1539. The allegations in Paragraph 1539 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1539, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 34
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                    IDAHO CODE §§ 28-2-314 AND 28-12-212
        1540. GM incorporates by reference its responses to all preceding

  paragraphs above.



                                             318
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3602 Filed 11/29/19 Page 319 of 585




        1541. GM admits that the Idaho Plaintiff purports to bring this claim on

  behalf of the Idaho Sub-Class. GM denies that any class action can be maintained.

        1542. The allegations in Paragraph 1542 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1542.

        1543. The allegations in Paragraph 1543 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1543.

        1544. The allegations in Paragraph 1544 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1544.

        1545. The allegations in Paragraph 1545 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1545.

        1546. The allegations in Paragraph 1546 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1546, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1547. The allegations in Paragraph 1547 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1547 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1547, and specifically denies that the 8L90

  and 8L45 transmissions are defective.




                                             319
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3603 Filed 11/29/19 Page 320 of 585




        1548. The allegations in Paragraph 1548 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1548.

        1549. The allegations in Paragraph 1549 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1549.

        1550. The allegations in Paragraph 1550 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1550, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1551. The allegations in Paragraph 1551 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1551, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1552. The allegations in Paragraph 1552 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1552, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1553. The allegations in Paragraph 1553 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1553 regarding plaintiffs, or their actions, and




                                             320
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3604 Filed 11/29/19 Page 321 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1553.

          1554. The allegations in Paragraph 1554 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1554, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1555. The allegations in Paragraph 1555 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1555, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1556. The allegations in Paragraph 1556 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1556, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          K.    Claims on Behalf of the Illinois Sub-Class
                                  COUNT 35
           VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
                  DECEPTIVE BUSINESS PRACTICES ACT
                815 ILCS 505/1, ET SEQ. AND 720 ILCS 295/1A
          1557. GM incorporates by reference its responses to all preceding

  paragraphs above.

          1558. GM admits that the Illinois Plaintiffs purport to bring this claim on

  behalf of the Illinois Sub-Class. GM denies that any class action can be

  maintained.

                                             321
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3605 Filed 11/29/19 Page 322 of 585




        1559. The allegations in Paragraph 1559 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1559.

        1560. The allegations in Paragraph 1560 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1560.

        1561. GM admits that Paragraph 1561 purports to quote from the Illinois

  Consumer Fraud and Deceptive Business Practices Act, but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1561.

        1562. The allegations in Paragraph 1562 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1562, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1563. The allegations in Paragraph 1563 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1563, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1564. The allegations in Paragraph 1564 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1564, and


                                          322
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3606 Filed 11/29/19 Page 323 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1565. The allegations in Paragraph 1565 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1565, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1566. The allegations in Paragraph 1566 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1566, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose

        1567. The allegations in Paragraph 1567 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1567, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1568. The allegations in Paragraph 1568 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1568, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1569. The allegations in Paragraph 1569 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1569 regarding plaintiffs, their knowledge or


                                             323
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3607 Filed 11/29/19 Page 324 of 585




  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1569, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1570. The allegations in Paragraph 1570 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1570 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1570, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1571. The allegations in Paragraph 1571 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1571, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1572. The allegations in Paragraph 1572 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1572 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the


                                           324
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3608 Filed 11/29/19 Page 325 of 585




  remaining allegations in Paragraph 1572, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1573. The allegations in Paragraph 1573 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1573, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1574. The allegations in Paragraph 1574 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1574, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1575. The allegations in Paragraph 1575 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1575, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1576. The allegations in Paragraph 1576 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1576, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.




                                             325
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3609 Filed 11/29/19 Page 326 of 585




        1577. GM admits the CAC purports to seek actual damages, and punitive

  damages pursuant to 815 ILCS 505/10a(a), but denies that it states any such claim

  or right to relief against GM. GM denies the remaining allegations in Paragraph

  1577, and states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose .

        1578. GM admits the CAC purports to seek attorneys’ fees pursuant to 815

  Ill. Comp. Stat. § 505/1, et seq., but denies that it states any such claim or right to

  relief against GM. GM denies the remaining allegations in Paragraph 1578.

                                  COUNT 36
                      BREACH OF EXPRESS WARRANTY
                 810 ILL. COMP. STAT. §§ 5/2-313 AND 5/2A-210
        1579. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1580. GM admits that the Illinois Plaintiff purports to bring this claim on

  behalf of the Illinois Sub-Class. GM denies that any class action can be

  maintained.

        1581. The allegations in Paragraph 1581 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1581.

        1582. The allegations in Paragraph 1582 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1582.




                                           326
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3610 Filed 11/29/19 Page 327 of 585




        1583. The allegations in Paragraph 1583 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1583.

        1584. The allegations in Paragraph 1584 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1584,

  except to admit that it provides express limited warranties with new vehicles.

        1585. GM denies the allegations in Paragraph 1585, except to admit that it

  provides express limited warranties with new vehicles.

        1586. GM admits that Paragraph 1586 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1586 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1586, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1587. GM admits that Paragraph 1587 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1587.

        1588. The allegations in Paragraph 1588 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1588,




                                          327
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3611 Filed 11/29/19 Page 328 of 585




  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1589. The allegations in Paragraph 1589 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1589, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1590. The allegations in Paragraph 1590 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1590 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1590.

        1591. The allegations in Paragraph 1591 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1591, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1592. The allegations in Paragraph 1592 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1592, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1593. The allegations in Paragraph 1593 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1593, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states


                                            328
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3612 Filed 11/29/19 Page 329 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1594. The allegations in Paragraph 1594 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1594, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1595. The allegations in Paragraph 1595 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1595, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1596. The allegations in Paragraph 1596 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1596, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1597. The allegations in Paragraph 1597 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1597 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1597.

          1598. The allegations in Paragraph 1598 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1598, and


                                             329
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3613 Filed 11/29/19 Page 330 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1599. The allegations in Paragraph 1599 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1599, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1600. The allegations in Paragraph 1600 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1600, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1601. The allegations in Paragraph 1601 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1601, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1602. The allegations in Paragraph 1602 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1602, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                             COUNT 37
     BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
            810 ILL. COMP. STAT. §§ 5/2-314 AND 5/2A-212
        1603. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             330
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3614 Filed 11/29/19 Page 331 of 585




        1604. GM admits that the Illinois Plaintiff purports to bring this claim on

  behalf of the Illinois Sub-Class. GM denies that any class action can be

  maintained.

        1605. The allegations in Paragraph 1605 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1605.

        1606. The allegations in Paragraph 1606 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1606.

        1607. The allegations in Paragraph 1607 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1607.

        1608. The allegations in Paragraph 1608 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1608.

        1609. The allegations in Paragraph 1609 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1609 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1609, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1610. The allegations in Paragraph 1610 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1610.




                                          331
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3615 Filed 11/29/19 Page 332 of 585




          1611. The allegations in Paragraph 1611 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1611.

          1612. The allegations in Paragraph 1612 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1612, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1613. The allegations in Paragraph 1613 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1613, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1614. The allegations in Paragraph 1614 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1614, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1615. The allegations in Paragraph 1615 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1615 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1615.




                                             332
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3616 Filed 11/29/19 Page 333 of 585




        1616. The allegations in Paragraph 1616 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1616, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1617. The allegations in Paragraph 1617 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1617, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1618. The allegations in Paragraph 1618 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1618, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        L.      Claims on Behalf of the Indiana Sub-Class
                                   COUNT 38
                       BREACH OF EXPRESS WARRANTY
                     IND.CODE §§ 26-1-2-313 AND 26-1-2.1-210
        1619. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1620. GM admits that the Plaintiffs Ford and Whicker purport to bring this

  claim on behalf of the Indiana Sub-Class. GM denies that any class action can be

  maintained.

        1621. The allegations in Paragraph 1621 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1621.


                                             333
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3617 Filed 11/29/19 Page 334 of 585




        1622. The allegations in Paragraph 1622 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1622.

        1623. The allegations in Paragraph 1623 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1623.

        1624. The allegations in Paragraph 1624 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1624,

  except to admit that it provides express limited warranties with new vehicles.

        1625. GM denies the allegations in Paragraph 1625, except to admit that it

  provides express limited warranties with new vehicles.

        1626. GM admits that Paragraph 1626 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1626 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1626, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1627. GM admits that Paragraph 1627 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1627.




                                          334
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3618 Filed 11/29/19 Page 335 of 585




        1628. The allegations in Paragraph 1628 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1628,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1629. The allegations in Paragraph 1629 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1629, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1630. The allegations in Paragraph 1630 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1630 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1630.

        1631. The allegations in Paragraph 1631 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1631, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1632. The allegations in Paragraph 1632 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1632, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            335
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3619 Filed 11/29/19 Page 336 of 585




        1633. The allegations in Paragraph 1633 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1633, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1634. The allegations in Paragraph 1634 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1634, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1635. The allegations in Paragraph 1635 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1635, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1636. The allegations in Paragraph 1636 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1636, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1637. The allegations in Paragraph 1637 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1637 regarding plaintiffs, or their actions, and




                                             336
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3620 Filed 11/29/19 Page 337 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1637.

          1638. The allegations in Paragraph 1638 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1638, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1639. The allegations in Paragraph 1639 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1639, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1640. The allegations in Paragraph 1640 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1640, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1641. The allegations in Paragraph 1641 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1641, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1642. The allegations in Paragraph 1642 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1642, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             337
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3621 Filed 11/29/19 Page 338 of 585




                             COUNT 39
     BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
               IND. CODE §§ 26-1-2-314 AND 26-1-2.1-212
        1643. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1644. GM admits that the Indiana Plaintiff purports to bring this claim on

  behalf of the Indiana Sub-Class. GM denies that any class action can be

  maintained.

        1645. The allegations in Paragraph 1645 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1645.

        1646. The allegations in Paragraph 1646 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1646.

        1647. The allegations in Paragraph 1647 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1647.

        1648. The allegations in Paragraph 1648 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1648.

        1649. The allegations in Paragraph 1649 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1649 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies




                                          338
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3622 Filed 11/29/19 Page 339 of 585




  the remaining allegations in Paragraph 1649, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1650. The allegations in Paragraph 1650 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1650.

        1651. The allegations in Paragraph 1651 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1651.

        1652. The allegations in Paragraph 1652 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1652, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1653. The allegations in Paragraph 1653 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1653, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1654. The allegations in Paragraph 1654 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1654, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1655. The allegations in Paragraph 1655 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             339
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3623 Filed 11/29/19 Page 340 of 585




  truth of the allegations in Paragraph 1655 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1655.

          1656. The allegations in Paragraph 1656 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1656, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1657. The allegations in Paragraph 1657 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1657, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1658. The allegations in Paragraph 1658 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1658, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          M.    Claims on Behalf of the Kansas Sub-Class
                             COUNT 40
       VIOLATION OF THE KANSAS CONSUMER PROTECTION ACT
                  KAN. STAT. ANN. § 50-623, ET SEQ.
          1659. GM incorporates by reference its responses to all preceding

  paragraphs above.

          1660. GM admits that Plaintiff Clark purports to bring this claim on behalf

  of the Kansas Sub-Class. GM denies that any class action can be maintained.


                                             340
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3624 Filed 11/29/19 Page 341 of 585




          1661. The allegations in Paragraph 1661 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1661.

          1662. The allegations in Paragraph 1662 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1662.

          1663. The allegations in Paragraph 1663 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1663.

          1664. GM admits that Paragraph 1664 purports to quote from Kan. Stat.

  Ann. § 50-623, Et. Seq., but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  1664.

          1665. The allegations in Paragraph 1665 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1665, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

          1666. The allegations in Paragraph 1666 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1666, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.




                                          341
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3625 Filed 11/29/19 Page 342 of 585




        1667. The allegations in Paragraph 1667 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1667, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1668. The allegations in Paragraph 1668 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1668, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1669. The allegations in Paragraph 1669 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1669, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1670. The allegations in Paragraph 1670 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1670 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1670, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1671. The allegations in Paragraph 1671 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             342
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3626 Filed 11/29/19 Page 343 of 585




  truth of the allegations in Paragraph 1671 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1671, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1672. The allegations in Paragraph 1672 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1672, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1673. The allegations in Paragraph 1673 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1673 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 1673, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.




                                           343
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3627 Filed 11/29/19 Page 344 of 585




        1674. The allegations in Paragraph 1674 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1674, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1675. The allegations in Paragraph 1675 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1675, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1676. The allegations in Paragraph 1676 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1676, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1677. The allegations in Paragraph 1677 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1677, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1678. GM admits the CAC purports to seek monetary damages, and punitive

  damages, pursuant to Kan. Stat. Ann. § 50-634, but denies that it states any such

  claim or right to relief against GM. GM denies the remaining allegations in

  Paragraph 1678.




                                             344
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3628 Filed 11/29/19 Page 345 of 585




        1679. GM admits the CAC purports to seek injunctive relief, declaratory

  relief, and attorneys’ fees pursuant to Kan. Stat. Ann. § 50-623 et seq., but denies

  that it states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 1679.

                                 COUNT 41
                   BREACH OF EXPRESS WARRANTY KAN.
                    STAT. ANN. §§ 84-2-314 AND 84-2A-210
        1680. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1681. GM admits that the Kansas Plaintiff purports to bring this claim on

  behalf of the Kansas Sub-Class. GM denies that any class action can be

  maintained.

        1682. The allegations in Paragraph 1682 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1682.

        1683. The allegations in Paragraph 1683 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1683.

        1684. The allegations in Paragraph 1684 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1684.

        1685. The allegations in Paragraph 1685 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1685,

  except to admit that it provides express limited warranties with new vehicles.


                                          345
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3629 Filed 11/29/19 Page 346 of 585




        1686. GM denies the allegations in Paragraph 1686, except to admit that it

  provides express limited warranties with new vehicles.

        1687. GM admits that Paragraph 1687 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1687 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1687, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1688. GM admits that Paragraph 1688 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1688.

        1689. The allegations in Paragraph 1689 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1689,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1690. The allegations in Paragraph 1690 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1690, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                          346
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3630 Filed 11/29/19 Page 347 of 585




        1691. The allegations in Paragraph 1691 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1691 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1691.

        1692. The allegations in Paragraph 1692 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1692, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1693. The allegations in Paragraph 1693 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1693, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1694. The allegations in Paragraph 1694 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1694, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1695. The allegations in Paragraph 1695 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1695, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             347
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3631 Filed 11/29/19 Page 348 of 585




          1696. The allegations in Paragraph 1696 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1696, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1697. The allegations in Paragraph 1697 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1697, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1698. The allegations in Paragraph 1698 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1698 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1698.

          1699. The allegations in Paragraph 1699 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1699, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1700. The allegations in Paragraph 1700 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1700, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                            348
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3632 Filed 11/29/19 Page 349 of 585




        1701. The allegations in Paragraph 1701 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1701, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1702. The allegations in Paragraph 1702 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1702, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1703. The allegations in Paragraph 1703 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1703, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                           COUNT 42
     BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
             KAN. STAT. ANN. §§ 84-2-314 AND 84-2A-212
        1704. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1705. GM admits that the Kansas Plaintiff purports to bring this claim on

  behalf of the Kansas Sub-Class. GM denies that any class action can be

  maintained.

        1706. The allegations in Paragraph 1706 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1706.




                                             349
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3633 Filed 11/29/19 Page 350 of 585




        1707. The allegations in Paragraph 1707 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1707.

        1708. The allegations in Paragraph 1708 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1708.

        1709. The allegations in Paragraph 1709 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1709.

        1710. The allegations in Paragraph 1710 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1710 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1710, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1711. The allegations in Paragraph 1711 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1711.

        1712. The allegations in Paragraph 1712 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1712.

        1713. The allegations in Paragraph 1713 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1713, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                          350
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3634 Filed 11/29/19 Page 351 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1714. The allegations in Paragraph 1714 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1714, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1715. The allegations in Paragraph 1715 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1715, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1716. The allegations in Paragraph 1716 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1716 regarding plaintiffs, or their actions, and

  therefore denies the allegations.GM denies the remaining allegations in Paragraph

  1716.

          1717. The allegations in Paragraph 1717 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1717, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             351
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3635 Filed 11/29/19 Page 352 of 585




        1718. The allegations in Paragraph 1718 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1718, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1719. The allegations in Paragraph 1719 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1719, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        N.      Claims on Behalf of the Kentucky Sub-Class
                             COUNT 43
     VIOLATION OF THE KENTUCKY CONSUMER PROTECTION ACT
                  KY. REV. STAT. § 367.110, ET SEQ.
        1720. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1721. GM admits that the Plaintiff Norvell purports to bring this claim on

  behalf of the Kentucky Sub-Class. GM denies that any class action can be

  maintained.

        1722. The allegations in Paragraph 1722 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1722.

        1723. The allegations in Paragraph 1723 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1723.

        1724. GM admits that Paragraph 1724 purports to quote from the Kentucky

  Consumer Protection Act, Ky. Rev. Stat. § 367.110 et seq., but states that the


                                             352
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3636 Filed 11/29/19 Page 353 of 585




  statute speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1724.

        1725. The allegations in Paragraph 1725 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1725 on plaintiffs’ vehicle experiences, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1725, and specifically denies that the 8L90 and 8L45 transmissions are defective,

  or pose any safety risk. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        1726. The allegations in Paragraph 1726 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1726, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1727. The allegations in Paragraph 1727 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1727.

        1728. The allegations in Paragraph 1728 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1728. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.




                                           353
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3637 Filed 11/29/19 Page 354 of 585




        1729. The allegations in Paragraph 1729 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1729, and

  states that it fulfilled all its legal and contractual duties to consumers.

        1730. The allegations in Paragraph 1730 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1730 regarding plaintiffs, or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 1730, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        1731. The allegations in Paragraph 1731 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1731, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1732. The allegations in Paragraph 1732 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1732, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             354
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3638 Filed 11/29/19 Page 355 of 585




        1733. The allegations in Paragraph 1733 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1733, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1734. GM admits the CAC purports to seek actual damages, punitive

  damages, restitution, injunctive relief, declaratory relief, and attorneys’ fees and

  costs pursuant Ky. Rev. Stat. § 367.220, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1734.

                                   COUNT 44
                      BREACH OF EXPRESS WARRANTY
                   KY. REV. STAT. §§ 355.2-313 AND 355.2A-210
        1735. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1736. GM admits that the Kentucky Plaintiff purports to bring this claim on

  behalf of the Kentucky Sub-Class. GM denies that any class action can be

  maintained.

        1737. The allegations in Paragraph 1737 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1737.

        1738. The allegations in Paragraph 1738 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1738.

        1739. The allegations in Paragraph 1739 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1739.


                                             355
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3639 Filed 11/29/19 Page 356 of 585




        1740. The allegations in Paragraph 1740 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1740,

  except to admit that it provides express limited warranties with new vehicles.

        1741. GM denies the allegations in Paragraph 1741, except to admit that it

  provides express limited warranties with new vehicles.

        1742. GM admits that Paragraph 1742 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1742 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1742, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1743. GM admits that Paragraph 1743 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1743.

        1744. The allegations in Paragraph 1744 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1744,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.




                                          356
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3640 Filed 11/29/19 Page 357 of 585




        1745. The allegations in Paragraph 1745 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1745, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1746. The allegations in Paragraph 1746 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1746 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1746.

        1747. The allegations in Paragraph 1747 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1747, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1748. The allegations in Paragraph 1748 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1748, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1749. The allegations in Paragraph 1749 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1749, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                            357
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3641 Filed 11/29/19 Page 358 of 585




          1750. The allegations in Paragraph 1750 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1750, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1751. The allegations in Paragraph 1751 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1751, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          1752. The allegations in Paragraph 1752 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1752, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1753. The allegations in Paragraph 1753 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1753 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1753.

          1754. The allegations in Paragraph 1754 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1754, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.


                                             358
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3642 Filed 11/29/19 Page 359 of 585




        1755. The allegations in Paragraph 1755 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1755, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1756. The allegations in Paragraph 1756 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1756, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1757. The allegations in Paragraph 1757 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1757, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1758. The allegations in Paragraph 1758 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1758, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                             COUNT 45
     BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
             KY. REV. STAT. §§ 355.2-314 AND 355.2A-312
        1759. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1760. GM admits that the Kentucky Plaintiff purports to bring this claim on

  behalf of the Kentucky Sub-Class. GM denies that any class action can be

  maintained.


                                             359
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3643 Filed 11/29/19 Page 360 of 585




        1761. The allegations in Paragraph 1761 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1761.

        1762. The allegations in Paragraph 1762 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1762.

        1763. The allegations in Paragraph 1763 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1763.

        1764. The allegations in Paragraph 1764 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1764.

        1765. The allegations in Paragraph 1765 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1765.

        1766. The allegations in Paragraph 1766 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1766 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1766, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1767. The allegations in Paragraph 1767 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1767.

        1768. The allegations in Paragraph 1768 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1768.


                                          360
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3644 Filed 11/29/19 Page 361 of 585




          1769. The allegations in Paragraph 1769 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1769, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1770. The allegations in Paragraph 1770 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1770, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1771. The allegations in Paragraph 1771 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1771, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1772. The allegations in Paragraph 1772 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1772 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1772.

          1773. The allegations in Paragraph 1773 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1773, and




                                             361
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3645 Filed 11/29/19 Page 362 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1774. The allegations in Paragraph 1774 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1774, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1775. The allegations in Paragraph 1775 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1775, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        O.      Claims on Behalf of the Louisiana Sub-Class

                                 COUNT 46
                VIOLATION OF THE LOUISIANA UNFAIR TRADE
                PRACTICES AND CONSUMER PROTECTION LAW
                      LA. STAT. ANN. § 51:1401, ET SEQ.
        1776. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1777. GM admits that Plaintiff Dykshorn purports to bring this claim on

  behalf of the Louisiana Sub-Class. GM denies that any class action/ can be

  maintained.

        1778. The allegations in Paragraph 1778 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1778.

        1779. The allegations in Paragraph 1779 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1779.

                                             362
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3646 Filed 11/29/19 Page 363 of 585




        1780. The allegations in Paragraph 1780 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1780.

        1781. The allegations in Paragraph 1781 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1781.

        1782. The allegations in Paragraph 1782 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1782, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1783. The allegations in Paragraph 1783 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1783, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1784. The allegations in Paragraph 1784 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1784, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.




                                          363
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3647 Filed 11/29/19 Page 364 of 585




        1785. The allegations in Paragraph 1785 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1785, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1786. The allegations in Paragraph 1786 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1786, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1787. The allegations in Paragraph 1787 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1787 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1787, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1788. The allegations in Paragraph 1788 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1788, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1789. The allegations in Paragraph 1789 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1789 regarding plaintiffs, their knowledge or


                                             364
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3648 Filed 11/29/19 Page 365 of 585




  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1789, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1790. The allegations in Paragraph 1790 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1790, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1791. The allegations in Paragraph 1791 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1791 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 1791, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1792. The allegations in Paragraph 1792 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1792, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             365
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3649 Filed 11/29/19 Page 366 of 585




        1793. The allegations in Paragraph 1793 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1793, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1794. The allegations in Paragraph 1794 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1794, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1795. The allegations in Paragraph 1795 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1795, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1796. GM admits the CAC purports to seek actual damages, treble damages,

  restitution, injunctive relief, declaratory relief, and attorneys’ fees pursuant La.

  Stat. Ann. § 51:1409, but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1796.

                                   COUNT 47
                        BREACH OF EXPRESS WARRANTY
                         LA. REV. STAT. ANN. § 9:2800.52
        1797. GM incorporates by reference its responses to all preceding

  paragraphs above.


                                             366
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3650 Filed 11/29/19 Page 367 of 585




        1798. GM admits that the Louisiana Plaintiff purports to bring this claim on

  behalf of the Louisiana Sub-Class. GM denies that any class action can be

  maintained.

        1799. The allegations in Paragraph 1799 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1799.

        1800. The allegations in Paragraph 1800 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1800.

        1801. The allegations in Paragraph 1801 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1801,

  except to admit that it provides express limited warranties with new vehicles.

        1802. GM denies the allegations in Paragraph 1802, except to admit that it

  provides express limited warranties with new vehicles.

        1803. GM admits that Paragraph 1803 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1803 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1803, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1804. GM admits that Paragraph 1804 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          367
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3651 Filed 11/29/19 Page 368 of 585




  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1804.

        1805. The allegations in Paragraph 1805 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1805,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1806. The allegations in Paragraph 1806 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1806, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


        1807. The allegations in Paragraph 1807 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1807 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1807.

        1808. The allegations in Paragraph 1808 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1808, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1809. The allegations in Paragraph 1809 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1809, and



                                           368
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3652 Filed 11/29/19 Page 369 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1810. The allegations in Paragraph 1810 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1810, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1811. The allegations in Paragraph 1811 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1811, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1812. The allegations in Paragraph 1812 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1812, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1813. The allegations in Paragraph 1813 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1813, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1814. The allegations in Paragraph 1814 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             369
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3653 Filed 11/29/19 Page 370 of 585




  truth of the allegations in Paragraph 1814 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1814.

          1815. The allegations in Paragraph 1815 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1815, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1816. The allegations in Paragraph 1816 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1816, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1817. The allegations in Paragraph 1817 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1817, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1818. The allegations in Paragraph 1818 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1818, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1819. The allegations in Paragraph 1819 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1819, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             370
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3654 Filed 11/29/19 Page 371 of 585




                                COUNT 48
                 BREACH OF THE IMPLIED WARRANTY OF
                          MERCHANTABILITY /
                WARRANTY AGAINST REDHIBITORY DEFECTS
                      LA. CIV. CODE ART. 2520, 2524
        1820. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1821. GM admits that the Louisiana Plaintiff purports to bring this claim on

  behalf of the Louisiana Sub-Class. GM denies that any class action can be

  maintained.

        1822. The allegations in Paragraph 1822 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1822.

        1823. The allegations in Paragraph 1823 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1823.

        1824. The allegations in Paragraph 1824 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1824 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1824, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1825. The allegations in Paragraph 1825 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1825.


                                          371
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3655 Filed 11/29/19 Page 372 of 585




          1826. The allegations in Paragraph 1826 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1826.

          1827. The allegations in Paragraph 1827 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1827, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          1828. The allegations in Paragraph 1828 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1828, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1829. The allegations in Paragraph 1829 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1829, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1830. The allegations in Paragraph 1830 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1830 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1830.




                                             372
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3656 Filed 11/29/19 Page 373 of 585




        1831. The allegations in Paragraph 1831 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1831, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1832. The allegations in Paragraph 1832 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1832, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1833. The allegations in Paragraph 1833 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1833, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        P.     Claims on Behalf of the Maine Sub-Class
                               COUNT 49
          VIOLATION OF THE MAINE UNFAIR TRADE PRACTICES
                                 ACT
               ME. REV. STAT. ANN. TIT. 5, § 205-A, ET SEQ.
        1834. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1835. GM admits that the Plaintiff Johnsen purports to bring this claim on

  behalf of the Maine Sub-Class. GM denies that any class action can be maintained.

        1836. GM admits that Paragraph 1836 purports to quote from the Maine

  Unfair Trade Practices Act, but states that the statute speaks for itself and denies




                                             373
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3657 Filed 11/29/19 Page 374 of 585




  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  1836.

          1837. The allegations in Paragraph 1837 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1837.

          1838. The allegations in Paragraph 1838 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1838.

          1839. The allegations in Paragraph 1839 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1839, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

          1840. The allegations in Paragraph 1840 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1840, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

          1841. The allegations in Paragraph 1841 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1841, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.


                                          374
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3658 Filed 11/29/19 Page 375 of 585




        1842. The allegations in Paragraph 1842 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1842, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1843. The allegations in Paragraph 1843 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1843, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1844. The allegations in Paragraph 1844 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1844 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1844, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1845. The allegations in Paragraph 1845 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1845 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1845, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.




                                             375
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3659 Filed 11/29/19 Page 376 of 585




        1846. The allegations in Paragraph 1846 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1846, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1847. The allegations in Paragraph 1847 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1847 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 1847, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1848. The allegations in Paragraph 1848 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1848, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1849. The allegations in Paragraph 1849 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1849, and




                                             376
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3660 Filed 11/29/19 Page 377 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1850. The allegations in Paragraph 1850 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1850, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1851. The allegations in Paragraph 1851 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1851, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1852. GM admits the CAC purports to seek actual damages, punitive

  damages, injunctive relief, declaratory relief, and attorneys’ fees and costs pursuant

  Me. Rev. Stat. Ann. Title 5 § 213, but denies that it states any such claim or right

  to relief against GM. GM denies the remaining allegations in Paragraph 1852.

                                COUNT 50
                    BREACH OF EXPRESS WARRANTY
               ME. REV. STAT. ANN. TIT. 11 §§ 2-313 AND 2-1210
        1853. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1854. GM admits that the Maine Plaintiff purports to bring this claim on

  behalf of the Maine Sub-Class. GM denies that any class action can be maintained.


                                             377
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3661 Filed 11/29/19 Page 378 of 585




        1855. The allegations in Paragraph 1855 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1855.

        1856. The allegations in Paragraph 1856 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1856.

        1857. The allegations in Paragraph 1857 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1857.

        1858. The allegations in Paragraph 1858 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1858,

  except to admit that it provides express limited warranties with new vehicles.

        1859. GM denies the allegations in Paragraph 1859, except to admit that it

  provides express limited warranties with new vehicles.

        1860. GM admits that Paragraph 1860 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1860 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1860, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1861. GM admits that Paragraph 1861 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and




                                          378
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3662 Filed 11/29/19 Page 379 of 585




  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1861.

        1862. The allegations in Paragraph 1862 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1862,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1863. The allegations in Paragraph 1863 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1863, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1864. The allegations in Paragraph 1864 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1864 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1864.

        1865. The allegations in Paragraph 1865 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1865, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1866. The allegations in Paragraph 1866 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1866, and




                                           379
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3663 Filed 11/29/19 Page 380 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1867. The allegations in Paragraph 1867 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1867, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1868. The allegations in Paragraph 1868 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1868, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1869. The allegations in Paragraph 1869 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1869, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1870. The allegations in Paragraph 1870 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1870, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1871. The allegations in Paragraph 1871 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             380
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3664 Filed 11/29/19 Page 381 of 585




  truth of the allegations in Paragraph 1871 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1871.

          1872. The allegations in Paragraph 1872 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1872, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1873. The allegations in Paragraph 1873 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1873, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1874. The allegations in Paragraph 1874 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1874, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1875. The allegations in Paragraph 1875 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1875, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1876. The allegations in Paragraph 1876 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1876, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             381
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3665 Filed 11/29/19 Page 382 of 585




                                COUNT 51
                BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
               ME. REV. STAT. ANN. TIT. 11 §§ 2-314 AND 2-1212
        1877. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1878. GM admits that the Maine Plaintiff purports to bring this claim on

  behalf of the Maine Sub-Class. GM denies that any class action can be maintained.

        1879. The allegations in Paragraph 1879 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1879.

        1880. The allegations in Paragraph 1880 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1880.

        1881. The allegations in Paragraph 1881 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1881.

        1882. The allegations in Paragraph 1882 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1882.

        1883. The allegations in Paragraph 1883 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1883 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1883, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

                                          382
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3666 Filed 11/29/19 Page 383 of 585




        1884. The allegations in Paragraph 1884 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1884.

        1885. The allegations in Paragraph 1885 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1885.

        1886. The allegations in Paragraph 1886 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1886, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1887. The allegations in Paragraph 1887 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1887, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1888. The allegations in Paragraph 1888 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1888, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1889. The allegations in Paragraph 1889 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1889 regarding plaintiffs, or their actions, and




                                             383
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3667 Filed 11/29/19 Page 384 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1889.

          1890. The allegations in Paragraph 1890 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1890, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1891. The allegations in Paragraph 1891 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1891, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1892. The allegations in Paragraph 1892 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1892, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          Q.    Claims on Behalf of the Michigan Sub-Class
                                 COUNT 52
                  VIOLATION OF THE MICHIGAN CONSUMER
                             PROTECTION ACT
                     MICH. COMP. LAWS § 445.903, ET SEQ.
          1893. GM incorporates by reference its responses to all preceding

  paragraphs above.

          1894. GM admits that the Plaintiffs Francis, Hull, and Ray purport to bring

  this claim on behalf of the Michigan Sub-Class. GM denies that any class action

  can be maintained.

                                             384
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3668 Filed 11/29/19 Page 385 of 585




        1895. The allegations in Paragraph 1895 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1895.

        1896. The allegations in Paragraph 1896 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1896.

        1897. GM admits that Paragraph 1897 purports to quote from the Michigan

  Consumer Protection Act, Mich. Comp. Laws § 445.903(1) et seq., but states that

  the statute speaks for itself and denies plaintiffs’ characterization of it. GM denies

  the remaining allegations in Paragraph 1897.

        1898. The allegations in Paragraph 1898 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1898, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1899. The allegations in Paragraph 1899 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1899, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1900. The allegations in Paragraph 1900 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1900, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any


                                           385
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3669 Filed 11/29/19 Page 386 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1901. The allegations in Paragraph 1901 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1901, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1902. The allegations in Paragraph 1902 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1902, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1903. The allegations in Paragraph 1903 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1903 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1903, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1904. The allegations in Paragraph 1904 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1904 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.




                                             386
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3670 Filed 11/29/19 Page 387 of 585




  GM denies the remaining allegations in Paragraph 1904, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1905. The allegations in Paragraph 1905 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1905, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1906. The allegations in Paragraph 1906 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1906 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 1906, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1907. The allegations in Paragraph 1907 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1907, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             387
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3671 Filed 11/29/19 Page 388 of 585




         1908. The allegations in Paragraph 1908 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1908, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

         1909. The allegations in Paragraph 1909 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1909, and

  states that it fulfilled all its legal and contractual obligations to consumers.

         1910. The allegations in Paragraph 1910 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1910, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.

         1911. GM admits the CAC purports to seek monetary damages, and punitive

  damages, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 1911.

                                COUNT 53
                     BREACH OF EXPRESS WARRANTY
                  MICH. COMP. LAWS §§ 440.2313 AND 440.2860
         1912. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             388
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3672 Filed 11/29/19 Page 389 of 585




        1913. GM admits that the Michigan Plaintiff purports to bring this claim on

  behalf of the Michigan Sub-Class. GM denies that any class action can be

  maintained.

        1914. The allegations in Paragraph 1914 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1914.

        1915. The allegations in Paragraph 1915 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1915.

        1916. The allegations in Paragraph 1916 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1916.

        1917. The allegations in Paragraph 1917 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1917,

  except to admit that it provides express limited warranties with new vehicles.

        1918. GM denies the allegations in Paragraph 1918, except to admit that it

  provides express limited warranties with new vehicles.

        1919. GM admits that Paragraph 1919 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1919 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1919, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                          389
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3673 Filed 11/29/19 Page 390 of 585




        1920. GM admits that Paragraph 1920 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1920.

        1921. The allegations in Paragraph 1921 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1921,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1922. The allegations in Paragraph 1922 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1922, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1923. The allegations in Paragraph 1923 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1923 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1923.

        1924. The allegations in Paragraph 1924 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1924, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           390
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3674 Filed 11/29/19 Page 391 of 585




        1925. The allegations in Paragraph 1925 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1925, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1926. The allegations in Paragraph 1926 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1926, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1927. The allegations in Paragraph 1927 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1927, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1928. The allegations in Paragraph 1928 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1928, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        1929. The allegations in Paragraph 1929 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1929, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             391
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3675 Filed 11/29/19 Page 392 of 585




          1930. The allegations in Paragraph 1930 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1930 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1930.

          1931. The allegations in Paragraph 1931 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1931, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1932. The allegations in Paragraph 1932 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1932, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          1933. The allegations in Paragraph 1933 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1933, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1934. The allegations in Paragraph 1934 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1934, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             392
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3676 Filed 11/29/19 Page 393 of 585




        1935. The allegations in Paragraph 1935 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1935, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 54
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                  MICH. COMP. LAWS §§ 440.2314 AND 440.2860
        1936. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1937. GM admits that the Michigan Plaintiff purports to bring this claim on

  behalf of the Michigan Sub-Class. GM denies that any class action can be

  maintained.

        1938. The allegations in Paragraph 1938 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1938.

        1939. The allegations in Paragraph 1939 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1939.

        1940. The allegations in Paragraph 1940 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1940.

        1941. The allegations in Paragraph 1941 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1941.

        1942. The allegations in Paragraph 1942 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

                                             393
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3677 Filed 11/29/19 Page 394 of 585




  truth of the allegations in Paragraph 1942 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 1942, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        1943. The allegations in Paragraph 1943 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1943.

        1944. The allegations in Paragraph 1944 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1944.

        1945. The allegations in Paragraph 1945 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1945, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        1946. The allegations in Paragraph 1946 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1946, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        1947. The allegations in Paragraph 1947 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1947, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             394
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3678 Filed 11/29/19 Page 395 of 585




          1948. The allegations in Paragraph 1948 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1948 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  1948.

          1949. The allegations in Paragraph 1949 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1949, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          1950. The allegations in Paragraph 1950 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1950, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          1951. The allegations in Paragraph 1951 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1951, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          R.    Claims on Behalf of the Minnesota Sub-Class
                                COUNT 55
                 VIOLATION OF MINNESOTA PREVENTION OF
                         CONSUMER FRAUD ACT
                       MINN. STAT. § 325F.68, ET SEQ.
          1952. GM incorporates by reference its responses to all preceding

  paragraphs above.

                                             395
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3679 Filed 11/29/19 Page 396 of 585




        1953. GM admits that the Plaintiffs Coulson and Coulson purport to bring

  this claim on behalf of the Minnesota Sub-Class. GM denies that any class action

  can be maintained.

        1954. The allegations in Paragraph 1954 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1954.

        1955. GM admits that Paragraph 1955 purports to quote from the Minnesota

  Consumer Fraud Act, Minn. Stat. § 3 25F.69(1) et seq., but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1955.

        1956. The allegations in Paragraph 1956 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1956, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1957. The allegations in Paragraph 1957 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1957, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1958. The allegations in Paragraph 1958 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1958, and


                                          396
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3680 Filed 11/29/19 Page 397 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1959. The allegations in Paragraph 1959 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1959, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1960. The allegations in Paragraph 1960 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1960, and

  states that it fulfilled all its legal and contractual obligations to consumers

        1961. The allegations in Paragraph 1961 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1961 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1961, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1962. The allegations in Paragraph 1962 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1962 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.


                                             397
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3681 Filed 11/29/19 Page 398 of 585




  GM denies the remaining allegations in Paragraph 1962, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1963. The allegations in Paragraph 1963 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1963, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1964. The allegations in Paragraph 1964 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1964, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1965. The allegations in Paragraph 1965 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1965, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1966. GM admits the CAC purports to seek actual damage and attorneys’

  fees pursuant Minn. Stat. § 8.31(3a), but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 1966.

        1967. GM admits the CAC purports to seek punitive damages pursuant

  Minn. Stat. § 549.20(1)(a), but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1967.




                                             398
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3682 Filed 11/29/19 Page 399 of 585




                             COUNT 56
            VIOLATION OF MINNESOTA UNIFORM DECEPTIVE
                       TRADE PRACTICES ACT
                   MINN. STAT. § 325D.43-48, ET SEQ.
        1968. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1969. GM admits that the Minnesota Plaintiffs purport to bring this claim on

  behalf of the Minnesota Sub-Class. GM denies that any class action can be

  maintained.

        1970. The allegations in Paragraph 1970 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1970.

        1971. GM admits that Paragraph 1971 purports to quote from the Minnesota

  Deceptive Trade Practices Act, Minn. Stat. § 325D.44. et seq., but states that the

  statute speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 1971.

        1972. The allegations in Paragraph 1972 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1972, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1973. The allegations in Paragraph 1973 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1973, and

                                           399
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3683 Filed 11/29/19 Page 400 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1974. The allegations in Paragraph 1974 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1974, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        1975. The allegations in Paragraph 1975 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1975, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        1976. The allegations in Paragraph 1976 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1976, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose

        1977. The allegations in Paragraph 1977 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1977, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             400
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3684 Filed 11/29/19 Page 401 of 585




        1978. The allegations in Paragraph 1978 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1978 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1978, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        1979. The allegations in Paragraph 1979 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1979 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1979, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        1980. The allegations in Paragraph 1980 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1980, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1981. The allegations in Paragraph 1981 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1981, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.


                                             401
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3685 Filed 11/29/19 Page 402 of 585




        1982. The allegations in Paragraph 1982 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1982, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        1983. GM admits the CAC purports to seek actual damage and attorneys’

  fees pursuant Minn. Stat. § 8.31(3a) and 325D.45, but denies that it states any

  such claim or right to relief against GM. GM denies the remaining allegations in

  Paragraph 1983.

        1984. GM admits the CAC purports to seek punitive damages pursuant

  Minn. Stat. § 549.20(1)(a), but denies that it states any such claim or right to relief

  against GM. GM denies the remaining allegations in Paragraph 1984.

                                   COUNT 57
                       BREACH OF EXPRESS WARRANTY
                      MINN. STAT. §336.2-313 AND 336.2A-210
        1985. GM incorporates by reference its responses to all preceding

  paragraphs above.

        1986. GM admits that the Minnesota Plaintiffs purport to bring this claim on

  behalf of the Minnesota Sub-Class. GM denies that any class action can be

  maintained.

        1987. The allegations in Paragraph 1987 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1987.




                                             402
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3686 Filed 11/29/19 Page 403 of 585




        1988. The allegations in Paragraph 1988 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1988.

        1989. The allegations in Paragraph 1989 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1989.

        1990. The allegations in Paragraph 1990 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1990,

  except to admit that it provides express limited warranties with new vehicles.

        1991. GM denies the allegations in Paragraph 1991, except to admit that it

  provides express limited warranties with new vehicles.

        1992. GM admits that Paragraph 1992 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 1992 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 1992, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        1993. GM admits that Paragraph 1993 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 1993.




                                          403
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3687 Filed 11/29/19 Page 404 of 585




        1994. The allegations in Paragraph 1994 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1994,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        1995. The allegations in Paragraph 1995 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1995, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1996. The allegations in Paragraph 1996 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 1996 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 1996.

        1997. The allegations in Paragraph 1997 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1997, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        1998. The allegations in Paragraph 1998 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1998, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            404
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3688 Filed 11/29/19 Page 405 of 585




        1999. The allegations in Paragraph 1999 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 1999, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2000. The allegations in Paragraph 2000 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2000, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2001. The allegations in Paragraph 2001 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2001, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2002. The allegations in Paragraph 2002 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2002, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2003. The allegations in Paragraph 2003 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2003 regarding plaintiffs, or their actions, and




                                             405
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3689 Filed 11/29/19 Page 406 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2003.

          2004. The allegations in Paragraph 2004 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2004, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2005. The allegations in Paragraph 2005 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2005, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2006. The allegations in Paragraph 2006 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2006, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2007. The allegations in Paragraph 2007 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2007, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2008. The allegations in Paragraph 2008 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2008, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             406
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3690 Filed 11/29/19 Page 407 of 585




                                 COUNT 58
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                   MINN. STAT. §§ 336.2-314 AND 336.2A-212
        2009. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2010. GM admits that the Minnesota Plaintiffs purport to bring this claim on

  behalf of the Minnesota Sub-Class. GM denies that any class action can be

  maintained.

        2011. The allegations in Paragraph 2011 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2011.

        2012. The allegations in Paragraph 2012 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2012.

        2013. The allegations in Paragraph 2013 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2013.

        2014. The allegations in Paragraph 2014 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2014.

        2015. The allegations in Paragraph 2015 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2015 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies



                                          407
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3691 Filed 11/29/19 Page 408 of 585




  the remaining allegations in Paragraph 2015, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2016. The allegations in Paragraph 2016 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2016.

        2017. The allegations in Paragraph 2017 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2017.

        2018. The allegations in Paragraph 2018 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2018, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2019. The allegations in Paragraph 2019 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2019, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2020. The allegations in Paragraph 2020 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2020, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2021. The allegations in Paragraph 2021 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             408
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3692 Filed 11/29/19 Page 409 of 585




  truth of the allegations in Paragraph 2021 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2021.

          2022. The allegations in Paragraph 2022 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2022, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2023. The allegations in Paragraph 2023 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2023, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2024. The allegations in Paragraph 2024 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2024, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          S.    Claims on Behalf of the Missouri Sub-Class
                                COUNT 59
               VIOLATION OF THE MISSOURI MERCHANDISING
                            PRACTICES ACT
                     MO. REV. STAT. § 407.010, ET SEQ.
          2025. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             409
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3693 Filed 11/29/19 Page 410 of 585




        2026. GM admits that the Plaintiffs Krull and Noonan purport to bring this

  claim on behalf of the Missouri Sub-Class. GM denies that any class action can be

  maintained.

        2027. The allegations in Paragraph 2027 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2027.

        2028. The allegations in Paragraph 2028 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2028.

        2029. GM admits that Paragraph 2029 purports to quote from the Missouri

  Merchandising Practices Act, Mo. Rev. Stat. § 407.020 et seq., but states that the

  statute speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 2029, and states that it fulfilled all its legal and

  contractual obligations to consumers, including any duty to disclose.

        2030. The allegations in Paragraph 2030 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2030, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2031. The allegations in Paragraph 2031 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2031, and




                                           410
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3694 Filed 11/29/19 Page 411 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2032. The allegations in Paragraph 2032 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2032, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2033. The allegations in Paragraph 2033 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2033, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2034. The allegations in Paragraph 2034 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2034, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2035. The allegations in Paragraph 2035 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2035 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2035, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.


                                             411
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3695 Filed 11/29/19 Page 412 of 585




        2036. The allegations in Paragraph 2036 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2036 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2036, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2037. The allegations in Paragraph 2037 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2037, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2038. The allegations in Paragraph 2038 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2038 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2038, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.


                                           412
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3696 Filed 11/29/19 Page 413 of 585




        2039. The allegations in Paragraph 2039 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2039, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2040. The allegations in Paragraph 2040 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2040, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2041. The allegations in Paragraph 2041 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2041, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2042. The allegations in Paragraph 2042 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2042, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2043. GM admits the CAC purports to seek punitive damages, injunctive

  relief, declaratory relief, and attorneys’ fees and costs pursuant to Mo. Rev. Stat. §

  407.025 et seq., but denies that it states any such claim or right to relief against

  GM. GM denies the remaining allegations in Paragraph 2043.




                                             413
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3697 Filed 11/29/19 Page 414 of 585




                                 COUNT 60
                    BREACH OF EXPRESS WARRANTY
                  MO. REV. STAT.§§ 400.2-313 AND 400.2A-210
        2044. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2045. GM admits that the Missouri Plaintiffs purport to bring this claim on

  behalf of the Missouri Sub-Class. GM denies that any class action can be

  maintained.

        2046. The allegations in Paragraph 2046 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2046.

        2047. The allegations in Paragraph 2047 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2047.

        2048. The allegations in Paragraph 2048 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2048.

        2049. The allegations in Paragraph 2049 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2049,

  except to admit that it provides express limited warranties with new vehicles.

        2050. GM denies the allegations in Paragraph 2050, except to admit that it

  provides express limited warranties with new vehicles.

        2051. GM admits that Paragraph 2051 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          414
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3698 Filed 11/29/19 Page 415 of 585




  denies plaintiffs’ characterization of them. The allegations in Paragraph 2051 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2051, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2052. GM admits that Paragraph 2052 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2052.

        2053. The allegations in Paragraph 2053 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2053,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2054. The allegations in Paragraph 2054 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2054, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2055. The allegations in Paragraph 2055 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2055 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2055.


                                           415
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3699 Filed 11/29/19 Page 416 of 585




        2056. The allegations in Paragraph 2056 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2056, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2057. The allegations in Paragraph 2057 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2057, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2058. The allegations in Paragraph 2058 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2058, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2059. The allegations in Paragraph 2059 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2059, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2060. The allegations in Paragraph 2060 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2060, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             416
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3700 Filed 11/29/19 Page 417 of 585




          2061. The allegations in Paragraph 2061 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2061, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2062. The allegations in Paragraph 2062 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2062 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2062.

          2063. The allegations in Paragraph 2063 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2063, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2064. The allegations in Paragraph 2064 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2064, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2065. The allegations in Paragraph 2065 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2065, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            417
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3701 Filed 11/29/19 Page 418 of 585




        2066. The allegations in Paragraph 2066 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2066, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2067. The allegations in Paragraph 2067 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2067, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 61
                  BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
                  MO. REV. STAT. §§ 400.2-314 AND 400.2A-212
        2068. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2069. GM admits that the Missouri Plaintiffs purport to bring this claim on

  behalf of the Missouri Sub-Class. GM denies that any class action can be

  maintained.

        2070. The allegations in Paragraph 2070 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2070.

        2071. The allegations in Paragraph 2071 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2071.

        2072. The allegations in Paragraph 2072 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2072.



                                             418
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3702 Filed 11/29/19 Page 419 of 585




        2073. The allegations in Paragraph 2073 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2073.

        2074. The allegations in Paragraph 2074 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2074 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2074, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2075. The allegations in Paragraph 2075 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2075.

        2076. The allegations in Paragraph 2076 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2076.

        2077. The allegations in Paragraph 2077 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2077, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2078. The allegations in Paragraph 2078 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2078, and




                                          419
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3703 Filed 11/29/19 Page 420 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2079. The allegations in Paragraph 2079 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2079, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2080. The allegations in Paragraph 2080 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2080 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2080.

          2081. The allegations in Paragraph 2081 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2081, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2082. The allegations in Paragraph 2082 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2082, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2083. The allegations in Paragraph 2083 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2083, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             420
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3704 Filed 11/29/19 Page 421 of 585




        T.      Claims on Behalf of the New Hampshire Sub-Class

                               COUNT 62
             VIOLATION OF THE NEW HAMPSHIRE CONSUMER
                           PROTECTION ACT
                 N.H. REV. STAT. ANN. § 358-A:1, ET SEQ.
        2084. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2085. GM admits that the Plaintiff Banks purports to bring this claim on

  behalf of the New Hampshire Sub-Class. GM denies that any class action can be

  maintained.

        2086. The allegations in Paragraph 2086 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2086.

        2087. The allegations in Paragraph 2087 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2087.

        2088. GM admits that Paragraph 2088 purports to quote from the New

  Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:2 et seq., but states

  that the statute speaks for itself and denies plaintiffs’ characterization of it. GM

  denies the remaining allegations in Paragraph 2088.

        2089. The allegations in Paragraph 2089 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2089, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                          421
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3705 Filed 11/29/19 Page 422 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2090. The allegations in Paragraph 2090 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2090, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2091. The allegations in Paragraph 2091 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2091, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2092. The allegations in Paragraph 2092 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2092, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2093. The allegations in Paragraph 2093 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2093, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2094. The allegations in Paragraph 2094 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             422
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3706 Filed 11/29/19 Page 423 of 585




  truth of the allegations in Paragraph 2094 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2094, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2095. The allegations in Paragraph 2095 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2095 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2095, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2096. The allegations in Paragraph 2096 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2096, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2097. The allegations in Paragraph 2097 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2097 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of


                                           423
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3707 Filed 11/29/19 Page 424 of 585




  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2097, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

         2098. The allegations in Paragraph 2098 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2098, and

  states that it fulfilled all its legal and contractual obligations to consumers.

         2099. The allegations in Paragraph 2099 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2099, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

         2100. The allegations in Paragraph 2100 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2100, and

  states that it fulfilled all its legal and contractual obligations to consumers.

         2101. The allegations in Paragraph 2101 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2101, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.




                                             424
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3708 Filed 11/29/19 Page 425 of 585




        2102. GM admits the CAC purports to seek actual damages, treble damages,

  costs and attorneys’ fees pursuant to N.H. Rev. Stat. § 358-A:10, but denies that it

  states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 2102.

                                  COUNT 63
                     BREACH OF EXPRESS WARRANTY
               N.H. REV. STAT. §§ 382-A:2-313 AND 382-A:2A-210
        2103. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2104. GM admits that the New Hampshire Plaintiff purports to bring this

  claim on behalf of the New Hampshire Sub-Class. GM denies that any class action

  can be maintained.

        2105. The allegations in Paragraph 2105 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2105.

        2106. The allegations in Paragraph 2106 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2106.

        2107. The allegations in Paragraph 2107 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2107.

        2108. The allegations in Paragraph 2108 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2108,

  except to admit that it provides express limited warranties with new vehicles.


                                          425
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3709 Filed 11/29/19 Page 426 of 585




        2109. GM denies the allegations in Paragraph 2109, except to admit that it

  provides express limited warranties with new vehicles.

        2110. GM admits that Paragraph 2110 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 2110 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2110, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2111. GM admits that Paragraph 2111 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2111.

        2112. The allegations in Paragraph 2112 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2112,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2113. The allegations in Paragraph 2113 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2113, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                          426
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3710 Filed 11/29/19 Page 427 of 585




        2114. The allegations in Paragraph 2114 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2114 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2114.

        2115. The allegations in Paragraph 2115 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2115, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2116. The allegations in Paragraph 2116 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2116, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2117. The allegations in Paragraph 2117 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2117, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2118. The allegations in Paragraph 2118 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2118, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             427
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3711 Filed 11/29/19 Page 428 of 585




          2119. The allegations in Paragraph 2119 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2119, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          2120. The allegations in Paragraph 2120 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2120, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2121. The allegations in Paragraph 2121 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2121 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2121.

          2122. The allegations in Paragraph 2122 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2122, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2123. The allegations in Paragraph 2123 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2123, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                            428
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3712 Filed 11/29/19 Page 429 of 585




        2124. The allegations in Paragraph 2124 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2124, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2125. The allegations in Paragraph 2125 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2125, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2126. The allegations in Paragraph 2126 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2126, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 64
                 BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
               N.H. REV. STAT. §§ 382-A:2-314 AND 382-A:2A-212
        2127. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2128. GM admits that the New Hampshire Plaintiff purports to bring this

  claim on behalf of the New Hampshire Sub-Class. GM denies that any class action

  can be maintained.

        2129. The allegations in Paragraph 2129 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2129.



                                             429
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3713 Filed 11/29/19 Page 430 of 585




        2130. The allegations in Paragraph 2130 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2130.

        2131. The allegations in Paragraph 2131 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2131.

        2132. The allegations in Paragraph 2132 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2132.

        2133. The allegations in Paragraph 2133 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2133 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2133, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2134. The allegations in Paragraph 2134 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2134.

        2135. The allegations in Paragraph 2135 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2135.

        2136. The allegations in Paragraph 2136 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2136, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                          430
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3714 Filed 11/29/19 Page 431 of 585




  safety. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          2137. The allegations in Paragraph 2137 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2137, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2138. The allegations in Paragraph 2138 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2138, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2139. The allegations in Paragraph 2139 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2139 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2139.

          2140. The allegations in Paragraph 2140 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2140, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             431
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3715 Filed 11/29/19 Page 432 of 585




        2141. The allegations in Paragraph 2141 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2141, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2142. The allegations in Paragraph 2142 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2142, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        U.     Claims on Behalf of the New Jersey Sub-Class
                               COUNT 65
           VIOLATION OF THE NEW JERSEY CONSUMER FRAUD
                                 ACT
                   N.J. STAT. ANN. § 56:8-1, ET SEQ.
        2143. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2144. GM admits that the Plaintiffs Grossman, Jacobs, and Sierchio purport

  to bring this claim on behalf of the New Jersey Sub-Class. GM denies that any

  class action can be maintained.

        2145. The allegations in Paragraph 2145 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2145.

        2146. The allegations in Paragraph 2146 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2146.

        2147. GM admits that Paragraph 2147 purports to quote from the New

  Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-2, but states that the statute

                                             432
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3716 Filed 11/29/19 Page 433 of 585




  speaks for itself and denies plaintiffs’ characterization of it. The allegations in

  Paragraph 2147 state legal conclusions to which no response is required. GM

  denies the remaining allegations in Paragraph 2147, and specifically denies that the

  8L90 and 8L45 transmissions are defective. GM states that it fulfilled all its legal

  and contractual obligations to consumers, including any duty to disclose.

        2148. The allegations in Paragraph 2148 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2148, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2149. The allegations in Paragraph 2149 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2149, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2150. The allegations in Paragraph 2150 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2150, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.




                                          433
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3717 Filed 11/29/19 Page 434 of 585




        2151. The allegations in Paragraph 2151 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2151, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2152. The allegations in Paragraph 2152 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2152, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2153. The allegations in Paragraph 2153 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2153 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2153, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2154. The allegations in Paragraph 2154 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2154 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2154, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.




                                             434
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3718 Filed 11/29/19 Page 435 of 585




        2155. The allegations in Paragraph 2155 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2155, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2156. The allegations in Paragraph 2156 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2156 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2156, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2157. The allegations in Paragraph 2157 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2157, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2158. The allegations in Paragraph 2158 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2158, and




                                             435
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3719 Filed 11/29/19 Page 436 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2159. The allegations in Paragraph 2159 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2159, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2160. The allegations in Paragraph 2160 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2160, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2161. GM admits the CAC purports to seek actual damages, treble damages,

  injunctive relief, declaratory relief, and attorneys’ fees and costs pursuant N.J. Stat.

  Ann. § 56:8-19, but denies that it states any such claim or right to relief against

  GM. GM denies the remaining allegations in Paragraph 2161.

                                    COUNT 66
                       BREACH OF EXPRESS WARRANTY
                     N.J. STAT. ANN. §§ 12A:2-313 AND 2A-210
        2162. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             436
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3720 Filed 11/29/19 Page 437 of 585




        2163. GM admits that the New Jersey Plaintiffs purport to bring this claim

  on behalf of the New Jersey Sub-Class. GM denies that any class action can be

  maintained.

        2164. The allegations in Paragraph 2164 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2164.

        2165. The allegations in Paragraph 2165 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2165.

        2166. The allegations in Paragraph 2166 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2166.

        2167. The allegations in Paragraph 2167 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2167,

  except to admit that it provides express limited warranties with new vehicles.

        2168. GM denies the allegations in Paragraph 2168, except to admit that it

  provides express limited warranties with new vehicles.

        2169. GM admits that Paragraph 2169 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 2169 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2169, and specifically denies that the 8L90 and 8L45

  transmissions are defective.


                                          437
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3721 Filed 11/29/19 Page 438 of 585




        2170. GM admits that Paragraph 2170 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2170.

        2171. The allegations in Paragraph 2171 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2171,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2172. The allegations in Paragraph 2172 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2172, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2173. The allegations in Paragraph 2173 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2173 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2173.

        2174. The allegations in Paragraph 2174 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2174, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           438
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3722 Filed 11/29/19 Page 439 of 585




        2175. The allegations in Paragraph 2175 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2175, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2176. The allegations in Paragraph 2176 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2167 and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2177. The allegations in Paragraph 2177 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2177, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2178. The allegations in Paragraph 2178 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2178, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2179. The allegations in Paragraph 2179 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2179, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             439
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3723 Filed 11/29/19 Page 440 of 585




          2180. The allegations in Paragraph 2180 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2180 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2180.

          2181. The allegations in Paragraph 2181 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2181, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2182. The allegations in Paragraph 2182 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2182, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2183. The allegations in Paragraph 2183 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2183, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2184. The allegations in Paragraph 2184 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2184, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             440
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3724 Filed 11/29/19 Page 441 of 585




        2185. The allegations in Paragraph 2185 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2185, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 67
                  BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
                   N.J. STAT. ANN. §§ 12A:2-314 AND 2A-212
        2186. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2187. GM admits that the New Jersey Plaintiffs purport to bring this claim

  on behalf of the New Jersey Sub-Class. GM denies that any class action can be

  maintained.

        2188. The allegations in Paragraph 2188 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2188.

        2189. The allegations in Paragraph 2189 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2189.

        2190. The allegations in Paragraph 2190 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2190.

        2191. The allegations in Paragraph 2191 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2191.

        2192. The allegations in Paragraph 2192 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

                                             441
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3725 Filed 11/29/19 Page 442 of 585




  truth of the allegations in Paragraph 2192 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2192, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2193. The allegations in Paragraph 2193 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2193.

        2194. The allegations in Paragraph 2194 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2194.

        2195. The allegations in Paragraph 2195 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2195, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2196. The allegations in Paragraph 2196 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2196, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2197. The allegations in Paragraph 2197 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2197, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             442
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3726 Filed 11/29/19 Page 443 of 585




          2198. The allegations in Paragraph 2198 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2198 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2198.

          2199. The allegations in Paragraph 2199 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2199, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2200. The allegations in Paragraph 2200 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2200, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2201. The allegations in Paragraph 2201 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2201, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          V.     Claims on Behalf of the New York Sub-Class
                                 COUNT 68
               VIOLATION OF THE NEW YORK GENERAL BUSINESS
                                 LAW § 349
                          N.Y. GEN. BUS. LAW § 349
          2202. GM incorporates by reference its responses to all preceding

  paragraphs above.

                                             443
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3727 Filed 11/29/19 Page 444 of 585




        2203. GM admits that the Plaintiffs Larsen, Mazza, McQuade, Plafker, and

  Sylvester purport to bring this claim on behalf of the New York Sub-Class. GM

  denies that any class action can be maintained.

        2204. The allegations in Paragraph 2204 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2204.

        2205. The allegations in Paragraph 2205 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2205.

        2206. GM admits that Paragraph 2206 purports to quote New York General

  Business Law § 349, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. The allegations in Paragraph 2206 state legal

  conclusions to which no response is required. GM denies the remaining allegations

  in Paragraph 2206, and specifically denies that the 8L90 and 8L45 transmissions

  are defective. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2207. The allegations in Paragraph 2207 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2207.

        2208. The allegations in Paragraph 2208 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2208, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                           444
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3728 Filed 11/29/19 Page 445 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2209. The allegations in Paragraph 2209 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2209, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2210. The allegations in Paragraph 2210 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2210, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2211. The allegations in Paragraph 2211 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2211, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2212. The allegations in Paragraph 2212 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2212, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2213. The allegations in Paragraph 2213 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2213 regarding plaintiffs, their knowledge or


                                             445
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3729 Filed 11/29/19 Page 446 of 585




  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2213, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2214. The allegations in Paragraph 2214 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2214 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2214, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2215. The allegations in Paragraph 2215 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2215, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2216. The allegations in Paragraph 2216 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2216 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the


                                           446
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3730 Filed 11/29/19 Page 447 of 585




  remaining allegations in Paragraph 2216, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

         2217. The allegations in Paragraph 2217 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2217, and

  states that it fulfilled all its legal and contractual obligations to consumers.

         2218. The allegations in Paragraph 2218 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2218, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

         2219. The allegations in Paragraph 2219 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2219, and

  states that it fulfilled all its legal and contractual obligations to consumers.

         2220. The allegations in Paragraph 2220 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2220, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.

         2221. GM admits the CAC purports to seek actual damages, treble damages,

  injunctive relief, and attorneys’ fees pursuant to N.Y. Gen. Bus. Law § 349(h), but


                                             447
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3731 Filed 11/29/19 Page 448 of 585




  denies that it states any such claim or right to relief against GM. GM denies the

  remaining allegations in Paragraph 2221.

                             COUNT 69
           VIOLATION OF THE NEW YORK GENERAL BUSINESS
                             LAW § 350
                      N.Y. GEN. BUS. LAW § 350
        2222. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2223. GM admits that the New York Plaintiffs purport to bring this claim on

  behalf of the New York Sub-Class. GM denies that any class action can be

  maintained.

        2224. GM admits that Paragraph 2224 purports to quote from New York

  General Business Law § 350 et seq., but states that the statute speaks for itself and

  denies plaintiffs’ characterization of it. GM denies the remaining allegations in

  Paragraph 2224.

        2225. The allegations in Paragraph 2225 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2225, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2226. The allegations in Paragraph 2226 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2226, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

                                          448
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3732 Filed 11/29/19 Page 449 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2227. The allegations in Paragraph 2227 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2227, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2228. The allegations in Paragraph 2228 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2228, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2229. The allegations in Paragraph 2229 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2229, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2230. The allegations in Paragraph 2230 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2230. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.


                                           449
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3733 Filed 11/29/19 Page 450 of 585




        2231. The allegations in Paragraph 2231 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2231, and

  states that it fulfilled all its legal and contractual duties to consumers.

        2232. The allegations in Paragraph 2232 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2232 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2232, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2233. The allegations in Paragraph 2233 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2233 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2233, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2234. The allegations in Paragraph 2234 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2234, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states




                                             450
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3734 Filed 11/29/19 Page 451 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose

        2235. The allegations in Paragraph 2235 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2235 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2235, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2236. The allegations in Paragraph 2236 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2236, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2237. GM admits the CAC purports to seek actual and treble damages, but

  denies that it states any such claim or right to relief against GM. GM denies the

  remaining allegations in Paragraph 2237.




                                             451
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3735 Filed 11/29/19 Page 452 of 585




                                   COUNT 70
                      BREACH OF EXPRESS WARRANTY
                        N.Y. U.C.C. §§ 2-314 AND 2A-210
        2238. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2239. GM admits that the New York Plaintiffs purport to bring this claim on

  behalf of the New York Sub-Class. GM denies that any class action can be

  maintained.

        2240. The allegations in Paragraph 2240 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2240.

        2241. The allegations in Paragraph 2241 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2241.

        2242. The allegations in Paragraph 2242 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2242.

        2243. The allegations in Paragraph 2243 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2243,

  except to admit that it provides express limited warranties with new vehicles.

        2244. GM denies the allegations in Paragraph 2244, except to admit that it

  provides express limited warranties with new vehicles.

        2245. GM admits that Paragraph 2245 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          452
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3736 Filed 11/29/19 Page 453 of 585




  denies plaintiffs’ characterization of them. The allegations in Paragraph 2245 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2245, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2246. GM admits that Paragraph 2246 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2246.

        2247. The allegations in Paragraph 2247 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2247,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2248. The allegations in Paragraph 2248 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2248, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2249. The allegations in Paragraph 2249 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2249 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2249.


                                           453
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3737 Filed 11/29/19 Page 454 of 585




        2250. The allegations in Paragraph 2250 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2250, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2251. The allegations in Paragraph 2251 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2251, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2252. The allegations in Paragraph 2252 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2252, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2253. The allegations in Paragraph 2253 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2253, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2254. The allegations in Paragraph 2254 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2254, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             454
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3738 Filed 11/29/19 Page 455 of 585




          2255. The allegations in Paragraph 2255 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2255, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2256. The allegations in Paragraph 2256 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2256 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2256.

          2257. The allegations in Paragraph 2257 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2257, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2258. The allegations in Paragraph 2258 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2258, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2259. The allegations in Paragraph 2259 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2259, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            455
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3739 Filed 11/29/19 Page 456 of 585




        2260. The allegations in Paragraph 2260 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2260, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2261. The allegations in Paragraph 2261 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2261, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 71
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                      N.Y. U.C.C. §§ 2-314 AND 2A-212
        2262. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2263. GM admits that the New York Plaintiffs purport to bring this claim on

  behalf of the New York Sub-Class. GM denies that any class action can be

  maintained.

        2264. The allegations in Paragraph 2264 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2264.

        2265. The allegations in Paragraph 2265 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2265.

        2266. The allegations in Paragraph 2266 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2266.



                                             456
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3740 Filed 11/29/19 Page 457 of 585




        2267. The allegations in Paragraph 2267 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2267.

        2268. The allegations in Paragraph 2268 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2268 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2268, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2269. The allegations in Paragraph 2269 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2269.

        2270. The allegations in Paragraph 2270 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2270.

        2271. The allegations in Paragraph 2271 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2271, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2272. The allegations in Paragraph 2272 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2272, and




                                          457
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3741 Filed 11/29/19 Page 458 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2273. The allegations in Paragraph 2273 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2273, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2274. The allegations in Paragraph 2274 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2274 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2274, and states that it fulfilled all its legal and contractual obligations to

  consumers.

        2275. The allegations in Paragraph 2275 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2275, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2276. The allegations in Paragraph 2276 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2276, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             458
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3742 Filed 11/29/19 Page 459 of 585




        2277. The allegations in Paragraph 2277 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2277, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        W.     Claims on Behalf of the North Carolina Class
                               COUNT 72
           VIOLATION OF THE NORTH CAROLINA UNFAIR AND
                DECEPTIVE ACTS AND PRACTICES ACT
                   N.C. GEN. STAT. § 75-1.1, ET SEQ.
        2278. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2279. GM admits that the Plaintiffs Brack, Harman, and Shope purport to

  bring this claim on behalf of the North Carolina Sub-Class. GM denies that any

  class action can be maintained.

        2280. The allegations in Paragraph 2280 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2280.

        2281. GM admits that Paragraph 2281 purports to quote from the North

  Carolina Unfair and Deceptive Acts and Practices Act, but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 2281, and states that it fulfilled all its legal and

  contractual obligations to consumers.

        2282. The allegations in Paragraph 2282 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2282, and

                                             459
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3743 Filed 11/29/19 Page 460 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2283. The allegations in Paragraph 2283 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2283, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2284. The allegations in Paragraph 2284 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2284, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2285. The allegations in Paragraph 2285 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2285, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2286. The allegations in Paragraph 2286 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2286, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2287. The allegations in Paragraph 2287 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             460
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3744 Filed 11/29/19 Page 461 of 585




  truth of the allegations in Paragraph 2287 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2287, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2288. The allegations in Paragraph 2288 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2288 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2288, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2289. The allegations in Paragraph 2289 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2289, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2290. The allegations in Paragraph 2290 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2290 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of


                                           461
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3745 Filed 11/29/19 Page 462 of 585




  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2290, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2291. The allegations in Paragraph 2291 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2291, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2292. The allegations in Paragraph 2292 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2292, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2293. The allegations in Paragraph 2293 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2293, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2294. The allegations in Paragraph 2294 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2294, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.


                                             462
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3746 Filed 11/29/19 Page 463 of 585




        2295. GM admits the CAC purports to seek actual damages, treble damages,

  injunctive relief, declaratory relief, and attorneys’ fees pursuant North Carolina

  Act, N.C. Gen. Stat.§ 75-16, but denies that it states any such claim or right to

  relief against GM. GM denies the remaining allegations in Paragraph 2295.

                                  COUNT 73
                      BREACH OF EXPRESS WARRANTY
                   N.C. GEN. STAT. §§ 25-2-313 AND 252A-210
        2296. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2297. GM admits that the North Carolina Plaintiff purports to bring this

  claim on behalf of the North Carolina Sub-Class. GM denies that any class action

  can be maintained.

        2298. The allegations in Paragraph 2298 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2298.

        2299. The allegations in Paragraph 2299 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2299.

        2300. The allegations in Paragraph 2300 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2300.

        2301. The allegations in Paragraph 2301 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2301,

  except to admit that it provides express limited warranties with new vehicles.


                                          463
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3747 Filed 11/29/19 Page 464 of 585




        2302. GM denies the allegations in Paragraph 2302, except to admit that it

  provides express limited warranties with new vehicles.

        2303. GM admits that Paragraph 2303 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 2303 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2303, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2304. GM admits that Paragraph 2304 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2304.

        2305. The allegations in Paragraph 2305 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2305,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2306. The allegations in Paragraph 2306 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2306, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                          464
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3748 Filed 11/29/19 Page 465 of 585




        2307. The allegations in Paragraph 2307 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2307 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2307.

        2308. The allegations in Paragraph 2308 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2308, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2309. The allegations in Paragraph 2309 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2309, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2310. The allegations in Paragraph 2310 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2310, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2311. The allegations in Paragraph 2311 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2311, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             465
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3749 Filed 11/29/19 Page 466 of 585




          2312. The allegations in Paragraph 2312 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2312, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          2313. The allegations in Paragraph 2313 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2313, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2314. The allegations in Paragraph 2314 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2314 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2314.

          2315. The allegations in Paragraph 2315 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2315, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2316. The allegations in Paragraph 2316 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2316, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                            466
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3750 Filed 11/29/19 Page 467 of 585




        2317. The allegations in Paragraph 2317 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2317, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2318. The allegations in Paragraph 2318 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2318, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2319. The allegations in Paragraph 2319 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2319, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                  COUNT 74
                  BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
                   N.C. GEN. STAT. §§ 25-2-314 AND 252A-212
        2320. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2321. GM admits that the North Carolina Plaintiff purports to bring this

  claim on behalf of the North Carolina Sub-Class. GM denies that any class action

  can be maintained.

        2322. The allegations in Paragraph 2322 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2322.



                                             467
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3751 Filed 11/29/19 Page 468 of 585




        2323. The allegations in Paragraph 2323 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2323.

        2324. The allegations in Paragraph 2324 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2324.

        2325. The allegations in Paragraph 2325 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2325.

        2326. The allegations in Paragraph 2326 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2326 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2326, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2327. The allegations in Paragraph 2327 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2327.

        2328. The allegations in Paragraph 2328 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2328.

        2329. The allegations in Paragraph 2329 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2329, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                          468
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3752 Filed 11/29/19 Page 469 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          2330. The allegations in Paragraph 2330 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2330, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2331. The allegations in Paragraph 2331 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2331, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2332. The allegations in Paragraph 2332 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2332 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2232.

          2333. The allegations in Paragraph 2333 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2333, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             469
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3753 Filed 11/29/19 Page 470 of 585




        2334. The allegations in Paragraph 2334 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2334, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2335. The allegations in Paragraph 2335 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2335, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        X.      Claims on Behalf of the Ohio Sub-Class
                               COUNT 75
                VIOLATION OF THE OHIO CONSUMER SALES
                            PRACTICES ACT
                  OHIO REV. CODE ANN. § 1345.01, ET SEQ.
        2336. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2337. GM admits that the Plaintiffs Ho and Rice purport to bring this claim

  on behalf of the Ohio Sub-Class. GM denies that any class action can be

  maintained.

        2338. The allegations in Paragraph 2338 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2338.

        2339. The allegations in Paragraph 2339 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2339.

        2340. The allegations in Paragraph 2340 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2340.

                                             470
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3754 Filed 11/29/19 Page 471 of 585




        2341. GM admits that Paragraph 2341 purports to quote from the Maine

  Unfair Trade Practices Act, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  2341, and specifically denies that the 8L90 and 8L45 transmissions are defective.

  GM states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2342. The allegations in Paragraph 2342 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2342, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2343. The allegations in Paragraph 2343 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2343, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2344. The allegations in Paragraph 2344 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2344, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.


                                          471
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3755 Filed 11/29/19 Page 472 of 585




        2345. The allegations in Paragraph 2345 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2345, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2346. The allegations in Paragraph 2346 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2346, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2347. The allegations in Paragraph 2347 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2347 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2347, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2348. The allegations in Paragraph 2348 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2348 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2348, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.




                                             472
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3756 Filed 11/29/19 Page 473 of 585




        2349. The allegations in Paragraph 2349 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2349, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2350. The allegations in Paragraph 2350 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2350 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2350, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2351. The allegations in Paragraph 2351 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2351, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2352. The allegations in Paragraph 2352 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2352, and




                                             473
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3757 Filed 11/29/19 Page 474 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2353. The allegations in Paragraph 2353 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2353, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2354. The allegations in Paragraph 2354 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2354, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2355. GM admits the CAC purports to seek actual damages, noneconomic

  damages, injunctive relief, and attorneys’ fees pursuant Ohio Rev. Code Ann. §

  1345.09, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 2355.

                                 COUNT 76
                      BREACH OF EXPRESS WARRANTY
                    OHIO REV. CODE ANN. § 1302.26, ET SEQ.
        2356. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2357. GM admits that the Ohio Plaintiff purports to bring this claim on

  behalf of the Ohio Sub-Class. GM denies that any class action can be maintained.


                                             474
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3758 Filed 11/29/19 Page 475 of 585




        2358. The allegations in Paragraph 2358 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2358.

        2359. The allegations in Paragraph 2359 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2359.

        2360. The allegations in Paragraph 2360 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2360.

        2361. The allegations in Paragraph 2361 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2361,

  except to admit that it provides express limited warranties with new vehicles.

        2362. GM denies the allegations in Paragraph 2362, except to admit that it

  provides express limited warranties with new vehicles.

        2363. GM admits that Paragraph 2363 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. The allegations in Paragraph 2363 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2363, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2364. GM admits that Paragraph 2364 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and




                                          475
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3759 Filed 11/29/19 Page 476 of 585




  denies plaintiffs’ characterization of them.   GM denies the remaining allegations

  in Paragraph 2364.

        2365. The allegations in Paragraph 2365 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2365,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2366. The allegations in Paragraph 2366 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2366, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2367. The allegations in Paragraph 2367 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2367 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2367.

        2368. The allegations in Paragraph 2368 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2368, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2369. The allegations in Paragraph 2369 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2369, and




                                           476
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3760 Filed 11/29/19 Page 477 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2370. The allegations in Paragraph 2370 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2370, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2371. The allegations in Paragraph 2371 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2371, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2372. The allegations in Paragraph 2372 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2372, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2373. The allegations in Paragraph 2373 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2373, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2374. The allegations in Paragraph 2374 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             477
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3761 Filed 11/29/19 Page 478 of 585




  truth of the allegations in Paragraph 2374 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2374.

          2375. The allegations in Paragraph 2375 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2375, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2376. The allegations in Paragraph 2376 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2376, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2377. The allegations in Paragraph 2377 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2377, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2378. The allegations in Paragraph 2378 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2378, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2379. The allegations in Paragraph 2379 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2379, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             478
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3762 Filed 11/29/19 Page 479 of 585




                               COUNT 77
                 BREACH OF THE IMPLIED WARRANTY OF
                          MERCHANTABILITY
                OHIO REV. CODE ANN. §§ 1302.27 AND 1310.19.
        2380. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2381. GM admits that the Ohio Plaintiffs purport to bring this claim on

  behalf of the Ohio Sub-Class. GM denies that any class action can be maintained.

        2382. The allegations in Paragraph 2382 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2382.

        2383. The allegations in Paragraph 2383 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2383.

        2384. The allegations in Paragraph 2384 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2384.

        2385. The allegations in Paragraph 2385 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2385.

        2386. The allegations in Paragraph 2386 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2386 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2386, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

                                          479
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3763 Filed 11/29/19 Page 480 of 585




        2387. The allegations in Paragraph 2387 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2387.

        2388. The allegations in Paragraph 2388 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2388.

        2389. The allegations in Paragraph 2389 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2389, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2390. The allegations in Paragraph 2390 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2390, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2391. The allegations in Paragraph 2391 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2391, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2392. The allegations in Paragraph 2392 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2392 regarding plaintiffs, or their actions, and




                                             480
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3764 Filed 11/29/19 Page 481 of 585




  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2392.

          2393. The allegations in Paragraph 2393 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2393, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2394. The allegations in Paragraph 2394 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2394, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2395. The allegations in Paragraph 2395 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2395, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          Y.    Claims on Behalf of the Oklahoma Class
                                COUNT 78
                 VIOLATION OF THE OKLAHOMA CONSUMER
                            PROTECTION ACT
                     OKLA. STAT. TIT. 15, § 751, ET SEQ.
          2396. GM incorporates by reference its responses to all preceding

  paragraphs above.

          2397. GM admits that the Plaintiffs Ellard purports to bring this claim on

  behalf of the Michigan Sub-Class. GM denies that any class action can be

  maintained.

                                             481
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3765 Filed 11/29/19 Page 482 of 585




        2398. The allegations in Paragraph 2398 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2398.

        2399. The allegations in Paragraph 2399 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2399.

        2400. The allegations in Paragraph 2400 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2400.

        2401. GM admits that Paragraph 2401 purports to quote from the Oklahoma

  Consumer Protection Act, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  2401, and states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2402. The allegations in Paragraph 2402 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2402, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2403. The allegations in Paragraph 2403 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2403, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.


                                          482
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3766 Filed 11/29/19 Page 483 of 585




        2404. The allegations in Paragraph 2404 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2404, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2405. The allegations in Paragraph 2405 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2405, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2406. The allegations in Paragraph 2406 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2406, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2407. The allegations in Paragraph 2407 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2407 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2407, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2408. The allegations in Paragraph 2408 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             483
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3767 Filed 11/29/19 Page 484 of 585




  truth of the allegations in Paragraph 2408 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2408, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2409. The allegations in Paragraph 2409 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2409, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2410. The allegations in Paragraph 2410 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2410 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2410, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.




                                           484
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3768 Filed 11/29/19 Page 485 of 585




        2411. The allegations in Paragraph 2411 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2411, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2412. The allegations in Paragraph 2412 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2412, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2413. The allegations in Paragraph 2413 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2413, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2414. The allegations in Paragraph 2414 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2414, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2415. GM admits the CAC purports to seek actual damages, penalties,

  punitive damages, and attorneys’ fees pursuant to the Oklahoma Consumer

  Protection Act, but denies that it states any such claim or right to relief against

  GM. GM denies the remaining allegations in Paragraph 2415.




                                             485
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3769 Filed 11/29/19 Page 486 of 585




                                COUNT 79
                    BREACH OF EXPRESS WARRANTY
                  OKLA. STAT. TIT. 12A §§ 2-313 AND 2A-210
        2416. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2417. GM admits that the Oklahoma Plaintiffs purport to bring this claim on

  behalf of the Oklahoma Sub-Class. GM denies that any class action can be

  maintained.

        2418. The allegations in Paragraph 2418 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2418.

        2419. The allegations in Paragraph 2419 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2419.

        2420. The allegations in Paragraph 2420 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2420.

        2421. The allegations in Paragraph 2421 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2421,

  except to admit that it provides express limited warranties with new vehicles.

        2422. GM denies the allegations in Paragraph 2422, except to admit that it

  provides express limited warranties with new vehicles.

        2423. GM admits that Paragraph 2423 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          486
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3770 Filed 11/29/19 Page 487 of 585




  denies plaintiffs’ characterization of them. The allegations in Paragraph 2423 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2423, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2424. GM admits that Paragraph 2424 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them.   GM denies the remaining allegations

  in Paragraph 2424.

        2425. The allegations in Paragraph 2425 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2425,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2426. The allegations in Paragraph 2426 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2426, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2427. The allegations in Paragraph 2427 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2427 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2427.


                                           487
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3771 Filed 11/29/19 Page 488 of 585




        2428. The allegations in Paragraph 2428 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2428, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2429. The allegations in Paragraph 2429 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2429, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2430. The allegations in Paragraph 2430 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2430, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2431. The allegations in Paragraph 2431 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2431, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2432. The allegations in Paragraph 2432 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2432, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.


                                             488
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3772 Filed 11/29/19 Page 489 of 585




          2433. The allegations in Paragraph 2433 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2433, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2434. The allegations in Paragraph 2434 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2434 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2434.

          2435. The allegations in Paragraph 2435 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2435, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2436. The allegations in Paragraph 2436 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2436, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2437. The allegations in Paragraph 2437 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2437, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            489
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3773 Filed 11/29/19 Page 490 of 585




        2438. The allegations in Paragraph 2438 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2438, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2439. The allegations in Paragraph 2439 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2439, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                 COUNT 80
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                   OKLA. STAT. TIT. 12A §§ 2-314 AND 2A-212
        2440. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2441. GM admits that the Oklahoma Plaintiffs purport to bring this claim on

  behalf of the Oklahoma Sub-Class. GM denies that any class action can be

  maintained.

        2442. The allegations in Paragraph 2442 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2442.

        2443. The allegations in Paragraph 2443 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2443.

        2444. The allegations in Paragraph 2444 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2444.



                                             490
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3774 Filed 11/29/19 Page 491 of 585




        2445. The allegations in Paragraph 2445 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2445.

        2446. The allegations in Paragraph 2446 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2446 regarding plaintiffs, their intentions, or

  their vehicle purchases or leases, and therefore denies the allegations. GM denies

  the remaining allegations in Paragraph 2446, and specifically denies that the 8L90

  and 8L45 transmissions are defective.

        2447. The allegations in Paragraph 2447 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2447.

        2448. The allegations in Paragraph 2448 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2448.

        2449. The allegations in Paragraph 2449 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2449, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2450. The allegations in Paragraph 2450 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2450, and




                                          491
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3775 Filed 11/29/19 Page 492 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2451. The allegations in Paragraph 2451 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2451, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2452. The allegations in Paragraph 2452 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2452 regarding plaintiffs, or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2452.

          2453. The allegations in Paragraph 2453 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2453, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2454. The allegations in Paragraph 2454 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2454, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2455. The allegations in Paragraph 2455 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2455, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             492
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3776 Filed 11/29/19 Page 493 of 585




          Z.    Claims on Behalf of the Oregon Sub-Class

                              COUNT 81
          VIOLATION OF THE OREGON CONSUMER PROTECTION
                                ACT
                   OR. REV. STAT. § 646.605, ET SEQ.
          2456. GM incorporates by reference its responses to all preceding

  paragraphs above.

          2457. GM admits that plaintiff Sherrow purports to bring this claim on

  behalf of himself and the Oregon Sub-Class. GM denies that plaintiff Sherrow has

  standing to represent the Oregon Sub-Class or that any class action can be

  maintained.

          2458. The allegations in Paragraph 2458 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2458.

          2459. The allegations in Paragraph 2459 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2459.

          2460. GM admits that Paragraph 2460 purports to quote from the Oregon

  Unfair Trade Practices Act, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  2460.

          2461. The allegations in Paragraph 2461 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2461.




                                          493
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3777 Filed 11/29/19 Page 494 of 585




        2462. The allegations in Paragraph 2462 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2462, and specifically

  denies that the 8L90 and 8L45 transmissions are defective, or pose any safety risk.

  GM states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2463. The allegations in Paragraph 2463 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2463, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2464. The allegations in Paragraph 2464 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2464, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2465. The allegations in Paragraph 2465 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2465.

        2466. The allegations in Paragraph 2466 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2466 regarding plaintiffs, or their vehicle


                                           494
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3778 Filed 11/29/19 Page 495 of 585




  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 2466, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        2467. The allegations in Paragraph 2467 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2467, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2468. The allegations in Paragraph 2468 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2468, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2469. The allegations in Paragraph 2469 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2469, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2470. GM admits the CAC purports to seek injunctive and other relief

  pursuant to Or. Rev. Stat. § 646.638, but denies that it states any such claim or

  right to relief against GM. GM denies the remaining allegations in Paragraph 2470.


                                           495
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3779 Filed 11/29/19 Page 496 of 585




                                 COUNT 82
                     BREACH OF EXPRESS WARRANTY
                    OR. REV. STAT. §§ 72.3130 AND 72A.2100
        2471. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2472. GM admits that Oregon Plaintiff purports to bring this claim on behalf

  of himself and the Oregon Sub-Class. GM denies that Oregon Plaintiff has

  standing to represent the Oregon Sub-Class or that any class action can be

  maintained.

        2473. The allegations in Paragraph 2473 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2473.

        2474. The allegations in Paragraph 2474 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2474.

        2475. The allegations in Paragraph 2475 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2475.

        2476. The allegations in Paragraph 2476 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2476,

  except to admit that it provides express limited warranties with new vehicles.

        2477. GM denies the allegations in Paragraph 2477, except to admit that it

  provides express limited warranties with new vehicles.




                                          496
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3780 Filed 11/29/19 Page 497 of 585




        2478. GM admits that Paragraph 2478 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2478, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        2479. GM admits that Paragraph 2479 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2479.

        2480. The allegations in Paragraph 2480 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2480,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2481. The allegations in Paragraph 2481 state legal conclusions to which no

  response is required. GM denies the remaining allegations, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

        2482. The allegations in Paragraph 2482 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2482 regarding plaintiffs, their knowledge or




                                         497
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3781 Filed 11/29/19 Page 498 of 585




  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2482.

        2483. The allegations in Paragraph 2483 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2483, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2484. The allegations in Paragraph 2484 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2484, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2485. The allegations in Paragraph 2485 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2485, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2486. The allegations in Paragraph 2486 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2486, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2487. The allegations in Paragraph 2487 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2487, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it


                                             498
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3782 Filed 11/29/19 Page 499 of 585




  fulfilled its legal and contractual obligations to consumers, including any duty to

  disclose.

          2488. The allegations in Paragraph 2488 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2488, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2489. The allegations in Paragraph 2489 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2489 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2489.

          2490. The allegations in Paragraph 2490 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2490, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2491. The allegations in Paragraph 2491 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2491, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2492. The allegations in Paragraph 2492 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2492, and




                                            499
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3783 Filed 11/29/19 Page 500 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2493. The allegations in Paragraph 2493 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2493 and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2494. The allegations in Paragraph 2494 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2494, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                COUNT 83
                  BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                   OR. REV. STAT. §§ 72.3140 AND 72A.2120
        2495. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2496. GM admits that Oregon Plaintiff purports to bring this claim on behalf

  of himself and the Oregon Sub-Class.GM denies that Oregon Plaintiff has standing

  to represent the Oregon Sub-Class or that any class action can be maintained.

        2497. The allegations in Paragraph 2497 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2497.

        2498. The allegations in Paragraph 2498 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2498.



                                             500
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3784 Filed 11/29/19 Page 501 of 585




        2499. The allegations in Paragraph 2499 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2499.

        2500. The allegations in Paragraph 2500 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2500.

        2501. The allegations in Paragraph 2501 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2501, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2502. The allegations in Paragraph 2502 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2502 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2502, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        2503. The allegations in Paragraph 2503 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2503.

        2504. The allegations in Paragraph 2504 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2504.

        2505. The allegations in Paragraph 2505 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2505, and


                                           501
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3785 Filed 11/29/19 Page 502 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          2506. The allegations in Paragraph 2506 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2506, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2507. The allegations in Paragraph 2507 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2507, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2508. The allegations in Paragraph 2508 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2508 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2508.

          2509. The allegations in Paragraph 2509 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2509, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             502
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3786 Filed 11/29/19 Page 503 of 585




        2510. The allegations in Paragraph 2510 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2510, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2511. The allegations in Paragraph 2511 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2511, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        AA. Claims on Behalf of the Pennsylvania Sub-Class
                                COUNT 84
            VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE
              PRACTICES AND CONSUMER PROTECTION LAW
                         73 P.S. § 201-1, ET SEQ.
        2512. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2513. GM admits that plaintiffs Aiken and Fredo purport to bring this claim

  on behalf of themselves and the Pennsylvania Sub-Class. GM denies that any class

  action can be maintained.

        2514. The allegations in Paragraph 2514 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth or falsity of the allegations in Paragraph 2514 regarding plaintiffs, their

  knowledge or intentions, or their vehicle purchases or leases, and therefore denies

  those allegations. GM denies the remaining allegations in Paragraph 2514.




                                             503
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3787 Filed 11/29/19 Page 504 of 585




        2515. The allegations in Paragraph 2515 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2515.

        2516. GM admits that Paragraph 2516 purports to quote from the

  Pennsylvania Unfair Trade Practices and Consumer Protection Law, but states that

  the statute speaks for itself and denies plaintiffs’ characterization of it. The

  allegations in Paragraph 2516 state legal conclusions to which no response is

  required. GM denies the remaining allegations in Paragraph 2516, and states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2517. The allegations in Paragraph 2517 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2517, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2518. The allegations in Paragraph 2518 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2518, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.




                                           504
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3788 Filed 11/29/19 Page 505 of 585




        2519. The allegations in Paragraph 2519 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2519, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2520. The allegations in Paragraph 2520 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2520, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        2521. The allegations in Paragraph 2521 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2521, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2522. The allegations in Paragraph 2522 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2522 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies those

  allegations. GM denies the remaining allegations in Paragraph 2522, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2523. The allegations in Paragraph 2523 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                             505
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3789 Filed 11/29/19 Page 506 of 585




  truth of allegations in Paragraph 2523 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies those

  allegations. GM denies the remaining allegations in Paragraph 2523, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2524. The allegations in Paragraph 2524 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2524, and

  specifically denies 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2525. The allegations in Paragraph 2525 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2525 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2525, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2526. The allegations in Paragraph 2526 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2526.


                                           506
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3790 Filed 11/29/19 Page 507 of 585




        2527. The allegations in Paragraph 2527 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2527, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose

        2528. The allegations in Paragraph 2528 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2528, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2529. The allegations in Paragraph 2529 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2529, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2530. GM admits the CAC purports to seek damages, including treble

  damages, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 2530.

                                    COUNT 85
                       BREACH OF EXPRESS WARRANTY
                      13 PA. CONS. STAT. §§ 2313 AND 2A210
        2531. GM incorporates by reference its responses to all preceding

  paragraphs above.


                                           507
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3791 Filed 11/29/19 Page 508 of 585




        2532. GM admits that Pennsylvania Plaintiffs purport to bring this claim on

  their own behalf and on behalf of the Pennsylvania Sub-Class. GM denies that any

  class action can be maintained.

        2533. The allegations in Paragraph 2533 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2533.

        2534. The allegations in Paragraph 2534 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2534.

        2535. The allegations in Paragraph 2535 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2535.

        2536. The allegations in Paragraph 2536 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2536,

  except to admit that it provides express limited warranties with new vehicles.

        2537. GM denies the allegations in Paragraph 2537, except to admit that it

  provides express limited warranties with new vehicles.

        2538. The allegations in Paragraph 2538 state legal conclusions to which no

  response is required. GM admits that Paragraph 2538 purports to quote from

  certain GM express limited warranties, but states that the documents speak for

  themselves and denies plaintiffs’ characterization of them. GM denies the

  remaining allegations in Paragraph 2538, and specifically denies that the 8L90 and

  8L45 transmissions are defective.


                                          508
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3792 Filed 11/29/19 Page 509 of 585




        2539. GM admits that Paragraph 2539 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2539.

        2540. The allegations in Paragraph 2540 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2540,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2541. The allegations in Paragraph 2541 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2541, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2542. The allegations in Paragraph 2542 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2542 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2542.

        2543. The allegations in Paragraph 2543 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2543, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           509
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3793 Filed 11/29/19 Page 510 of 585




        2544. The allegations in Paragraph 2544 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2544, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers.

        2545. The allegations in Paragraph 2545 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2545, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2546. The allegations in Paragraph 2546 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2546, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2547. The allegations in Paragraph 2547 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2547, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2548. The allegations in Paragraph 2548 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2548, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             510
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3794 Filed 11/29/19 Page 511 of 585




        2549. The allegations in Paragraph 2549 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2549.

        2550. The allegations in Paragraph 2550 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2550, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  it fulfilled all its legal and contractual obligations to consumers.

        2551. The allegations in Paragraph 2551 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2551, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2552. The allegations in Paragraph 2552 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2552, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  it fulfilled all its legal and contractual obligations to consumers.

        2553. The allegations in Paragraph 2553 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2553. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        2554. The allegations in Paragraph 2554 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2554. GM

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             511
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3795 Filed 11/29/19 Page 512 of 585




                                 COUNT 86
                 BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
                   13 PA. CONS. STAT. §§ 2314 AND 2A212
        2555. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2556. The allegations in Paragraph 2556 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2556.

        2557. The allegations in Paragraph 2557 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2557.

        2558. The allegations in Paragraph 2558 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2558.

        2559. The allegations in Paragraph 2559 state legal conclusions in which no

  response is required. GM denies the remaining allegations in Paragraph 2559.

        2560. The allegations in Paragraph 2560 state legal conclusions in which no

  response is required. GM denies the allegations in Paragraph 2560, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2561. The allegations in Paragraph 2561 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2561.



                                          512
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3796 Filed 11/29/19 Page 513 of 585




          2562. The allegations in Paragraph 2562 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2562.

          2563. The allegations in Paragraph 2563 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2563, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          2564. The allegations in Paragraph 2564 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2564, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2565. The allegations in Paragraph 2565 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2565, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2566. The allegations in Paragraph 2566 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2566 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2566.




                                             513
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3797 Filed 11/29/19 Page 514 of 585




        2567. The allegations in Paragraph 2567 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2567, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2568. The allegations in Paragraph 2568 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2568. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        2569. The allegations in Paragraph 2569 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2569. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        BB. Claims on Behalf of the South Carolina Class
                              COUNT 87
          VIOLATION OF THE SOUTH CAROLINA UNFAIR TRADE
                           PRACTICES ACT
                   S.C. CODE ANN. § 39-5-10, ET SEQ.
        2570. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2571. GM admits that plaintiffs Sicura and Sinclair purport to bring this

  claim on behalf of themselves and the South Carolina Sub-Class. GM denies that

  any class action can be maintained.

        2572. The allegations in Paragraph 2572 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2572.

                                             514
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3798 Filed 11/29/19 Page 515 of 585




        2573. GM admits that Paragraph 2573 purports to quote from the South

  Carolina Unfair Trade Practices Act, but states that the statute speaks for itself and

  denies plaintiffs’ characterization of it. The allegations in Paragraph 2573 state

  legal conclusions to which no response is required. GM denies the remaining

  allegations in Paragraph 2573, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        2574. The allegations in Paragraph 2574 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2574, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2575. The allegations in Paragraph 2575 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2575. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2576. The allegations in Paragraph 2576 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2576, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                           515
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3799 Filed 11/29/19 Page 516 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2577. The allegations in Paragraph 2577 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2577, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2578. The allegations in Paragraph 2578 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2578. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

        2579. The allegations in Paragraph 2579 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2579 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore deny the allegations.

  GM denies the remaining allegations in Paragraph 2579, and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2580. The allegations in Paragraph 2580 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2580 regarding plaintiffs, their vehicle

  purchases or leases, or their knowledge or intentions, and therefore deny the




                                             516
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3800 Filed 11/29/19 Page 517 of 585




  allegations. GM denies the remaining allegations in Paragraph 2580, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2581. The allegations in Paragraph 2581 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2581, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2582. The allegations in Paragraph 2582 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2582 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2582, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2583. The allegations in Paragraph 2583 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2583 and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.


                                           517
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3801 Filed 11/29/19 Page 518 of 585




        2584. The allegations in Paragraph 2584 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2584 and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2585. The allegations in Paragraph 2585 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2585 and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2586. The allegations in Paragraph 2586 state legal conclusions to which no

  response is required.      GM denies the allegations in Paragraph 2586, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2587. GM admits the CAC purports to seek monetary relief, but denies that

  it states any such claim or right to relief against GM. GM denies the remaining

  allegations in Paragraph 2587.

        2588. GM admits that the CAC purports to seek punitive damages, but

  denies that it states any such claim or right to relief against GM. GM denies the

  remaining allegations in Paragraph 2588.




                                           518
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3802 Filed 11/29/19 Page 519 of 585




                                 COUNT 88
                      BREACH OF EXPRESS WARRANTY
                  S.C. CODE ANN. § §§ 36-2-313 AND 36-2A-210
        2589. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2590. GM admits that the South Carolina Plaintiffs purport to bring this

  claim on their own behalf and on behalf of the South Carolina Sub-Class. GM

  denies that any class action can be maintained.

        2591. The allegations in Paragraph 2591 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2591.

        2592. The allegations in Paragraph 2592 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2592.

        2593. The allegations in Paragraph 2593 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2593.

        2594. The allegations in Paragraph 2594 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2594,

  except to admit that it provides express limited warranties with new vehicles.

        2595. GM denies the allegations in Paragraph 2595, except to admit that it

  provides express limited warranties with new vehicles.

        2596. GM admits that Paragraph 2596 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and


                                          519
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3803 Filed 11/29/19 Page 520 of 585




  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2596, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        2597. GM admits that Paragraph 2597 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2597.

        2598. The allegations in Paragraph 2598 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2598,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2599. The allegations in Paragraph 2599 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2599, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2600. The allegations in Paragraph 2600 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2600 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2600.




                                           520
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3804 Filed 11/29/19 Page 521 of 585




        2601. The allegations in Paragraph 2601 state legal conclusions to which no

  response is required. The allegations in Paragraph 2601 state legal conclusions to

  which no response is required. GM denies the remaining allegations in Paragraph

  2601, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        2602. The allegations in Paragraph 2602 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2602, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers.

        2603. The allegations in Paragraph 2603 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2603, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2604. The allegations in Paragraph 2604 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2604, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2605. The allegations in Paragraph 2605 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2605, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states


                                            521
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3805 Filed 11/29/19 Page 522 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2606. The allegations in Paragraph 2606 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2606, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2607. The allegations in Paragraph 2607 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2607, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2608. The allegations in Paragraph 2608 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2608, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, and states

  that it fulfilled all its legal and contractual obligations to consumers.

        2609. The allegations in Paragraph 2609 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2609, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2610. The allegations in Paragraph 2610 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2610, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             522
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3806 Filed 11/29/19 Page 523 of 585




        2611. The allegations in Paragraph 2611 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2611 and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2612. The allegations in Paragraph 2612 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2612 and

  states that it fulfilled all its legal and contractual obligations to consumers.

                                 COUNT 89
                  BREACH OF THE IMPLIED WARRANTY OF
                            MERCHANTABILITY
                  S.C. CODE ANN. § §§ 36-2-314 AND 36-2A-212
        2613. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2614. GM admits that the South Carolina Plaintiffs purport to bring this

  claim on their own behalf and on behalf of the South Carolina Sub-Class. GM

  denies that any class action can be maintained.

        2615. The allegations in Paragraph 2615 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2615.

        2616. The allegations in Paragraph 2616 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2616.

        2617. The allegations in Paragraph 2617 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2617.



                                             523
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3807 Filed 11/29/19 Page 524 of 585




        2618. The allegations in Paragraph 2618 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2618.

        2619. The allegations in Paragraph 2619 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2619 regarding plaintiffs or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining

  allegations in Paragraph 2619, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2620. The allegations in Paragraph 2620 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2620.

        2621. The allegations in Paragraph 2621 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2621.

        2622. The allegations in Paragraph 2622 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2622, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all of its legal and contractual obligations to

  consumers.

        2623. The allegations in Paragraph 2623 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2623, and




                                            524
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3808 Filed 11/29/19 Page 525 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2624. The allegations in Paragraph 2624 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2624 and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2625. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 2625 regarding plaintiffs or their actions, therefore denies

  the allegations. The allegations in Paragraph 2625 state legal conclusions to which

  no response is required. GM denies the remaining allegations in Paragraph 2625.

  GM states that it fulfilled all of its legal and contractual obligations to consumers,

  including any duty to disclose.

        2626. The allegations in Paragraph 2626 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2626, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2627. The allegations in Paragraph 2627 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2627 and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             525
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3809 Filed 11/29/19 Page 526 of 585




        2628. The allegations in Paragraph 2628 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2628 and

  states that it fulfilled all its legal and contractual obligations to consumers.

        CC. Claims on Behalf of the South Dakota Class
                              COUNT 90
            VIOLATION OF SOUTH DAKOTA DECEPTIVE TRADE
             PRACTICES AND CONSUMER PROTECTION LAW
                     S.D. CODIFIED LAWS § 37-24-6
        2629. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2630. GM admits that plaintiff Kelly purports to bring this claim on behalf

  of himself and the South Dakota Sub-Class. GM denies that any class action can be

  maintained.

        2631. GM admits that the South Dakota Plaintiff purports to bring this claim

  on his own behalf and on behalf of the South Dakota Sub-Class. GM denies that

  any class action can be maintained.

        2632. The allegations in Paragraph 2632 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2632.

        2633. GM admits that Paragraph 2633 purports to quote from the South

  Dakota Deceptive Trade Practices and Consumer Protection Act, but states that the

  statute speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 2633.

                                             526
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3810 Filed 11/29/19 Page 527 of 585




        2634. The allegations in Paragraph 2634 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2634, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2635. The allegations in Paragraph 2635 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2635, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2636. The allegations in Paragraph 2636 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2636 and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2637. The allegations in Paragraph 2637 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2637, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.




                                          527
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3811 Filed 11/29/19 Page 528 of 585




        2638. The allegations in Paragraph 2638 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2638, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        2639. The allegations in Paragraph 2639 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2639 and

  states that it fulfilled all its legal and contractual duties to consumers.

        2640. The allegations in Paragraph 2640 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2640 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2640 and states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2641. The allegations in Paragraph 2641 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2641 regarding plaintiffs, their vehicle

  purchases or leases, or their knowledge or intentions, and therefore denies those

  allegations. GM denies the remaining allegations in Paragraph 2641, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                             528
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3812 Filed 11/29/19 Page 529 of 585




        2642. The allegations in Paragraph 2642 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2642, and

  states that it fulfilled all its legal and contractual duties to consumers.

        2643. The allegations in Paragraph 2643 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2643, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2644. The allegations in Paragraph 2644 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2644, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2645. GM admits that the CAC seeks damages pursuant to the South Dakota

  Deceptive Trade Practices and Consumer Protection Act, but denies it states any

  such claim or right to relief against GM. GM denies the remaining allegations in

  Paragraph 2645.

                               COUNT 91
                     BREACH OF EXPRESS WARRANTY
              S.D. CODIFIED LAWS §§ 57A-2-313 AND 57A-2A-210
        2646. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             529
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3813 Filed 11/29/19 Page 530 of 585




        2647. GM admits that South Dakota Plaintiff purports to bring this claim on

  his behalf and on behalf of the South Dakota Sub-Class. GM denies that any class

  action can be maintained.

        2648. The allegations in Paragraph 2648 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2648.

        2649. The allegations in Paragraph 2649 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2649.

        2650. The allegations in Paragraph 2650 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2650.

        2651. The allegations in Paragraph 2651 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2651,

  except to admit that it provides express limited warranties with new vehicles.

        2652. GM denies the allegations in Paragraph 2652, except to admit that it

  provides express limited warranties with new vehicles.

        2653. GM admits that Paragraph 2653 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2653, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.




                                          530
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3814 Filed 11/29/19 Page 531 of 585




        2654. GM admits that Paragraph 2654 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2654.

        2655. The allegations in Paragraph 2655 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2655,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2656. The allegations in Paragraph 2656 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2656, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        2657. The allegations in Paragraph 2657 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2657 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies those

  allegations. GM denies the remaining allegations in Paragraph 2657.

        2658. The allegations in Paragraph 2658 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2658, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.


                                            531
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3815 Filed 11/29/19 Page 532 of 585




        2659. The allegations in Paragraph 2659 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2659, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers.

        2660. The allegations in Paragraph 2660 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2660, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2661. The allegations in Paragraph 2661 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2661, and

  states it fulfilled all its legal and contractual obligations to consumers.

        2662. The allegations in Paragraph 2662 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2662, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2663. The allegations in Paragraph 2663 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2663, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             532
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3816 Filed 11/29/19 Page 533 of 585




          2664. The allegations in Paragraph 2664 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2664 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2664.

          2665. The allegations in Paragraph 2665 state legal conclusions to which no

  response is required. GM denies the remaining allegations, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states it fulfilled all its

  legal and contractual obligations to consumers.

          2666. The allegations in Paragraph 2666 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2666, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2667. The allegations in Paragraph 2667 contain legal conclusions to which

  no response is required. GM denies the remaining allegations, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states it fulfilled all

  its legal and contractual obligations to consumers.

          2668. The allegations in Paragraph 2668 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2668 and

  states it fulfilled all its legal and contractual obligations to consumers.




                                             533
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3817 Filed 11/29/19 Page 534 of 585




        2669. The allegations in Paragraph 2669 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2669 and

  states it fulfilled all its legal and contractual obligations to consumers.

                               COUNT 92
                 BREACH OF THE IMPLIED WARRANTY OF
                           MERCHANTABILITY
              S.D. CODIFIED LAWS §§ 57A-2-314 AND 57A-2A-212
        2670. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2671. GM admits that the South Dakota Plaintiff purports to bring this claim

  on his own behalf and on behalf of the South Dakota Sub-Class. GM denies that

  any class action can be maintained.

        2672. The allegations in Paragraph 2672 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2672.

        2673. The allegations in Paragraph 2673 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2673.

        2674. The allegations in Paragraph 2674 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2674.

        2675. The allegations in Paragraph 2675 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2675.

        2676. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 2676 regarding plaintiffs or their vehicle purchases or

                                             534
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3818 Filed 11/29/19 Page 535 of 585




  leases, and therefore denies the allegations. GM denies the allegations in Paragraph

  2676, and specifically denies that the 8L90 and 8L45 transmissions are defective.

        2677. The allegations in Paragraph 2677 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2677.

        2678. The allegations in Paragraph 2678 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2678.

        2679. The allegations in Paragraph 2679 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2679, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all of its legal and contractual obligations to

  consumers.

        2680. The allegations in Paragraph 2680 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2680, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all of its legal and contractual obligations to consumers.

        2681. The allegations in Paragraph 2681 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2681, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all of its legal and contractual obligations to consumers.




                                             535
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3819 Filed 11/29/19 Page 536 of 585




        2682. The allegations in Paragraph 2682 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2682 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2682. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2683. The allegations in Paragraph 2683 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2683, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2684. The allegations in Paragraph 2684 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2684, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2685. The allegations in Paragraph 2685 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2685. GM

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             536
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3820 Filed 11/29/19 Page 537 of 585




          DD. Claims on Behalf of the Tennessee Sub-Class

                                COUNT 93
                 VIOLATION OF THE TENNESSEE CONSUMER
                            PROTECTION ACT
                    TENN. CODE ANN. § 47-18-101, ET SEQ.
          2686. GM incorporates by reference its responses to all preceding

  paragraphs above.

          2687. GM admits that plaintiff Kidd purports to bring this claim on his

  behalf and on behalf of the Tennessee Sub-Class. GM denies that any class action

  can be maintained.

          2688. The allegations in Paragraph 2688 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2688.

          2689. The allegations in Paragraph 2689 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2689.

          2690. The allegations in Paragraph 2690 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2690.

          2691. The allegations in Paragraph 2691 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2691.

          2692. GM admits that Paragraph 2692 purports to quote from Tennessee

  Consumer Protection Act, but states that the statute speaks for itself and denies

  plaintiffs’ characterization of it. GM denies the remaining allegations in Paragraph

  2692.

                                          537
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3821 Filed 11/29/19 Page 538 of 585




        2693. The allegations in Paragraph 2693 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2693, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2694. The allegations in Paragraph 2694 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2694, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2695. The allegations in Paragraph 2695 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2695, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2696. The allegations in Paragraph 2696 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2696, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2697. The allegations in Paragraph 2697 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2697, and

  states that it fulfilled all its legal and contractual duties to consumers.


                                             538
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3822 Filed 11/29/19 Page 539 of 585




        2698. The allegations in Paragraph 2698 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2698 regarding plaintiffs, their vehicle

  purchases or leases, or their knowledge or intentions, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 2698, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2699. The allegations in Paragraph 2699 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2699, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM and states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2700. The allegations in Paragraph 2700 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2700, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2701. The allegations in Paragraph 2701 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2701, and

  states that it fulfilled all its legal and contractual obligations to consumers.


                                             539
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3823 Filed 11/29/19 Page 540 of 585




        2702. GM admits that the CAC seeks injunctive relief and punitive

  damages, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 2702.

                                  COUNT 94
                       BREACH OF EXPRESS WARRANTY
                      TENN. CODE §§ 47-2-313 AND 47-2A-210
        2703. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2704. GM admits that the Tennessee Plaintiff purports to bring this claim on

  his own behalf and on behalf of the Tennessee Sub-Class. GM denies that a class

  action can be maintained.

        2705. The allegations in Paragraph 2705 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2705.

        2706. The allegations in Paragraph 2706 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2706.

        2707. The allegations in Paragraph 2707 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2707.

        2708. The allegations in Paragraph 2708 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2708,

  except to admit that it provides express limited warranties with new vehicles.




                                          540
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3824 Filed 11/29/19 Page 541 of 585




        2709. GM denies the allegations in Paragraph 2709, except to admit that it

  provides express limited warranties with new vehicles.

        2710. GM admits that Paragraph 2710 purports quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2710, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        2711. GM admits that Paragraph 2711 purports quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2711.

        2712. The allegations in Paragraph 2712 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2712,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2713. The allegations in Paragraph 2713 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2713, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        2714. The allegations in Paragraph 2714 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the


                                         541
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3825 Filed 11/29/19 Page 542 of 585




  truth of the allegations in Paragraph 2714 regarding plaintiffs, their vehicle

  purchases or leases, their knowledge or intentions, or their actions, and therefore

  denies the allegations. GM denies the remaining allegations in Paragraph 2714.

        2715. The allegations in Paragraph 2715 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2715, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2716. The allegations in Paragraph 2716 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2716, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2717. The allegations in Paragraph 2717 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2717, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2718. The allegations in Paragraph 2718 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2718, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2719. The allegations in Paragraph 2719 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2719, and


                                             542
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3826 Filed 11/29/19 Page 543 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          2720. The allegations in Paragraph 2720 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2720, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2721. The allegations in Paragraph 2721 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2721 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2721.

          2722. The allegations in Paragraph 2722 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2722, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2723. The allegations in Paragraph 2723 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2723, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

          2724. The allegations in Paragraph 2724 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2724, and


                                            543
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3827 Filed 11/29/19 Page 544 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2725. The allegations in Paragraph 2725 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2725, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2726. The allegations in Paragraph 2726 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2726. GM

  states that it fulfilled all its legal and contractual obligations to consumers.

                           COUNT 95
              BREACH OF THE IMPLIED WARRANTY OF
          MERCHANTABILITY TENN. CODE §§ 47-2-314 AND 47-2A-
                              212
        2727. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2728. GM admits that the Tennessee Plaintiff brings this claim on his own

  behalf and on behalf of the Tennessee Sub-Class. GM denies that any class action

  can be maintained.

        2729. The allegations in Paragraph 2729 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2729.

        2730. The allegations in Paragraph 2730 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2730.

                                             544
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3828 Filed 11/29/19 Page 545 of 585




        2731. The allegations in Paragraph 2731 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2731.

        2732. The allegations in Paragraph 2732 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2732.

        2733. The allegations in Paragraph 2733 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2733.

        2734. The allegations in Paragraph 2734 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2734 regarding plaintiffs or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies remaining

  allegations in Paragraph 2734, and specifically denies that the 8L90 and 8L45

  transmissions are defective. GM states that it fulfilled all its legal and contractual

  obligations to consumers.

        2735. The allegations in Paragraph 2735 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2735.

        2736. The allegations in Paragraph 2736 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2736.

        2737. The allegations in Paragraph 2737 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2737, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any


                                           545
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3829 Filed 11/29/19 Page 546 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

          2738. The allegations in Paragraph 2738 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2738, and specifically

  denies the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers.

          2739. The allegations in Paragraph 2739 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2739, and specifically

  denies the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers.

          2740. The allegations in Paragraph 2740 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2740 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2740.

          2741. The allegations in Paragraph 2741 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2741, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            546
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3830 Filed 11/29/19 Page 547 of 585




          2742. The allegations in Paragraph 2742 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2742, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2743. The allegations in Paragraph 2743 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2743, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          EE. Claims on Behalf of the Texas Sub-Class
                              COUNT 96
          VIOLATION OF THE DECEPTIVE TRADE PRACTICES ACT
            – CONSUMER PROTECTION ACT TEXAS BUS. & COM.
                         CODE § 17.41, ET SEQ.
          2744. GM incorporates by reference its responses to all preceding

  paragraphs above.

          2745. GM admits that plaintiffs Degrand, Gutierrez, King, and Young

  purport to bring this claim on their behalf and on behalf of the Texas Sub-Class.

  GM denies that any class action can be maintained.

          2746. The allegations in Paragraph 2746 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2746 regarding plaintiffs or their assets, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2746.




                                             547
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3831 Filed 11/29/19 Page 548 of 585




        2747. The allegations in Paragraph 2747 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2747.

        2748. The allegations in Paragraph 2748 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2748.

        2749. GM admits that Paragraph 2749 purports to quote from Texas

  Deceptive Trade Practices – Consumer Protection Act, but states that the statute

  speaks for itself and denies plaintiffs’ characterization of it. GM denies the

  remaining allegations in Paragraph 2749.

        2750. The allegations in Paragraph 2750 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2750, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2751. The allegations in Paragraph 2751 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2751, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2752. The allegations in Paragraph 2752 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2752, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any


                                          548
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3832 Filed 11/29/19 Page 549 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2753. The allegations in Paragraph 2753 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2753, and specifically

  denies that the 8L90 and 8L45 transmissions are defective.

        2754. The allegations in Paragraph 2754 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2754, and

  states that it fulfilled all its legal and contractual duties to consumers.

        2755. The allegations in Paragraph 2755 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2755. GM

  lacks sufficient information to form a belief as to the truth of the allegations in

  Paragraph 2755 regarding plaintiffs, their knowledge or intentions, or their vehicle

  purchases or leases, and therefore denies the allegations. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2756. The allegations in Paragraph 2756 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2756 regarding plaintiffs, or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the remaining




                                             549
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3833 Filed 11/29/19 Page 550 of 585




  allegations in Paragraph 2756, and specifically denies that the 8L90 and 8L45

  transmissions are defective.

        2757. The allegations in Paragraph 2757 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2757. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2758. The allegations in Paragraph 2758 state legal conclusions to which

  no response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2758 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2758, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2759. The allegations in Paragraph 2759 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2759, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2760. The allegations in Paragraph 2760 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2760, and


                                             550
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3834 Filed 11/29/19 Page 551 of 585




  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2761. The allegations in Paragraph 2761 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2761, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2762. The allegations in Paragraph 2762 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2762, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers.

        2763. GM admits that plaintiffs seek an injunction and damages, including

  punitive damages, but denies that it states any such claim or right to relief against

  GM. GM denies the remaining allegations in Paragraph 2763, and states that it

  fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

                             COUNT 97
            BREACH OF EXPRESS WARRANTY TEX. BUS. & COM.
                       CODE §§ 2.313 AND 2A.210
        2764. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             551
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3835 Filed 11/29/19 Page 552 of 585




        2765. GM admits that the Texas Plaintiffs purport to bring this claim on

  their behalf and on behalf of the Texas Sub-Class. GM denies that any class action

  can be maintained.

        2766. The allegations in Paragraph 2766 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2766.

        2767. The allegations in Paragraph 2767 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2767.

        2768. The allegations in Paragraph 2768 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2768.

        2769. The allegations in Paragraph 2769 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2769,

  except to admit that it provides express limited warranties with new vehicles.

        2770. GM denies the allegations in Paragraph 2770, except to admit that it

  provides express limited warranties with new vehicles.

        2771. GM admits that Paragraph 2771 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2771, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.




                                          552
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3836 Filed 11/29/19 Page 553 of 585




        2772. GM admits that Paragraph 2772 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2772.

        2773. The allegations in Paragraph 2773 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2773,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2774. The allegations in Paragraph 2774 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2774, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2775. The allegations in Paragraph 2775 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2775 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2775.

        2776. The allegations in Paragraph 2776 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2776, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                           553
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3837 Filed 11/29/19 Page 554 of 585




        2777. The allegations in Paragraph 2777 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2777, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2778. The allegations in Paragraph 2778 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2778, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2779. The allegations in Paragraph 2779 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2779, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2780. The allegations in Paragraph 2780 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2780, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2781. The allegations in Paragraph 2781 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2781.




                                             554
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3838 Filed 11/29/19 Page 555 of 585




          2782. GM lacks sufficient information to form a belief as to the truth of the

  allegations in Paragraph 2782 regarding plaintiffs or their actions, and therefore

  denies the allegations. The allegations in Paragraph 2782 state legal conclusions to

  which no response is required. GM denies the remaining allegations in Paragraph

  2782.

          2783. The allegations in Paragraph 2783 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2783, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2784. GM denies the allegations in Paragraph 2784, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.

          2785. The allegations in Paragraph 2785 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2785, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2786. The allegations in Paragraph 2786 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2786, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             555
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3839 Filed 11/29/19 Page 556 of 585




        2787. The allegations in Paragraph 2787 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2787, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                            COUNT 98
                BREACH OF IMPLIED WARRANTY OF
           MERCHANTABILITY TEX. BUS. & COM. CODE §§ 2.314
                           AND 2A.212
        2788. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2789. GM admits that Texas Plaintiffs purport to bring this claim on their

  own behalf and on behalf of the Texas Sub-Class. GM denies that any class action

  can be maintained.

        2790. The allegations in Paragraph 2790 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2790.

        2791. The allegations in Paragraph 2791 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2791.

        2792. The allegations in Paragraph 2792 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2792.

        2793. The allegations in Paragraph 2793 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2793.

        2794. The allegations in Paragraph 2794 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

                                             556
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3840 Filed 11/29/19 Page 557 of 585




  truth of the allegations in Paragraph 2794 regarding plaintiffs or their vehicle

  purchases or leases, and therefore denies the allegations. GM denies the allegations

  in Paragraph 2794, and specifically denies that the 8L90 and 8L45 transmissions

  are defective. GM states that it fulfilled its legal and contractual obligations to

  consumers.

        2795. The allegations in Paragraph 2795 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2795.

        2796. The allegations in Paragraph 2796 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2796.

        2797. The allegations in Paragraph 2797 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2797, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all of its legal and contractual obligations to

  consumers.

        2798. The allegations in Paragraph 2798 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2798, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                            557
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3841 Filed 11/29/19 Page 558 of 585




          2799. The allegations in Paragraph 2799 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2799, and states that

  it fulfilled all its legal and contractual obligations to consumers.

          2800. The allegations in Paragraph 2800 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2800 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2800.

          2801. The allegations in Paragraph 2801 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2801, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

          2802. The allegations in Paragraph 2802 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2802, and

  states that it fulfilled all its legal and contractual obligations to consumers.

          2803. The allegations in Paragraph 2803 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2803, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             558
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3842 Filed 11/29/19 Page 559 of 585




        FF.    Claims on Behalf of the Washington Sub-Class

                           COUNT 99
            VIOLATION OF THE WASHINGTON CONSUMER
         PROTECTION ACT WASH REV. CODE § 19.86.010, ET SEQ.
        2804. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2805. GM admits that plaintiff Covey purports to bring this claim on her

  own behalf and on behalf of the Washington Sub-Class. GM denies that any class

  action can be maintained.

        2806. The allegations in Paragraph 2806 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2806.

        2807. The allegations in Paragraph 2807 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2807.

        2808. GM admits that Paragraph 2808 purports to quote from the

  Washington Consumer Protection Act, but states that the statute speaks for itself

  and denies plaintiffs’ characterization of it. GM denies the remaining allegations in

  Paragraph 2808.

        2809. The allegations in Paragraph 2809 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2809, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any




                                          559
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3843 Filed 11/29/19 Page 560 of 585




  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2810. The allegations in Paragraph 2810 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2810, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2811. The allegations in Paragraph 2811 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2811, and

  states that it fulfilled its legal and contractual obligations to consumers, including

  any duty to disclose.

        2812. The allegations in Paragraph 2812 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2812, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled its legal and contractual obligations to

  consumers, including any duty to disclose.

        2813. The allegations in Paragraph 2813 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2813, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers.


                                            560
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3844 Filed 11/29/19 Page 561 of 585




        2814. The allegations in Paragraph 2814 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2814 and

  states that it fulfilled all its legal and contractual duties to consumers.

        2815. The allegations in Paragraph 2815 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2815 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2815, and states that it fulfilled

  the legal and contractual obligations to consumers, including any duty to disclose.

        2816. The allegations in Paragraph 2816 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2816 regarding plaintiffs, their vehicle

  purchases or leases, knowledge, intentions, or actions, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 2816, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2817. The allegations in Paragraph 2817 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2817, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             561
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3845 Filed 11/29/19 Page 562 of 585




        2818. The allegations in Paragraph 2818 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2818, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled the legal and contractual obligations to consumers, including any

  duty to disclose.

        2819. The allegations in Paragraph 2819 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2819, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2820. GM admits that the CAC purports to seek damages, including punitive

  damages, but denies that it states any such claim or right to relief against GM. GM

  denies the remaining allegations in Paragraph 2820.

                              COUNT 100
                    BREACH OF EXPRESS WARRANTY
                WASH. REV. CODE §§ 62A.2-313 AND 62A.2A-210
        2821. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2822. GM admits Washington Plaintiff purport to bring this claim on her

  own behalf and on behalf of the Washington Sub-Class. GM denies that any class

  action can be maintained.

        2823. The allegations in Paragraph 2823 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2823.


                                             562
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3846 Filed 11/29/19 Page 563 of 585




        2824. The allegations in Paragraph 2824 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2824.

        2825. The allegations in Paragraph 2825 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2825.

        2826. The allegations in Paragraph 2826 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2826,

  except to admit that it provides express limited warranties with new vehicles.

        2827. GM denies the allegations in Paragraph 2827, except to admit that it

  provides express limited warranties with new vehicles.

        2828. GM admits that Paragraph 2828 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2828, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.

        2829. GM admits that Paragraph 2829 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2829.

        2830. The allegations in Paragraph 2830 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2830,


                                          563
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3847 Filed 11/29/19 Page 564 of 585




  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2831. The allegations in Paragraph 2831 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2831, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2832. The allegations in Paragraph 2832 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2832 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, and therefore denies the allegations.

  GM denies the remaining allegations in Paragraph 2832.

        2833. The allegations in Paragraph 2833 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2833, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2834. The allegations in Paragraph 2834 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2834, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  it fulfilled all its legal and contractual obligations to consumers.

        2835. The allegations in Paragraph 2835 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2835, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states


                                            564
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3848 Filed 11/29/19 Page 565 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

          2836. The allegations in Paragraph 2836 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2836, and

  states it fulfilled all its legal and contractual obligations to consumers.

          2837. The allegations in Paragraph 2837 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2837, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled its legal and contractual obligations to consumers, including any

  duty to disclose.

          2838. The allegations in Paragraph 2838 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2838, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

          2839. The allegations in Paragraph 2839 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2839 regarding plaintiffs or their actions, and

  therefore denies the allegations. GM denies the remaining allegations in Paragraph

  2839.

          2840. The allegations in Paragraph 2840 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2840, and


                                             565
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3849 Filed 11/29/19 Page 566 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2841. The allegations in Paragraph 2841 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2841, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2842. The allegations in Paragraph 2842 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2842, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2843. The allegations in Paragraph 2843 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2843, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2844. The allegations in Paragraph 2844 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2844, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                          COUNT 101
     BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
           WASH. REV. CODE §§ 62A.2-314 AND 62A.2A-212
        2845. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                             566
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3850 Filed 11/29/19 Page 567 of 585




        2846. GM admits that the Washington Plaintiff purports to bring this claim

  on her own behalf and on behalf of the Washington Sub-Class. GM denies that any

  class action can be maintained.

        2847. The allegations in Paragraph 2847 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2847.

        2848. The allegations in Paragraph 2848 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2848.

        2849. The allegations in Paragraph 2849 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2849.

        2850. The allegations in Paragraph 2850 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2850.

        2851. GM denies the allegations in Paragraph 2851, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

        2852. The allegations in Paragraph 2852 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2852.

        2853. The allegations in Paragraph 2853 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2853.

        2854. The allegations in Paragraph 2854 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2854, and


                                           567
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3851 Filed 11/29/19 Page 568 of 585




  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all of its legal and contractual obligations to

  consumers.

        2855. The allegations in Paragraph 2855 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2855, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2856. The allegations in Paragraph 2856 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2856, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2857. The allegations in Paragraph 2857 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2857 regarding the plaintiffs or their actions,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 2857.

        2858. The allegations in Paragraph 2858 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2858, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.




                                             568
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3852 Filed 11/29/19 Page 569 of 585




        2859. The allegations in Paragraph 2859 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2859, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2860. The allegations in Paragraph 2860 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2860, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        GG. Claims on Behalf of the Wisconsin Sub-Class
                          COUNT 102
    VIOLATION OF THE WISCONSIN DECEPTIVE TRADE PRACTICES
                             ACT
                      WIS. STAT. §§ 110.18
        2861. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2862. GM admits that plaintiff Houk purports to bring this claim on his own

  behalf and on behalf of the Wisconsin Sub-Class. GM denies that any class action

  can be maintained.

        2863. The allegations in Paragraph 2863 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2863.

        2864. The allegations in Paragraph 2864 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2864.

        2865. The allegations in Paragraph 2865 state legal conclusions to which no

  response is required. GM admits that Paragraph 2865 purports to quote from the

                                             569
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3853 Filed 11/29/19 Page 570 of 585




  Wisconsin Deceptive Trade Practices Act, but states that the statute speaks for

  itself and denies plaintiffs’ characterization of it. GM denies the remaining

  allegations in Paragraph 2865, and states that it fulfilled all its legal and contractual

  obligations to consumers, including any duty to disclose.

        2866. The allegations in Paragraph 2866 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2866, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all its legal and contractual obligations to

  consumers, including any duty to disclose.

        2867. The allegations in Paragraph 2867 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2867, and

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2868. The allegations in Paragraph 2868 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2868, and

  specifically denies that the 8L90 and 8L45 transmissions pose any safety risk. GM

  states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2869. GM denies the allegations in Paragraph 2869, and specifically denies

  that the 8L90 and 8L45 transmissions are defective.


                                            570
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3854 Filed 11/29/19 Page 571 of 585




        2870. The allegations in Paragraph 2870 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2870 and

  states that it fulfilled all its legal and contractual duties to consumers.

        2871. The allegations in Paragraph 2871 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2871 regarding the plaintiffs, their knowledge

  or intentions, or their vehicle purchases or leases, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 2871, and states that

  it fulfilled all its legal and contractual obligations to consumers, including any duty

  to disclose.

        2872. The allegations in Paragraph 2872 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2872 regarding the plaintiffs, or their vehicle

  purchases or leases, knowledge, intentions, or actions, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 2872, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2873. The allegations in Paragraph 2873 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2873, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states




                                             571
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3855 Filed 11/29/19 Page 572 of 585




  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2874. The allegations in Paragraph 2874 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2874 regarding plaintiffs, their knowledge or

  intentions, or their vehicle purchases or leases, or the material concerns of

  unidentified consumers, and therefore denies the allegations. GM denies the

  remaining allegations in Paragraph 2874, and specifically denies that the 8L90 and

  8L45 transmissions are defective, or pose any safety risk. GM states that it fulfilled

  all its legal and contractual obligations to consumers, including any duty to

  disclose.

        2875. The allegations in Paragraph 2875 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2875.

        2876. The allegations in Paragraph 2876 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2876.

  GM states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

        2877. The allegations in Paragraph 2877 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2877.




                                           572
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3856 Filed 11/29/19 Page 573 of 585




  GM states that it fulfilled all its legal and contractual obligations to consumers,

  including any duty to disclose.

         2878. The allegations in Paragraph 2878 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2878, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk.

         2879. The allegations in Paragraph 2879 state legal conclusions to which no

  response is required. GM admits that Paragraph 2879 purports to quote from

  Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100.18(1), but states that

  the statute speaks for itself and denies plaintiffs’ characterization of it. GM

  demines the remaining allegations in Paragraph 2879, and states that it fulfilled all

  its legal and contractual obligations to consumers, including any duty to disclose.

         2880. GM admits that the CAC seeks damages, including treble damages,

  but denies that it states any such claim or right to relief against GM. GM denies

  the remaining allegations in Paragraph 2880.

                                  COUNT 103
                       BREACH OF EXPRESS WARRANTY
                        WIS. STAT. §§ 402.313 AND 411.210
         2881. GM incorporates by reference its responses to all preceding

  paragraphs above.




                                          573
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3857 Filed 11/29/19 Page 574 of 585




        2882. GM admits that Wisconsin Plaintiff purports to bring this claim on his

  own behalf and on behalf of the Wisconsin Sub-Class. GM denies that any class

  action can be maintained.

        2883. The allegations in Paragraph 2883 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2883.

        2884. The allegations in Paragraph 2884 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2884.

        2885. The allegations in Paragraph 2885 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2885.

        2886. The allegations in Paragraph 2886 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2886,

  except to admit that it provides express limited warranties with new vehicles.

        2887. GM denies the allegations in Paragraph 2887, except to admit that it

  provides express limited warranties with new vehicles.

        2888. GM admits that Paragraph 2888 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2888, and specifically denies that the 8L90 and 8L45 transmissions are

  defective.




                                          574
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3858 Filed 11/29/19 Page 575 of 585




        2889. GM admits that Paragraph 2889 purports to quote from certain GM

  express limited warranties, but states that the documents speak for themselves and

  denies plaintiffs’ characterization of them. GM denies the remaining allegations in

  Paragraph 2889.

        2890. The allegations in Paragraph 2890 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2890,

  except to admit that it manufactured 8L90 and 8L45 transmissions in certain GM

  vehicles.

        2891. The allegations in Paragraph 2891 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2891, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2892. The allegations in Paragraph 2892 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2892 regarding the plaintiffs, their knowledge

  or intentions, or their vehicle purchases or leases, and therefore denies the

  allegations. GM denies the remaining allegations in Paragraph 2892.

        2893. The allegations in Paragraph 2893 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2893, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.




                                          575
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3859 Filed 11/29/19 Page 576 of 585




        2894. The allegations in Paragraph 2894 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2894 and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2895. The allegations in Paragraph 2895 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2895 and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2896. The allegations in Paragraph 2896 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2896, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2897. The allegations in Paragraph 2897 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2897 and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers, including any

  duty to disclose.

        2898. The allegations in Paragraph 2898 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2898 and

  specifically denies that the 8L90 and 8L45 transmissions are defective.


                                             576
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3860 Filed 11/29/19 Page 577 of 585




        2899. The allegations in Paragraph 2899 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2899 regarding the plaintiffs, or their actions,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 2899.

        2900. The allegations in Paragraph 2900 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2900 and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2901. The allegations in Paragraph 2901 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2901, and

  specifically denies that the 8L90 and 8L45 transmissions are defective.

        2902. The allegations in Paragraph 2902 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2902, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2903. The allegations in Paragraph 2903 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2903, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             577
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3861 Filed 11/29/19 Page 578 of 585




        2904. The allegations in Paragraph 2904 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2904, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                             COUNT 104
        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   WIS. STAT. §§ 402.314 AND 411.212
        2905. GM incorporates by reference its responses to all preceding

  paragraphs above.

        2906. GM admits that Wisconsin Plaintiff purports to bring this action on

  his own behalf and on behalf of the Wisconsin Sub-Class. GM denies that any

  class action can be maintained.

        2907. The allegations in Paragraph 2907 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2907.

        2908. The allegations in Paragraph 2908 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2908.

        2909. The allegations in Paragraph 2909 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2909.

        2910. The allegations in Paragraph 2910 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2910.




                                             578
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3862 Filed 11/29/19 Page 579 of 585




        2911. GM denies the allegations in Paragraph 2911, and specifically denies

  that the 8L90 and 8L45 transmissions are defective. GM states that it fulfilled all

  its legal and contractual obligations to consumers.

        2912. The allegations in Paragraph 2912 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2912.

        2913. The allegations in Paragraph 2913 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2913.

        2914. The allegations in Paragraph 2914 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2914, and

  specifically denies that the 8L90 and 8L45 transmissions are defective, or pose any

  safety risk. GM states that it fulfilled all of its legal and contractual obligations to

  consumers.

        2915. The allegations in Paragraph 2915 state legal conclusions to which no

  response is required. GM denies the allegations in Paragraph 2915, and specifically

  denies that the 8L90 and 8L45 transmissions are defective. GM states that it

  fulfilled all its legal and contractual obligations to consumers.

        2916. The allegations in Paragraph 2916 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2916, and

  states that it fulfilled all its legal and contractual obligations to consumers.




                                             579
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3863 Filed 11/29/19 Page 580 of 585




        2917. The allegations in Paragraph 2917 state legal conclusions to which no

  response is required. GM lacks sufficient information to form a belief as to the

  truth of the allegations in Paragraph 2917 regarding the plaintiffs, or their actions,

  and therefore denies the allegations. GM denies the remaining allegations in

  Paragraph 2917.

        2918. The allegations in Paragraph 2918 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2918, and

  specifically denies that the 8L90 and 8L45 transmissions are defective. GM states

  that it fulfilled all its legal and contractual obligations to consumers.

        2919. The allegations in Paragraph 2919 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2919, and

  states that it fulfilled all its legal and contractual obligations to consumers.

        2920. The allegations in Paragraph 2920 state legal conclusions to which no

  response is required. GM denies the remaining allegations in Paragraph 2920, and

  states that it fulfilled all its legal and contractual obligations to consumers.

                      RESPONSE TO REQUEST FOR RELIEF

  GM denies the allegations in the Request for Relief, including that plaintiffs are

  entitled to any form of relief against GM.

                             AFFIRMATIVE DEFENSES

  GM states the following affirmative defenses:

                                             580
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3864 Filed 11/29/19 Page 581 of 585




         1.    Plaintiffs fail to state a claim upon which relief can be granted.

         2.    Plaintiffs lack standing to bring these claims.

         3.    Plaintiffs’ claims are barred, in whole or in part, by the applicable

   statutes of limitations or statutes of repose.

         4.    Plaintiffs’ claims are barred, in whole or in part, because GM owes no

   legal duty to plaintiffs as alleged in the CAC.

         5.    Plaintiffs’ claims are barred, in whole or in part, because they lack

   privity with and conferred no benefit on GM.

         6.    Plaintiffs’ claims are barred, in whole or in part, by virtue of the

   existence of an express limited warranty.

         7.    Plaintiffs’ claims are barred, in whole or in part, due to the expiration

   of an express limited warranty.

         8.    Plaintiffs’ claims are barred, in whole or in part, to the extent

   plaintiffs seek damages that would constitute duplicative recovery.

         9.    Plaintiffs’ claims are barred, in whole or in part, because this action

   cannot be maintained as a class action pursuant to Federal Rule of Civil Procedure

   23.

         10.   Plaintiffs’ claims are barred, in whole or in part, by plaintiffs’ abuse,

   neglect, failure to properly maintain, misuse, and/or non-use of their vehicles,

   and/or damage that occurred after the vehicle was purchased.


                                             581
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3865 Filed 11/29/19 Page 582 of 585




        11.    Plaintiffs’ claims are barred, in whole or in part, to the extent any

   vehicle has been modified with aftermarket equipment not approved by GM.

        12.    Plaintiffs have not sustained any injury or damages caused by any

   action or omission of GM.

        13.    Plaintiffs’ claims are barred, in whole or in part, to the extent

   plaintiffs have not brought claims against the proper defendant to obtain the relief

   they seek, including injunctive relief.

        14.    Plaintiffs’ damages, if any, are speculative and unascertainable.

        15.    Plaintiffs’ claims are barred, in whole or in part, to the extent that any

   award of damages to plaintiffs would be excessive, punitive, and disproportionate

   to any alleged injury suffered by plaintiffs.

        16.    Plaintiffs’ claims are barred, in whole or in part, by intervening or

   superseding causes unrelated to the conduct of GM.

        17.    Plaintiffs’ claims are barred, in whole or in part, to the extent

   plaintiffs failed to provide any notice required as a condition precedent to bringing

   any cause of action.

        18.    Plaintiffs’ claims are barred, in whole or in part, because they have

   been released and/or waived.

        19.    Plaintiffs’ claims for equitable relief are barred, in whole or in part,

   because plaintiffs have available an adequate remedy at law.


                                             582
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3866 Filed 11/29/19 Page 583 of 585




        20.    Plaintiffs failed to exercise reasonable care and diligence to mitigate

   their alleged damages.

        21.    Plaintiffs failed to join indispensable parties.

        22.    GM reserves the right to assert additional affirmative defenses at such

   time and to such extent as warranted by discovery and developments in this case.

                              REQUEST FOR JUDGMENT

        GM respectfully requests that the Court (1) enter judgment in favor of GM

  and against plaintiffs on all of their claims; (2) dismiss the CAC with prejudice and

  enter judgment in favor of GM; (3) deny class certification; (4) award GM its

  costs, expenses and attorneys’ fees; and (5) award such other relief as the Court

  deems just and proper.

  November 29, 2019                       Respectfully submitted,

                                          /s/ Kathleen Taylor Sooy
                                          Kathleen Taylor Sooy
                                          Jerome A. Murphy
                                          Jared A. Levine
                                          Rachel P. Raphael
                                          CROWELL & MORING LLP
                                          1001 Pennsylvania Avenue, N.W.
                                          Washington, DC 20004
                                          Telephone: (202) 624-2500
                                          Fax: (202) 628-5116
                                          ksooy@crowell.com
                                          jmurphy@crowell.com
                                          jalevine@crowell.com
                                          rraphael@crowell.com

                                          BUSH SEYFERTH & PAIGE PLLC

                                            583
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3867 Filed 11/29/19 Page 584 of 585




                                     Stephanie A. Douglas
                                     3001 W. Big Beaver Road, Suite 600
                                     Troy, MI 48084
                                     Telephone: (248) 822-7806
                                     Fax: (248) 822-7806
                                     douglas@bsplaw.com

                                     Counsel for General Motors LLC




                                       584
Case 2:19-cv-11044-DML-DRG ECF No. 54, PageID.3868 Filed 11/29/19 Page 585 of 585




                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on November 29, 2019, the foregoing

  was electronically filed with the Clerk of the Court using the CM/ECF system,

  which will send notification of this filing to all counsel of record.



                                                 /s/ Kathleen Taylor Sooy
                                                 Kathleen Taylor Sooy


                                                 Counsel for General Motors LLC
